 

Exhibit 10.1

 

EXECUTION COPY

 

 
 
JPMORGAN LOGO [t79174001_v1.jpg]
 
CREDIT AGREEMENT
 
dated as of
 
April 30, 2014
 
among
 
ACETO CORPORATION
 
The Lenders Party Hereto
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
 
and
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agent 
 

--------------------------------------------------------------------------------

 
J.P. MORGAN SECURITIES LLC and WELLS FARGO SECURITIES, LLC
as Joint Bookrunners and Joint Lead Arrangers

 

 

 

 

 


TABLE OF CONTENTS


         
Page
     
ARTICLE I Definitions
 
1
     
SECTION 1.01. Defined Terms
 
1
     
SECTION 1.02. Classification of Loans and Borrowings
 
27
     
SECTION 1.03. Terms Generally
 
28
     
SECTION 1.04. Accounting Terms; GAAP
 
28
     
SECTION 1.05. Pro Forma Calculations
 
29
     
SECTION 1.06. Status of Obligations
 
29
     
ARTICLE II The Credits
 
29
     
SECTION 2.01. Commitments
 
29
     
SECTION 2.02. Loans and Borrowings
 
29
     
SECTION 2.03. Requests for Borrowings
 
30
     
SECTION 2.04. [Intentionally Omitted]
 
31
     
SECTION 2.05. Swingline Loans
 
31
     
SECTION 2.06. Letters of Credit
 
32
     
SECTION 2.07. Funding of Borrowings
 
36
     
SECTION 2.08. Interest Elections
 
37
     
SECTION 2.09. Termination and Reduction of Commitments
 
38
     
SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt
 
39
     
SECTION 2.11. Prepayment of Loans
 
40
     
SECTION 2.12. Fees
 
41
     
SECTION 2.13. Interest
 
42
     
SECTION 2.14. Alternate Rate of Interest
 
43
     
SECTION 2.15. Increased Costs
 
43
     
SECTION 2.16. Break Funding Payments
 
45
     
SECTION 2.17. Taxes
 
45
     
SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs
 
49
     
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
 
51
     
SECTION 2.20. Defaulting Lenders
 
52
     
SECTION 2.21. Returned Payments
 
53
     
SECTION 2.22. Banking Services and Swap Agreements
 
54
     
SECTION 2.23. Expansion Option
 
54
     
ARTICLE III Representations and Warranties
 
55
     
SECTION 3.01. Organization; Powers
 
55
     
SECTION 3.02. Authorization; Enforceable Obligations
 
55

 

i

 

 

 
SECTION 3.03. Financial Condition; Solvency
 
56
     
SECTION 3.04. Taxes
 
56
     
SECTION 3.05. Title to Properties; Intellectual Property
 
56
     
SECTION 3.06. Litigation
 
57
     
SECTION 3.07. Labor Matters
 
57
     
SECTION 3.08. Compliance with ERISA
 
57
     
SECTION 3.09. Federal Reserve Regulations; Use of Proceeds
 
57
     
SECTION 3.10. Approval
 
57
     
SECTION 3.11. Subsidiaries
 
58
     
SECTION 3.12. Hazardous Materials
 
58
     
SECTION 3.13. Investment Company Act
 
58
     
SECTION 3.14. Collateral Documents; Liens
 
58
     
SECTION 3.15. No Default
 
58
     
SECTION 3.16. Permits and Licenses
 
58
     
SECTION 3.17. Material Contracts
 
58
     
SECTION 3.18. Compliance with Law
 
58
     
SECTION 3.19. Full Disclosure
 
59
     
SECTION 3.20. Insurance
 
59
     
SECTION 3.21. Anti-Corruption Laws and Sanctions
 
59
     
ARTICLE IV Conditions
 
59
     
SECTION 4.01. Effective Date
 
59
     
SECTION 4.02. Each Credit Event
 
61
     
ARTICLE V Affirmative Covenants
 
62
     
SECTION 5.01. Existence; Properties; Insurance
 
62
     
SECTION 5.02. Payment of Obligations and Taxes
 
62
     
SECTION 5.03. Financial Statements; Other Information
 
63
     
SECTION 5.04. Books and Records; Access to Premises
 
64
     
SECTION 5.05. Notices of Material Events
 
64
     
SECTION 5.06. Compliance with Applicable Laws
 
65
     
SECTION 5.07. Environmental Laws
 
65
     
SECTION 5.08. Use of Proceeds
 
66
     
SECTION 5.09. Guarantors; Collateral; Further Assurances
 
66
     
ARTICLE VI Negative Covenants
 
67
     
SECTION 6.01. Liens
 
67
     
SECTION 6.02. Indebtedness
 
69
     
SECTION 6.03. Guarantees
 
71

 

 

 

 

 
SECTION 6.04. Sale of Assets
 
71
     
SECTION 6.05. Sale of Receivables
 
71
     
SECTION 6.06. Loans; Investments and Acquisitions
 
72
     
SECTION 6.07. Nature of Business
 
72
     
SECTION 6.08. Sale and Leaseback Transactions
 
72
     
SECTION 6.09. Federal Reserve Regulations
 
72
     
SECTION 6.10. Accounting Policies and Procedures
 
72
     
SECTION 6.11. Limitations on Fundamental Changes
 
72
     
SECTION 6.12. Financial Covenants
 
73
     
SECTION 6.13. Subordinated Indebtedness
 
74
     
SECTION 6.14. Restricted Payments
 
74
     
SECTION 6.15. Transactions with Affiliates
 
74
     
SECTION 6.16. Governmental Regulation
 
74
     
SECTION 6.17. Hazardous Materials
 
74
     
SECTION 6.18. Restrictive Agreements
 
75
     
SECTION 6.19. Amendments to ETC Acquisition Agreement
 
75
     
ARTICLE VII Events of Default
 
75
     
ARTICLE VIII The Administrative Agent
 
77
     
SECTION 8.01. Appointment
 
77
     
SECTION 8.02. Rights as a Lender
 
78
     
SECTION 8.03. Duties and Obligations
 
78
     
SECTION 8.04. Reliance
 
78
     
SECTION 8.05. Actions through Sub-Agents
 
79
     
SECTION 8.06. Resignation
 
79
     
SECTION 8.07. Non-Reliance
 
80
     
SECTION 8.08. Other Agency Titles
 
80
     
SECTION 8.09. Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties
 
81
     
ARTICLE IX Miscellaneous
 
81
     
SECTION 9.01. Notices
 
81
     
SECTION 9.02. Waivers; Amendments
 
83
     
SECTION 9.03. Expenses; Indemnity; Damage Waiver
 
85
     
SECTION 9.04. Successors and Assigns
 
87
     
SECTION 9.05. Survival
 
90
     
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution
 
90
     
SECTION 9.07. Severability
 
91
     
SECTION 9.08. Right of Setoff
 
91

 

 

 

 

 
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
 
91
     
SECTION 9.10. WAIVER OF JURY TRIAL
 
92
     
SECTION 9.11. Headings
 
92
     
SECTION 9.12. Confidentiality
 
92
     
SECTION 9.13. Several Obligations; Nonreliance; Violation of Law
 
93
     
SECTION 9.14. USA PATRIOT Act
 
93
     
SECTION 9.15. Disclosure
 
93
     
SECTION 9.16. Appointment for Perfection
 
94
     
SECTION 9.17. Interest Rate Limitation
 
94
     
SECTION 9.18. No Advisory or Fiduciary Responsibility
 
94
     
ARTICLE X Loan Guaranty
 
95
     
SECTION 10.01. Guaranty
 
95
     
SECTION 10.02. Guaranty of Payment
 
95
     
SECTION 10.03. No Discharge or Diminishment of Loan Guaranty
 
95
     
SECTION 10.04. Defenses Waived
 
96
     
SECTION 10.05. Rights of Subrogation
 
96
     
SECTION 10.06. Reinstatement; Stay of Acceleration
 
96
     
SECTION 10.07. Information
 
97
     
SECTION 10.08. Termination
 
97
     
SECTION 10.09. Taxes
 
97
     
SECTION 10.10. Maximum Liability
 
97
     
SECTION 10.11. Contribution
 
98
     
SECTION 10.12. Liability Cumulative
 
98
     
SECTION 10.13. Keepwell
 
99

 
SCHEDULES:

 
Schedule 2.01 – Commitments
Schedule 2.06 – Existing Letters of Credit
Schedule 3.05 – Intellectual Property
Schedule 3.06 – Litigation
Schedule 3.11 – Subsidiaries
Schedule 3.12 – Hazardous Materials
Schedule 3.17 – Material Contracts
Schedule 3.20 – Insurance
Schedule 6.01 – Existing Liens
Schedule 6.02 – Existing Indebtedness
Schedule 6.03 – Existing Guarantees
Schedule 6.18 – Existing Restrictive Agreements

 

 

 

 



EXHIBITS:
 
Exhibit A – Form of Assignment and Assumption
Exhibit B-1 – U.S. Tax Compliance Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit B-2 – U.S. Tax Compliance Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit B-3 – U.S. Tax Compliance Certificate (Foreign Participants That Are
Partnerships)
Exhibit B-4 – U.S. Tax Compliance Certificate (Foreign Lenders That Are
Partnerships)
Exhibit C – Form of Compliance Certificate
Exhibit D – Form of Joinder Agreement
Exhibit E – Form of Increasing Lender Supplement
Exhibit F – Form of Augmenting Lender Supplement
Exhibit G-1 – Form of Borrowing Request
Exhibit G-2 – Form of Interest Election Request
Exhibit H – Form of Solvency Certificate
Exhibit I – List of Closing Documents
Exhibit J-1 – Form of Revolving Loan Note
Exhibit J-2 – Form of Term Loan Note




 

 

 

CREDIT AGREEMENT dated as of April 30, 2014 (as it may be amended or modified
from time to time, this “Agreement”), among ACETO CORPORATION, as Borrower, the
other Loan Parties party hereto, the Lenders party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Syndication Agent.
 
The parties hereto agree as follows:
 
ARTICLE I
 
Definitions
 
SECTION 1.01.  Defined Terms.  As used in this Agreement, the following terms
have the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum equal to
(a) the LIBO Rate for such Interest Period multiplied by (b) the Statutory
Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent that
the pledge of 662/3% or more of such Foreign Subsidiary’s Equity Interests as
Collateral to secure the Secured Obligations could reasonably be expected to
result in material adverse tax consequences to the Borrower or any Domestic
Subsidiary.  For purposes of the definition of Affected Foreign Subsidiary, a
Foreign Subsidiary shall include any Domestic Subsidiary substantially all of
the assets of which consist of Equity Interests in one or more Foreign
Subsidiaries that are “controlled foreign corporations” within the meaning of
Section 957 of the Code, so long as such Domestic Subsidiary (i) does not
conduct any business or activities other than the ownership of such Equity
Interests and (ii) does not incur, and is not otherwise liable for, any
Indebtedness or other liabilities.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.
 
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
 
“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.
 
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Exposure of all the Lenders at such time.
 

1

 

 

 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a
one-month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such page) at approximately 11:00 a.m. London time on such day (without any
rounding).  Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate,
respectively.  If the Alternate Base Rate is being used as an alternate rate of
interest pursuant to Section 2.14 hereof, then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above.
 
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
 
“Applicable Percentage” means, at any time with respect to any Lender, (a) with
respect to Revolving Loans, LC Exposure or Swingline Loans, a percentage equal
to a fraction the numerator of which is such Lender’s Revolving Commitment at
such time and the denominator of which is the aggregate Revolving Commitments at
such time (provided that, if the Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon such Lender’s
share of the Aggregate Revolving Exposure at such time); provided that, in
accordance with Section 2.20, so long as any Lender shall be a Defaulting
Lender, such Defaulting Lender’s Commitment shall be disregarded in the
calculations above and (b) with respect to the Term Loans, a percentage equal to
a fraction the numerator of which is such Lender’s outstanding principal amount
of the Term Loans and the denominator of which is the aggregate outstanding
principal amount of the Term Loans of all Term Lenders.
 
“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Borrower or any Domestic Subsidiary of its Equity Interests in an Affected
Foreign Subsidiary.
 
“Applicable Rate” means, for any day, with respect to any Eurodollar Loan, any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Senior Secured Net Leverage Ratio applicable on such date:
 

 
Senior Secured
Net Leverage Ratio:
 
Eurodollar Spread
ABR
Spread
Commitment Fee
Rate
Category 1:
 
< 0.75 to 1.00
1.50%
0.50%
0.25%
Category 2:
≥ 0.75 to 1.00 but
< 1.50 to 1.00
1.75%
0.75%
0.25%
Category 3:
≥ 1.50 to 1.00 but
≤ 2.00 to 1.00
2.00%
1.00%
0.25%
Category 4:
 
> 2.00 to 1.00
2.25%
1.25%
0.35%

 
For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter of the Borrower, based upon the Borrower’s annual
or quarterly consolidated financial statements delivered pursuant to
Section 5.03 and (b) each change in the Applicable Rate resulting from a change
in the Senior Secured Net Leverage Ratio shall be effective during the period
commencing on and including the third (3rd) Business Day following the date of
delivery to the Administrative Agent of such consolidated financial statements
indicating such change and ending on the date immediately preceding the
effective date of the next such change, provided that if the Borrower fails to
deliver the annual or quarterly consolidated financial statements required to be
delivered by it pursuant to Section 5.03, the Senior Secured Net Leverage Ratio
shall be deemed to be in Category 4 for the period commencing three (3) Business
Days after such required date of delivery and ending on the date which is three
(3) Business Days after such statements or certificates are actually delivered,
after which the Category shall be determined in accordance with the table above
as applicable.
 

2

 

 

 
Notwithstanding the foregoing, Category 3 shall be deemed to be applicable until
the third (3rd) Business Day following the date of the Administrative Agent’s
receipt of the applicable financial statements for the Borrower’s first fiscal
quarter ending after the Effective Date (unless such financial statements
demonstrate that Category 4 should have been applicable during such period, in
which case such Category 4 shall be deemed to be applicable during such period)
and adjustments to the Category then in effect shall thereafter be effected in
accordance with the preceding paragraph.
 
If at any time the Administrative Agent determines that the financial statements
upon which the Applicable Rate was determined were incorrect (whether based on a
restatement, fraud or otherwise), at the direction of the Administrative Agent
the Borrower shall be required to retroactively pay any additional amount that
the Borrower would have been required to pay if such financial statements had
been accurate at the time they were delivered.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
 
“Augmenting Lender” has the meaning assigned to such term in Section 2.23.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Revolving Commitments.
 
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
“commercial credit cards” and purchasing cards), (b) stored value cards,
(c) merchant processing services, and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
 
“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
“Bankruptcy Event” means, with respect to any Person, when such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business, appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permits such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
 

3

 

 

 
“Beneficial Owner” means, for purposes of any U.S. federal withholding Tax, the
beneficial owner upon which the incidence of such tax is borne directly in whole
or in part.
 
“Board” means the Board of Governors of the Federal Reserve System of the U.S.
 
“Borrower” means Aceto Corporation, a New York corporation.
 
“Borrower Material Adverse Effect” means any fact, change, event, circumstance
or occurrence affecting Parent or its Affiliates that, individually or in the
aggregate (taking into account all other such facts, changes, events,
circumstances or occurrences), has prevented, materially delayed or materially
impeded, or would be reasonably likely to prevent, materially delay or
materially impede (in each case whether or not durationally significant), the
performance by Parent or Purchaser of their respective obligations under the ETC
Acquisition Agreement or the consummation of the Transaction.  Borrower Material
Adverse Effect will not include: (i) any fact, change, event, circumstance or
occurrence to the extent constituting, resulting from or arising out of changes,
events or developments in or affecting the industry in which Parent or its
Affiliates operate that does not have a disproportionate effect on Parent and
its Affiliates as a whole; (ii) any fact, change, event, circumstance or
occurrence to the extent constituting, resulting from or arising out of national
or international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
that does not have a disproportionate effect on Parent and its Affiliates taken
as a whole; (iii) any fact, change, event, circumstance or occurrence to the
extent constituting, resulting from or arising out of changes, events or
developments in financial or securities markets, general business conditions or
the economy in general which does not have a disproportionate effect on Parent
and its Affiliates taken as a whole; (iv) changes in GAAP, but only to the
extent that such changes do not have a disproportionate effect on Parent and its
Affiliates taken as a whole; (v) changes in applicable Law which do not have a
disproportionate effect on Parent and its Affiliates taken as a whole; or (vii)
the taking of any action contemplated by the ETC Acquisition Agreement  Any
capitalized terms used but not defined in the immediately foregoing definition
shall have the meanings set forth in the ETC Acquisition Agreement.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) Term Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect or (c) a Swingline Loan.
 
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 the form attached hereto  as Exhibit G-1.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for general business in London.
 

4

 

 

 
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP.  Notwithstanding
the foregoing, Capital Expenditures shall not include the following:
 
(a)           expenditures made with any Net Proceeds to the extent such
proceeds are not then required to be applied to prepay the Loans pursuant to
Section 2.11(c);
 
(b)           expenditures that are accounted for as capital expenditures of
such person and that actually are paid for by a third party (excluding a Loan
Party or Subsidiary thereof) and for which none of any Loan Party or any
Subsidiary thereof has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period);
 
(c)           the purchase price of equipment purchased during such period to
the extent that the consideration therefor consists of any combination of (i)
used or surplus equipment traded in at the time of such purchase and (ii) the
proceeds of a concurrent sale of used or surplus equipment, in each case, in the
ordinary course of business and to the extent permitted by the terms of this
Agreement;
 
(d)           capital expenditures constituting the consideration paid by the
Borrower or any Subsidiary in Permitted Acquisitions; or
 
(e)           capital expenditures constituting the consideration paid by the
Borrower or any Subsidiary in the ETC Acquisition.
 
“Capital Lease” shall mean any lease the obligations of which are required to be
capitalized on the balance sheet of the Borrower and its Subsidiaries in
accordance with GAAP.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Cash Deduction Amount” means, as of any date of determination, the lesser of
(i) (a) Liquidity, minus (b) $5,000,000 and (ii) 50% of Consolidated Adjusted
EBITDA for the period of four consecutive fiscal quarters then most recently
ended and for which financial statements have been delivered pursuant to Section
5.03(a) or (b) (or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.03(a) or (b), the most recent
financial statements referred to in Section 3.03(a)).
 
“Change in Control” shall mean any event which results in (i) any Person, or two
or more Persons acting in concert, acquiring beneficial ownership (within the
meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Securities Exchange Act of 1934), directly or indirectly, of securities of the
Borrower (or other securities convertible into such securities) representing 30%
or more of the combined voting power of all securities of the Borrower entitled
to vote in the election of directors; or (ii) during any period of up to 12
consecutive months, individuals who at the beginning of such 12-month period
were directors of the Borrower, together with any director approved or nominated
by the then majority of the Board of Directors of the Borrower, ceasing for any
reason to constitute a majority of the Board of Directors of the Borrower; or
(iii) any Person, or two or more Persons acting in concert, acquiring by
contract or otherwise, or entering into a contract or arrangement which upon
consummation will results in its or their acquisition of, or control over,
securities of the Borrower (or securities convertible into such securities)
representing 30% or more of the combined voting power of all securities of the
Borrower entitled to vote in the election of directors.
 

5

 

 

 
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
U.S. or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
 
“Charges” has the meaning assigned to such term in Section 9.17.
 
“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
 
“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans, a Term
Loan or Swingline Loans, (b) any Commitment, refers to whether such Commitment
is a Revolving Commitment or a Term Commitment, and (c) any Lender, refers to
whether such Lender has a Loan or Commitment of a particular Class.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means any and all property owned by a Person covered by the
Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that may at any time be or become, subject to a
security interest or Lien in favor of the Administrative Agent, on behalf of
itself and the Lenders and other Secured Parties, to secure the Secured
Obligations; provided that the Collateral shall exclude Excluded Property.
 
“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement and any other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations, including, without limitation, all
other security agreements, pledge agreements, mortgages, deeds of trust, loan
agreements, notes, guarantees, subordination agreements, pledges, powers of
attorney, consents, assignments, contracts, fee letters, notices, leases,
financing statements and all other written matter whether theretofore, now or
hereafter executed by the Borrower of any of its Subsidiaries and delivered to
the Administrative Agent in connection with this Agreement.
 
“Commercial LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding commercial Letters of Credit plus (b) the
aggregate amount of all LC Disbursements relating to commercial Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrower.  The
Commercial LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Commercial LC Exposure at such time.
 
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.
 
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1
et seq.), as amended from time to time, and any successor statute.
 

6

 

 

 
“Communications” has the meaning assigned to such term in Section 9.01(d).
 
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Consolidated Adjusted EBITDA” means, for any period, Consolidated Net Income
for such period plus (a) without duplication and to the extent deducted in
determining Consolidated Net Income for such period, the sum of (i) Consolidated
Interest Expense for such period, (ii) provisions for taxes based on income or
profit for such period, including state, federal, franchise, gross receipts and
margins and similar taxes, (iii) all amounts attributable to depreciation and
amortization expense for such period, (iv) any extraordinary non-cash charges
for such period, (v) any other non-cash charges for such period (including with
respect to stock based compensation, but excluding any non-cash charge in
respect of an item that was included in Consolidated Net Income in a prior
period and any non-cash charge that relates to the write-down or write-off of
inventory), (vi) cash transaction fees and expenses solely in respect of the
consummation of acquisitions, dispositions and debt and equity issuances
(including the Transactions), in each case permitted by the Loan Documents in an
aggregate amount not to exceed 5% of Consolidated Adjusted EBITDA for such
period (calculated without giving effect to the add-back described in this
clause (vi)), (vii) cash non-recurring expenses, costs, charges and losses in
respect of restructurings, integration and other business optimization expenses
(which, for the avoidance of doubt, shall include, without limitation,
retention, severance, systems establishment costs, systems conversion and
integration costs, and contract termination costs) in an aggregate amount not to
exceed $1,000,000 for any period of four consecutive fiscal quarters, minus (b)
without duplication and to the extent included in Consolidated Net Income, (1)
income tax credits and refunds, (2) any cash payments made during such period in
respect of non-cash charges described in clause (a)(v) taken in a prior period
and (3) any extraordinary gains and any non-cash items of income for such
period, all calculated for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP.  For the purposes of calculating Consolidated
Adjusted EBITDA for any period of four consecutive fiscal quarters (each such
period, a “Reference Period”), (i) if at any time during such Reference Period
the Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated Adjusted EBITDA for such Reference Period shall be reduced by an
amount equal to the Consolidated Adjusted EBITDA (if positive) attributable to
the property that is the subject of such Material Disposition for such Reference
Period or increased by an amount equal to the Consolidated Adjusted EBITDA (if
negative) attributable thereto for such Reference Period, and (ii) if during
such Reference Period the Borrower or any Subsidiary shall have made a Material
Acquisition, Consolidated Adjusted EBITDA for such Reference Period shall be
calculated after giving effect thereto on a pro forma basis as if such Material
Acquisition occurred on the first day of such Reference Period.  As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes (i) assets comprising
all or substantially all or any significant portion of a business or operating
unit of a business, or (ii) all or substantially all of the common stock or
other Equity Interests of a Person, and (b) involves the payment of
consideration by the Borrower and its Subsidiaries in excess of $10,000,000; and
“Material Disposition” means any sale, transfer or disposition of property or
series of related sales, transfers, or dispositions of property that yields
gross proceeds to the Borrower or any of its Subsidiaries in excess of
$10,000,000.
 
“Consolidated Interest Expense” means, with reference to any period, total
interest expense (including that attributable to Capital Lease Obligations) of
the Borrower and its Subsidiaries for such period with respect to all
outstanding Indebtedness of the Borrower and its Subsidiaries (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptances and net costs under Swap Agreements in
respect of interest rates, to the extent such net costs are allocable to such
period in accordance with GAAP), calculated for the Borrower and its
Subsidiaries on a consolidated basis for such period in accordance with
GAAP.  In the event that the Borrower or any Subsidiary shall have completed a
Material Acquisition or a Material Disposition since the beginning of the
relevant period, Consolidated Interest Expense shall be determined for such
period on a pro forma basis as if such acquisition or disposition, and any
related incurrence or repayment of Indebtedness, had occurred at the beginning
of such period.
 

7

 

 

 
“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) determined for the Borrower and its Subsidiaries, on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary or
is merged into or consolidated with the Borrower or any Subsidiary (other than
as provided in the definition of Consolidated Adjusted EBITDA or Section 1.05),
(b) the income (or deficit) of any Person (other than a Subsidiary) in which the
Borrower or any Subsidiary has an ownership interest, except to the extent that
any such income is actually received by the Borrower or such Subsidiary in the
form of dividends or similar distributions and (c) the undistributed earnings of
any Subsidiary, to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary is not at the time permitted by the
terms of any contractual obligation (other than under any Loan Document) or
Requirement of Law applicable to such Subsidiary.
 
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
 
“Consolidated Total Funded Indebtedness” means, as of any date of determination,
all funded indebtedness (which shall include, without duplication, (a) all
obligations for borrowed money, (b) all obligations evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations under conditional
sale or other title retention agreements relating to property acquired, (d) all
obligations in respect of the deferred purchase price of property or services
(excluding current accounts payable incurred in the ordinary course of
business), (e) all Capital Lease Obligations, (f) all obligations in respect of
bankers’ acceptances, (g) obligations under earn-outs and deferred acquisition
consideration to the extent the Borrower accounts for such obligations as a
liability on its balance sheet in accordance with GAAP and (h) any Off-Balance
Sheet Liability to the extent consisting of any indebtedness, liability or
obligation under any so-called “synthetic lease” transaction or any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
indebtedness for borrowed money but which does not constitute a liability on the
balance sheet (other than operating leases and contingent liabilities), in each
case determined for the Borrower and its Subsidiaries on a consolidated basis as
of such date in accordance with GAAP.
 
“Consolidated Total Funded Senior Secured Indebtedness” means, as of any date of
determination, (i) Consolidated Total Funded Indebtedness that is secured by a
Lien on any property of the Borrower and its Subsidiaries, plus (ii) obligations
under earn-outs and deferred acquisition consideration to the extent the
Borrower accounts for such obligations as a liability on its balance sheet in
accordance with GAAP, minus (iii) all Subordinated Indebtedness, in each case
determined for the Borrower and its Subsidiaries on a consolidated basis as of
such date in accordance with GAAP.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
 
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time plus (b) an amount equal to the
aggregate principal amount of its Term Loans outstanding at such time.
 

8

 

 

 
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
 
“Domestic Liquidity” means, as of any date of determination, the dollar amount
of unrestricted and unencumbered (other than the Liens of the Lenders and any
customary liens of depositary banks) cash and Eligible Investments maintained by
the Borrower and its subsidiaries in the United States, as of such date.
 
“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.
 
“dollars” or “$” refers to lawful money of the U.S.
 
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
 
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Effective Date Collateral” means all of the following: (i) Collateral in which
a security interest may be perfected solely by the filing of a financing
statement under the UCC, (ii) with respect to Collateral consisting of Equity
Interests in Domestic Subsidiaries, such Collateral in which a security interest
may be perfected by the delivery of an equity certificate representing such
Collateral, (iii) with respect to Collateral consisting of intellectual property
registered in the applicable office, such Collateral in which a security
interest may be perfected by the filing of short-form security agreements or
confirmatory grants with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable and (iv) such other Collateral if
the creation and perfection of a security interest therein can reasonably be
accomplished prior to the Effective Date after use of commercially reasonable
efforts to do so without undue delay, burden or expense.
 

9

 

 

 
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
 
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and any Issuing Bank and any of its respective Related Parties or any other
Person, providing for access to data protected by passcodes or other security
system.
 
“Eligible Investments” shall mean (a) direct obligations of the United States of
America or any governmental agency thereof which are fully guaranteed by the
United States of America, provided that such obligations mature within one year
from the date of acquisition thereof; or (b) dollar denominated certificates of
time deposit maturing within one year issued by any bank organized and existing
under the laws of the United States or any state thereof and having aggregate
capital and surplus in excess of $1,000,000,000; or (c) money market mutual
funds having assets in excess of $2,500,000,000; or (d) commercial paper rated
not less than P-1 or A-1 or their equivalent by Moody’s or S&P, respectively; or
(e) tax exempt securities of a U.S. issuer rated A or better by S&P or Moody’s;
or (f) in respect of any Foreign Subsidiary, the substantial equivalent
(including in respect of credit quality thereof) of any of the foregoing in any
jurisdiction in which such Foreign Subsidiary is organized or formed or doing
business.
 
“Environmental Laws” shall mean any law, ordinance, rule, regulation, or policy
having the force of law of any Governmental Authority relating to pollution or
protection of the environment or to the use, handling, transportation,
treatment, storage, disposal, release or discharge of Hazardous Materials,
including, without limitation, the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (42 U.S.C. Sections 9601,
et seq.), the Hazardous Materials Transportation Act, as amended (49 U.S.C.
Sections 1801, et seq.)  the Resource Conservation and Recovery Act, as amended
(42 U.S.C. Sections 6901, et seq.)  and the rules and regulations promulgated
pursuant thereto.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
 

10

 

 

 
“ETC Acquisition” means the acquisition by the Borrower of all of the issued and
outstanding Equity Interests of the Target in accordance with the ETC
Acquisition Agreement.
 
“ETC Acquisition Agreement” means the Membership Interest Purchase Agreement
among the Borrower, Rising, the Target, the Sellers named therein and the
Sellers’ Representative named therein, dated as of March 26, 2014 (together with
all exhibits, schedules and disclosure letter thereto), as amended, restated,
supplemented or otherwise modified from time to time with the consent of the
Administrative Agent.
 
“ETC Acquisition Agreement Representations” means the representations made by
the Target in the ETC Acquisition Agreement that are material to the interests
of the Lenders, but only to the extent that the accuracy of any such
representation is a condition to the Borrower’s obligation to close under the
ETC Acquisition Agreement or the Borrower has the right to terminate its
obligations (or to refuse to consummate the ETC Acquisition) under the ETC
Acquisition Agreement as a result of a breach of such representations in the ETC
Acquisition Agreement.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess, if
any, of (a) the sum, without duplication, of (i) Consolidated Net Income for
such fiscal year, (ii) the amount of all non-cash charges (including
depreciation and amortization) deducted in determining such Consolidated Net
Income, and (iii) the aggregate net amount of non cash loss on the disposition
of property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income minus (b) the sum, without
duplication, of (i) the amount of all non-cash credits included in arriving at
such Consolidated Net Income, (ii) the aggregate amount actually paid by the
Borrower and its Subsidiaries in cash during such fiscal year on account of
Unfinanced Capital Expenditures, (iii) Restricted Payments made in cash in
accordance with Section 6.14, (iv) the aggregate amount of all prepayments of
Revolving Loans and Swingline Loans during such fiscal year to the extent
including accompanying permanent optional reductions of the Revolving
Commitments and all optional prepayments of the Term Loans during such fiscal
year, (v) the aggregate amount of all regularly scheduled principal payments of
Long-Term Debt (including the Term Loans) of the Borrower and its Subsidiaries
made during such fiscal year (other than in respect of any revolving credit
facility, to the extent that there is not an equivalent permanent reduction in
commitments thereunder), and (vi) the aggregate net amount of non-cash gain on
the disposition of property by the Borrower and its Subsidiaries during such
fiscal year (other than sales of inventory in the ordinary course of business),
to the extent included in arriving at such Consolidated Net Income.
 
“Excluded Property” means:
 
(a) all fee owned real property and all leasehold interests in real property;
 
(b) assets subject to certificates of title (other than motor vehicles subject
to certificates of title, provided that perfection of security interests in such
motor vehicles, if not excluded entirely, as set forth below in clause (h),
shall be limited to the filing of UCC financing statements);
 
(c) letter of credit rights (other than to the extent the security interest in
such letter of credit rights may be perfected by the filing of UCC financing
statements) with a value of less than $1,000,000;
 

11

 

 

 
(d) commercial tort claims with a value of less than $1,000,000;
 
(e) assets in respect of which pledges and security interests are prohibited by
applicable U.S. law, rule or regulation or agreements with any U.S. Governmental
Authority;
 
(f) Equity Interests in any Person other than wholly owned subsidiaries to the
extent not permitted by the terms of such Person’s organizational or joint
venture documents;
 
(g) voting Equity Interests in excess of the Applicable Pledge Percentage in any
Foreign Subsidiary owned directly by the Borrower or another Loan Guarantor;
 
(h) any lease, license or other agreement or any property subject to a purchase
money security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto (other than the Borrower or a Loan Guarantor)
after giving effect to the applicable anti-assignment provisions of the UCC,
other than proceeds and receivables thereof, the assignment of which is
expressly deemed effective under the UCC notwithstanding such prohibition;
 
(i) such assets as to which the Administrative Agent and the Borrower shall
reasonably agree that the costs of obtaining or perfecting a security interest
therein are excessive in relation to the benefit to the Lenders of the security
to be afforded thereby;
 
(j) Specified Accounts;
 
(k) cash to secure letter of credit reimbursement obligations to the extent such
secured letters of credit are issued or permitted, and such cash collateral is
permitted, hereunder;
 
(l) any application for registration of a trademark filed with the United States
Patent and Trademark Office (“PTO”), on an intent-to-use basis, if the grant of
a security interest therein would impair the validity or enforceability of such
intent to use trademark applications under applicable federal law until such
time (if any) as a statement of use or amendment to allege use is accepted by
the PTO, at which time such trademark shall automatically become part of the
Collateral; and
 
(n) personal and real property located outside of the United States (other than
Equity Interests of Foreign Subsidiaries as contemplated by this Agreement).
 
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
ECP at the time the Guarantee of such Guarantor or the grant of such security
interest becomes or would become effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.
 

12

 

 

 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan,
Letter of Credit or Commitment pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan, Letter of Credit or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.19(b)) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.17, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or Commitment or to such
Lender immediately before it changed its lending office, (c) Taxes attributable
to such Recipient’s failure to comply with Section 2.17(f) and (d) any
U.S. federal withholding Taxes imposed under FATCA.
 
“Existing Credit Agreement” means that certain Credit Agreement, dated as of
December 31, 2010, among the Borrower, certain Subsidiaries of the Borrower from
time to time party thereto, the lenders from time to time party thereto and
Chase, as administrative agent, as amended, restated, supplemented or otherwise
modified prior to the Effective Date.
 
“Existing Letters of Credit” is defined in Section 2.06.
 
“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
to implement such Sections of the Code entered into between any relevant
authorities on behalf of the United States and such jurisdiction.
 
“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer or treasurer of the Borrower.
 
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Domestic Subsidiaries directly
owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
 
“Foreign Liquidity” means, as of any date of determination, the dollar amount of
unrestricted and unencumbered cash and Eligible Investments (other than
customary liens of depositary banks) maintained by the Borrower and its
subsidiaries outside of the United States less the applicable combined federal
and state marginal income tax due or payable (taking into account the federal
deduction for state income taxes and any and all tax credits) that would be
imposed on the Borrower or applicable subsidiary in the case of, and with
respect to, the repatriation of such cash and cash equivalents to the United
States of America, in each case as of such date.
 

13

 

 

 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
“Funding Account” has the meaning assigned to such term in Section 4.01(l).
 
“GAAP” means generally accepted accounting principles in the U.S.
 
“Governmental Authority” means the government of the U.S., any other nation or
any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
 
“Guarantors” means all Loan Guarantors, and the term “Guarantor” means each or
any one of them individually.
 
“Hazardous Materials” shall mean any explosives, radioactive materials, or other
materials, wastes, substances, or chemicals regulated as toxic, hazardous or as
a pollutant, contaminant or waste under any applicable Environmental Law.
 
“IDA Transaction” shall mean the conveyance by Aceto Realty LLC of its fee
interest in the real property and improvements located at 4 Tri Harbor Court,
Port Washington, New York to the Nassau County Industrial Development Agency
(the “Agency”) subject to a lease-back of such property pursuant to the terms of
a lease (“Lease”) for a period of ten (10) years and a right of Aceto Realty LLC
to repurchase such real property and improvements for $1.00 (i) upon expiration
of the Lease from the Agency, or (ii) at any time Aceto Realty LLC determines to
do so provided in connection therewith it reimburses the Agency for any benefits
that it received from the Lease and the payment in lieu of taxes agreement
executed in connection with the Lease, which reimbursement obligations are
secured by a so-called “Pilot Mortgage” granted by Aceto Realty LLC in favor of
the Agency (the “Pilot Mortgage”).  The IDA Transaction shall include a sublease
by Aceto Realty LLC of its rights under the Lease to the Borrower.
 
“Immaterial Domestic Subsidiary” means any Domestic Subsidiary that is not a
Material Domestic Subsidiary.
 
“Immaterial Foreign Subsidiary” means any Foreign Subsidiary that is not a
Material Foreign Subsidiary.
 

14

 

 

 
“Immaterial Subsidiary” means any Immaterial Domestic Subsidiary or Immaterial
Foreign Subsidiary.
 
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
 
“Increasing Lender” has the meaning assigned to such term in Section 2.23.
 
“Incremental Term Loan” has the meaning assigned to such term in Section 2.23.
 
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.23.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned by
such Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances, (j) obligations under any earn-out to the
extent the Borrower accounts for such earn-out as a liability on its balance
sheet in accordance with GAAP, (k) any other Off-Balance Sheet Liability and
(l) net obligations under any and all Swap Agreements.  The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
the foregoing clause (a), Other Taxes.
 
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
 
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
 
“Information” has the meaning assigned to such term in Section 9.12.
 
“Intellectual Property” means (i) patents, trademarks, trade secrets,
copyrights, know-how and all rights thereunder or in respect thereof that are
either owned by or licensed to the Borrower or any Subsidiary, including but not
limited to those identified on Schedule 3.05, and (ii) including but not limited
to, all income, royalties, damages, and payments now or hereafter due or payable
with respect thereto, including, without limitation, damages, claims, and
payments for past, present, and future infringements thereof, and all rights to
sue for past, present, and future infringements of the foregoing, including the
right to settle suits involving claims and demands for royalties owing, and
rights of priority and protection of interests therein under the laws of any
jurisdiction worldwide and all tangible embodiments thereof.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08 in the form attached hereto
as Exhibit G-2.
 

15

 

 

 
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first day of each calendar quarter and the Maturity Date,
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date and (c) with respect to any Swingline Loan, the day that
such Loan is required to be repaid and the Maturity Date.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Eurodollar Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect; provided that (i) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
 
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between:  (a) the LIBO Screen Rate for the longest period (for which the LIBO
Screen Rate is available) that is shorter than the Impacted Interest Period and
(b) the LIBO Screen Rate for the shortest period (for which the LIBO Screen Rate
is available) that exceeds the Impacted Interest Period, in each case, at such
time.  When determining the rate for a period which is less than the shortest
period for which the LIBO Screen Rate is available, the LIBO Screen Rate for
purposes of paragraph (a) above shall be deemed to be the overnight screen rate
where “overnight screen rate” means the overnight rate determined by the
Administrative Agent from such service as the Administrative Agent may select.
 
“IRS” means the United States Internal Revenue Service.
 
“Issuing Bank” means Chase and Wells Fargo Bank, National Association, each in
its capacity as an issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i).  Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by its
Affiliates, in which case the term “Issuing Bank” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate (it being
agreed that such Issuing Bank shall, or shall cause such Affiliate to, comply
with the requirements of Section 2.06 with respect to such Letters of Credit).
 
“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.
 
“Knowledge” means knowledge of material information actually possessed, or which
should in the reasonable course of business be possessed, by a managing
executive or person in charge of Intellectual Property matters of the Borrower
or any Subsidiary.
 
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
 
“LC Disbursement” means any payment made by an Issuing Bank pursuant to a Letter
of Credit.
 

16

 

 

 
“LC Exposure” means, at any time, the sum of the Commercial LC Exposure and the
Standby LC Exposure at such time.  The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the aggregate LC Exposure at such
time.
 
“Lead Arranger” means each of J.P. Morgan Securities LLC and Wells Fargo
Securities, LLC in its capacity as a joint bookrunner and joint lead arranger
for the credit facilities evidenced by this Agreement.
 
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.23 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a Lender
hereunder pursuant to an Assignment and Assumption.  Unless the context
otherwise requires, the term “Lenders” includes the Swingline Lender and the
Issuing Banks.
 
“Letters of Credit” means the letters of credit issued pursuant to this
Agreement, and the term “Letter of Credit” means any one of them or each of them
singularly, as the context may require.
 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for Dollars) for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on a Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (the “LIBO Screen Rate”) at approximately 11:00 a.m., London time,
two (2) Business Days prior to the commencement of such Interest Period;
provided that, (x) if any LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement and (y) if the LIBO
Screen Rate shall not be available at such time for a period equal in length to
such Interest Period (an “Impacted Interest Period”), then the LIBO Rate shall
be the Interpolated Rate at such time, subject to Section 2.14 in the event that
the Administrative Agent shall conclude that it shall not be possible to
determine such Interpolated Rate (which conclusion shall be conclusive and
binding absent manifest error); provided, that, if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.  Notwithstanding the above, to the extent that “LIBO Rate” or
“Adjusted LIBO Rate” is used in connection with an ABR Borrowing, such rate
shall be determined as modified by the definition of Alternate Base Rate.
 
“LIBO Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Liquidity” means, as of any date of determination, the sum of Domestic
Liquidity and Foreign Liquidity.
 

17

 

 

 
“Loan Documents” means, collectively, this Agreement, each promissory note
issued pursuant to this Agreement, any Letter of Credit applications, each
Collateral Document, the Loan Guaranty and each other agreement, instrument,
document and certificate identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lender and including each other
pledge, power of attorney, consent, assignment, contract, notice, letter of
credit agreement and each other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement.  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.
 
“Loan Guarantor” means each Loan Party.
 
“Loan Guaranty” means Article X of this Agreement.
 
“Loan Parties” means, collectively, the Borrower, the Borrower’s Material
Domestic Subsidiaries and any other Person who becomes a party to this Agreement
pursuant to a Joinder Agreement and their successors and assigns, and the term
“Loan Party” shall mean any one of them or all of them individually, as the
context may require.
 
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans.
 
“Long Term Debt” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or condition, financial or otherwise, of the Borrower and
its Subsidiaries taken as a whole or (b) the validity or enforceability of (i)
this Agreement or any of the other Loan Documents or (ii) the rights of or
remedies available to the Administrative Agent, the Issuing Banks or the Lenders
under any of the Loan Documents.
 
“Material Contract” means each contract, instrument or agreement to which the
Borrower or any of its Subsidiaries is a party which, if terminated, could
reasonably be expected to result in a Material Adverse Effect.
 
“Material Domestic Subsidiary” means each Domestic Subsidiary which is a
Material Subsidiary.
 
“Material Foreign Subsidiary” means each Foreign Subsidiary which is a Material
Subsidiary.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), including, without limitation, obligations in respect of one or more
Swap Agreements, of any one or more of the Borrower and its Subsidiaries in an
aggregate principal amount exceeding $3,000,000.  For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
 
“Material Obligation” means contractual obligations of any one or more of the
Borrower and its Subsidiaries in an aggregate amount exceeding $3,000,000.
 

18

 

 

 
“Material Subsidiary” means each Subsidiary (i) which, as of the most recent
fiscal quarter of the Borrower, for the period of four consecutive fiscal
quarters then ended, for which financial statements have been delivered pursuant
to Section 5.03(a) or (b) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.03(a) or (b), the
most recent financial statements referred to in Section 3.03(a)), contributed
greater than five percent (5%) of Consolidated Adjusted EBITDA for such period
or (ii) which contributed greater than five percent (5%) of Consolidated Total
Assets as of such date; provided that, if at any time the aggregate amount of
Consolidated Adjusted EBITDA or Consolidated Total Assets attributable to all
Subsidiaries that are not Material Subsidiaries exceeds ten percent (10%) of
Consolidated Adjusted EBITDA for any such period or ten percent (10%) of
Consolidated Total Assets as of the end of any such fiscal quarter, the Borrower
(or, in the event the Borrower has failed to do so within ten (10) days, the
Administrative Agent) shall designate sufficient Subsidiaries as “Material
Subsidiaries” to eliminate such excess, and such designated Subsidiaries shall
for all purposes of this Agreement constitute Material Subsidiaries.
 
“Maturity Date” means April 30, 2019.
 
“Maximum Rate” has the meaning assigned to such term in Section 9.17.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, minus (b) the sum of (i) all fees and out-of-pocket
expenses paid to third parties (other than Affiliates) in connection with such
event, (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a Sale and Leaseback Transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made as a result of such event to repay Indebtedness (other than Loans) secured
by such asset or otherwise subject to mandatory prepayment as a result of such
event and (iii) the amount of all taxes paid (or reasonably estimated to be
payable) and the amount of any reserves established to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to such event (as determined reasonably and in good faith by a
Financial Officer).
 
“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).
 
“Non-U.S. Lender” means a Lender that is not a U.S. Person.
 
“Obligated Party” has the meaning assigned to such term in Section 10.02.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
any Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or in respect of any of the Loans made or reimbursement or other
obligations incurred or any of the Letters of Credit or other instruments at any
time evidencing any thereof.
 

19

 

 

 
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.
 
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases and contingent liabilities).
 
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit, or
any Loan Document).
 
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
 
“Participant” has the meaning assigned to such term in Section 9.04(c).
 
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” shall mean any acquisition (whether by merger or
otherwise) by the Borrower or any Subsidiary of more than 50% of the outstanding
capital stock, membership interests, partnership interests or other similar
ownership interests of a Person which is engaged in a line of business similar
to the business of the Borrower or such Subsidiary (or reasonable extensions
thereof) or the purchase of all or substantially all of the assets owned by such
Person; provided (a) the Administrative Agent shall have received, within thirty
(30) days of the closing of such Permitted Acquisition (or such later date as
may be agreed upon by the Administrative Agent), (i) with respect to a Person
which constitutes a Material Domestic Subsidiary, to the extent not previously
received, a duly executed Joinder Agreement in accordance with Section 5.09
hereof, and (ii) with respect to a Person which constitutes a First-Tier Foreign
Subsidiary, to the extent not previously received, a duly executed Pledge
Agreement by the parent of such First-Tier Foreign Subsidiary, to the extent
such documents are required to be delivered pursuant to Section 5.09 hereof;
(b) the Administrative Agent and the Lenders shall have received evidence
reasonably satisfactory to them that the shares or other interests in the
Person, or the assets of the Person, which is the subject of the Permitted
Acquisition are, or will be promptly following the closing of such Permitted
Acquisition, free and clear of all Liens, except Permitted Liens, including,
without limitation, with respect to the acquisition of shares or other equity
interests, free of any restrictions on transfer other than restrictions
applicable to the sale of securities under federal and state securities laws and
regulations generally or, with respect to the acquisition of any Foreign
Subsidiary, restrictions applicable to the sale of securities under applicable
laws or regulations of the applicable foreign jurisdiction; (c) the
Administrative Agent shall have received not less than five (5) Business Days
preceding the closing of such Permitted Acquisition, the documentation governing
the proposed acquisition, including, without limitation, the purchase agreement
with respect thereto, together with such other additional documentation or
information with respect to the proposed acquisition as the Lenders may
reasonably require; (d) no Default or Event of Default shall have occurred and
be continuing immediately prior to or would occur after giving effect to the
acquisition on a pro forma basis; (e) the Lenders shall have received
projections and pro forma financial statements showing that, after giving effect
to such acquisition, no Default or Event of Default shall have occurred; (f) the
acquisition has either (i) been approved by the Board of Directors or other
governing body of the Person which is the subject of the acquisition or
(ii) been recommended for approval by the Board of Directors or other governing
body of such Person to the shareholders or other members of such Person and
subsequently approved by the shareholders or such members if shareholder or such
member approval is required under applicable law or the by-laws, certificate of
incorporation or other governing instruments of such Person; (g) prior to the
closing of any such acquisition, the Borrower shall have delivered evidence to
the Lenders that, on a pro forma basis giving effect to such acquisition, the
Loan Parties will be in compliance with the financial condition covenants of
Section 6.12 hereof upon completion of such acquisition; (h) the aggregate
purchase price for each such purchase (including any assumed Indebtedness in
connection therewith), and when aggregated with the purchase price of all other
Permitted Acquisitions in the same fiscal year in which such Permitted
Acquisition shall occur, does not exceed $35,000,000, and (i) the aggregate
purchase price for each such purchase (including any assumed Indebtedness in
connection therewith), and when aggregated with the purchase price of all other
Permitted Acquisitions during the term of this Agreement, does not exceed
$100,000,000.
 

20

 

 

 
“Permitted Liens” shall mean the Liens specified in Section 6.01.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Pilot Mortgage” has the meaning set forth in the definition of the term “IDA
Transaction”.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Pledge Agreement” means that certain Pledge Agreement (including any and all
supplements thereto), dated as of the date hereof, among the Loan Parties and
the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, and any other pledge agreement entered into, after the
date of this Agreement by any other Loan Party (as required by this Agreement or
any other Loan Document) or any other Person for the benefit of the
Administrative Agent and the other Secured Parties, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
 
“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each First Tier
Foreign Subsidiary which is a Material Foreign Subsidiary.
 
“Prepayment Event” means:
 
(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of the Borrower or any
Subsidiary, other than (i) dispositions described in (and permitted by)
Section 6.04(a), (b), (c) and (d) and (ii) dispositions described in (and
permitted by) Section 6.04(e) in an amount not to exceed $2,500,000 during any
fiscal year of the Borrower; or
 

21

 

 

 
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Subsidiary with a fair value immediately prior to
such event equal to or greater than $2,500,000; or
 
(c) the incurrence by the Borrower or any Subsidiary of any Indebtedness, other
than Indebtedness permitted under Section 6.02 or permitted by the Required
Lenders pursuant to Section 9.02.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate in effect at its principal offices in New
York City.  Each change in the Prime Rate shall be effective from and including
the date such change is publicly announced as being effective.
 
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
 
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).
 
“Register” has the meaning assigned to such term in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.
 
“Related Swap Agreements” means, collectively, all Swap Agreements which are now
or hereafter entered into or maintained with a Lender or an Affiliate of a
Lender and with respect to which the Borrower and the Lender or other Person
referred to above in this definition party thereto (except in the case of the
Administrative Agent) shall have delivered written notice to the Administrative
Agent in accordance with Section 2.22, at or prior to the time that the Swap
Agreement relating to such Obligation (other than with respect to a foreign
exchange transaction) is entered into or, if later, the time that such Lender
becomes a party to this Agreement, that such a transaction has been entered into
and that it constitutes a Related Swap Agreement entitled to the benefits of
this Agreement and the Collateral Documents.
 
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing, or
dumping of any substance into the environment.
 
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrower’s assets from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.
 
“Reportable Event” is as defined in Section 4043 of ERISA or the regulations
issued thereunder with respect to a Plan (other than an event for which the
thirty (30) day notice requirement is waived).
 

22

 

 

 
“Required Lenders” means, at any time, at least two (2) Lenders (other than
Defaulting Lenders) having Credit Exposure and unused Commitments representing
greater than 50% of the sum of the Aggregate Credit Exposure and unused
Commitments at such time.
 
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or
operating, management or partnership agreement, or other organizational or
governing documents of such Person and (b) any statute, law (including common
law), treaty, rule, regulation, code, ordinance, order, decree, writ, judgment,
injunction or determination of any arbitrator or court or other Governmental
Authority (including Environmental Laws), in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.
 
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced or terminated from
time to time pursuant to Section 2.09 and (b) reduced or increased from to time
to time pursuant to assignments by or to such Lender pursuant to
Section 9.04.  The initial amount of each Lender’s Revolving Commitment is set
forth on Schedule 2.01, or in the applicable documentation pursuant to which
such Lender shall have assumed its Revolving Commitment pursuant to the terms
hereof, as applicable.  The initial aggregate amount of the Lenders’ Revolving
Commitments is $60,000,000.
 
“Revolving Exposure” means, with respect to any Lender, at any time, the sum of
the aggregate outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure and Swingline Exposure at such time.
 
“Revolving Lender” means, as of any date of determination, a Lender with a
Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
 
“Revolving Loan” means a Loan made pursuant to Section 2.01(a).
 
“Rising” means Rising Pharmaceuticals, Inc., a Delaware corporation.
 
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
 
“Sale and Leaseback Transaction” means any arrangement, directly or indirectly,
whereby a Person shall sell or transfer any property or asset, real or personal,
used or useful in its business and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred.
 
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.
 
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
 
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.
 

23

 

 

 
“SEC” means the Securities and Exchange Commission of the U.S.
 
“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Agreement Obligations owing to one or more
Lenders or their respective Affiliates; provided, however, that the definition
of “Secured Obligations” shall not create any guarantee by any Guarantor of (or
grant of security interest by any Guarantor to support, as applicable) any
Excluded Swap Obligations of such Guarantor for purposes of determining any
obligations of any Guarantor.
 
“Secured Parties” means (a) the Lenders, (b) the Administrative Agent, (c) each
Issuing Bank, (d) each provider of Banking Services, to the extent the Banking
Services Obligations in respect thereof constitute Secured Obligations, (e) each
counterparty to any Swap Agreement, to the extent the obligations thereunder
constitute Secured Obligations, (f) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (g) the
successors and assigns of each of the foregoing.
 
“Securities Act” means the United States Securities Act of 1933.
 
“Security Agreement” means that certain Security Agreement (including any and
all supplements thereto), dated as of the date hereof, among the Loan Parties
and the Administrative Agent, for the benefit of the Administrative Agent and
the other Secured Parties, and any other security agreement entered into, after
the date of this Agreement by any other Loan Party (as required by this
Agreement or any other Loan Document) or any other Person for the benefit of the
Administrative Agent and the other Secured Parties, as the same may be amended,
restated, supplemented or otherwise modified from time to time.
 
“Senior Secured Net Leverage Ratio” has the meaning assigned to such term in
Section 6.12(b).
 
“Solvent” means, with respect to any Person as of the date of determination,
thereof that such Person has a reasonable basis to believe that (a) the amount
of the “present fair saleable value” of the assets of such Person will, as of
such date, exceed the amount of all “liabilities of such Person, contingent or
otherwise,” as of such date, as such quoted terms are determined in accordance
with applicable federal and state laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of such
Person will, as of such date, be greater than the amount that will be required
on its debts as such debts become absolute and matured, (c) such Person will not
have as of such date, an unreasonably small amount of capital with which to
conduct its business, and (d) such Person will be able to pay its debts as they
mature.  For such purposes, any contingent liability is valued at the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
 
“Specified Accounts” means trust accounts, payroll accounts and escrow accounts
of the Loan Parties.
 
“Specified Representations” means the representations and warranties contained
in Sections 3.01 (other than clause (b) thereof), 3.02 (other than clauses
(b)(i) and (b)(iii) thereof), 3.03(b), 3.09, 3.13, 3.14 and 3.21 of this
Agreement.
 
“Standby LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all standby Letters of Credit outstanding at such time plus (b) the
aggregate amount of all LC Disbursements relating to standby Letters of Credit
that have not yet been reimbursed by or on behalf of the Borrower at such
time.  The Standby LC Exposure of any Revolving Lender at any time shall be its
Applicable Percentage of the aggregate Standby LC Exposure at such time.
 

24

 

 

 
“Statement” has the meaning assigned to such term in Section 2.18(g).
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation D of the
Board.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and
to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D of the Board or any comparable regulation.  The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
 
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person,
the payment of which is subordinated to payment of the Secured Obligations.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any direct or indirect subsidiary of the Borrower or of any
other Loan Party, as applicable.
 
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
 
“Swap Agreement Obligations” means any and all obligations of the Loan Parties
and their Subsidiaries, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (a) any
Swap Agreement permitted hereunder with a Lender or an Affiliate of a Lender,
and (b) any cancellations, buy backs, reversals, terminations or assignments of
any Swap Agreement transaction permitted hereunder with a Lender or an Affiliate
of a Lender.
 
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act or any rules
or regulations promulgated thereunder.
 

25

 

 

 
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.
 
“Swingline Lender” means Chase, in its capacity as lender of Swingline Loans
hereunder.  Any consent required of the Administrative Agent or any Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
Chase in its capacity as Administrative Agent or an Issuing Bank shall be deemed
given by Chase in its capacity as Swingline Lender as well.
 
“Swingline Loan” means a Loan made pursuant to Section 2.05.
 
“Syndication Agent” means Wells Fargo Bank, National Association in its capacity
as syndication agent for the credit facilities evidenced by this Agreement.
 
“Target” means Pack Pharmaceuticals, LLC, an Arizona limited liability company.
 
“Target Material Adverse Effect” means any fact, change, event, circumstance or
occurrence affecting the Company or the Business that, individually or in the
aggregate (taking into account all other such facts, changes, events,
circumstances or occurrences), has had, or would be reasonably likely to have, a
materially adverse effect (whether or not durationally significant) upon the
assets, business, operations, condition (financial or otherwise) or prospects of
the Company or the Business, taken as a whole.  Target Material Adverse Effect
will not include: (i) any fact, change, event, circumstance or occurrence to the
extent constituting, resulting from or arising out of changes, events or
developments in or affecting the industry in which the Company operates that
does not have a disproportionate effect on the Company or the Business as a
whole, including, without limitation, material changes in procurement and
distribution policies and methods by Material Customers; (ii) any fact, change,
event, circumstance or occurrence to the extent constituting, resulting from or
arising out of national or international political or social conditions,
including the engagement by the United States in hostilities, whether or not
pursuant to the declaration of a national emergency or war, or the occurrence of
any military or terrorist attack that does not have a disproportionate effect on
the Company or the Business, taken as a whole; (iii) any fact, change, event,
circumstance or occurrence to the extent constituting, resulting from or arising
out of changes, events or developments in financial or securities markets,
general business conditions or the economy in general which does not have a
disproportionate effect on the Company or the Business taken as a whole; (iv)
changes in GAAP, but only to the extent that such changes do not have a
disproportionate effect on the Company or the Business taken as a whole; (v)
changes in applicable Law which do not have a disproportionate effect on the
Company or the Business taken as a whole; (vi) any failure by the Company to
meet internal financial projections (it being understood that an underlying
cause of such failure may itself be a Company Material Adverse Effect); or (vii)
the taking of any action expressly contemplated by or permitted under the ETC
Acquisition Agreement.  Any capitalized terms used but not defined in the
immediately foregoing definition shall have the meanings set forth in the ETC
Acquisition Agreement.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
 
“Term Commitment” means (a) as to any Term Lender, the aggregate commitment of
such Term Lender to make Term Loans as set forth on Schedule 2.01 or in the most
recent Assignment Agreement or other documentation contemplated hereby executed
by such Term Lender and (b) as to all Term Lenders, the aggregate commitment of
all Term Lenders to make Term Loans, which aggregate commitment shall be
$70,000,000 on the date of this Agreement.  After advancing the Term Loan, each
reference to a Term Lender’s Term Loan Commitment shall refer to that Term
Lender’s Applicable Percentage of the Term Loans.
 

26

 

 

 
“Term Lender” means a Lender having a Term Commitment or an outstanding Term
Loan.
 
“Term Loan” means a Loan made pursuant to Section 2.01(b).
 
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder and the consummation of the ETC Acquisition.
 
“Trigger Acquisition” has the meaning assigned to such term in Section 6.12(a).
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, or the Alternate Base Rate.
 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or in any other state, the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“Unfinanced Capital Expenditures” means all Capital Expenditures, other than
Capital Expenditures to the extent financed with proceeds of Indebtedness
permitted to be incurred hereunder or from the issuance of Equity Interests by
the Borrower.
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is:  (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
 
“U.S.” means the United States of America.
 
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
 
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
 
SECTION 1.02.  Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 

27

 

 

 
SECTION 1.03.  Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“law” shall be construed as referring to all statutes, rules, regulations, codes
and other laws (including official rulings and interpretations thereunder having
the force of law or with which affected Persons customarily comply) and all
judgments, orders and decrees of all Governmental Authorities.  The word “will”
shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, restated, supplemented or otherwise modified (subject to
any restrictions on such amendments, restatements, supplements or modifications
set forth herein), (b) any definition of or reference to any statute, rule or
regulation shall be construed as referring thereto as from time to time amended,
supplemented or otherwise modified (including by succession of comparable
successor laws), (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
assignments set forth herein) and, in the case of any Governmental Authority,
any other Governmental Authority that shall have succeeded to any or all
functions thereof, (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) all references herein to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement, (f) any
reference in any definition to the phrase “at any time” or “for any period”
shall refer to the same time or period for all calculations or determinations
within such definition, and (g) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
 
SECTION 1.04.  Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if after
the date hereof there occurs any change in GAAP or in the application thereof on
the operation of any provision hereof and the Borrower notifies the
Administrative Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of such change  in GAAP or in the application
thereof  (or if the Administrative Agent notifies the Borrower that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Financial
Accounting Standards Board Accounting Standards Codification 825-10-25 (or any
other Accounting Standards Codification or Financial Accounting Standard having
a similar result or effect) to value any Indebtedness or other liabilities of
the Borrower or any Subsidiary at “fair value”, as defined therein, (ii) without
giving effect to any treatment of Indebtedness in respect of convertible debt
instruments under Financial Accounting Standards Board Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any such
Indebtedness in a reduced or bifurcated manner as described therein, and such
Indebtedness shall at all times be valued at the full stated principal amount
thereof and (iii) with respect to capital leases, the amounts of Capital Lease
Obligations, any lease that was classified or accounted for as an operating
lease as of (and any similar lease entered into after) the Effective Date in
accordance with GAAP shall be classified or accounted for as an operating lease
and not a capital lease, even though, as a result of a change in GAAP or the
Borrower’s implementation of FASB ASC 840, such lease would be classified and
accounted for as a capital lease under GAAP.
 

28

 

 

 
SECTION 1.05.  Pro Forma Calculations.  All pro forma computations required to
be made hereunder giving effect to any acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction shall in each
case be calculated giving pro forma effect thereto (and, in the case of any pro
forma computation made hereunder to determine whether such acquisition or
disposition, or issuance, incurrence or assumption of Indebtedness, or other
transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to Section
5.03(a) or 5.03(b) (or, prior to the delivery of any such financial statements,
ending with the last fiscal quarter included in the financial statements
referred to in Section 3.03(a)), and, to the extent applicable, to the
historical earnings and cash flows associated with the assets acquired or
disposed of (but without giving effect to any synergies or cost savings) and any
related incurrence or reduction of Indebtedness, all in accordance with Article
11 of Regulation S-X under the Securities Act. If any Indebtedness bears a
floating rate of interest and is being given pro forma effect, the interest on
such Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Swap Agreement applicable to such Indebtedness).
 
SECTION 1.06.  Status of Obligations.  The Secured Obligations are hereby
designated as “senior indebtedness” and as “designated senior indebtedness” and
words of similar import under and in respect of any indenture or other agreement
or instrument under which such Subordinated Indebtedness is outstanding and are
further given all such other designations as shall be required under the terms
of any such Subordinated Indebtedness in order that the Lenders may have and
exercise any payment blockage or other remedies available or potentially
available to holders of senior indebtedness under the terms of such Subordinated
Indebtedness.
 
ARTICLE II
 
The Credits
SECTION 2.01.  Commitments.
 
(a)           Subject to the terms and conditions set forth herein, each
Revolving Lender severally (and not jointly) agrees to make (a) Revolving Loans
in dollars to the Borrower from time to time during the Availability Period in
an aggregate principal amount that will not result in (i) such Lender’s
Revolving Exposure exceeding such Lender’s Revolving Commitment or (ii) the
Aggregate Revolving Exposure exceeding the aggregate Revolving
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
 
(b)           Subject to the terms and conditions set forth herein, each Term
Lender severally (and not jointly) agrees to make a Term Loan in dollars to the
Borrower, on the Effective Date, in a principal amount not to exceed such
Lender’s Term Commitment.  Amounts prepaid or repaid in respect of Term Loans
may not be reborrowed.
 
SECTION 2.02.  Loans and Borrowings.
 
(a)           Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the applicable
Lenders ratably in accordance with their respective Commitments of the
applicable Class.  The failure of any Lender to make any Loan required to be
made by it shall not relieve any other Lender of its obligations hereunder;
provided that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.  Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.  The Term Loans shall amortize as set forth in Section 2.10.
 

29

 

 

 
(b)           Subject to Section 2.14, each Revolving Borrowing and Term Loan
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith; provided that, unless the Borrower
has executed and delivered a funding indemnification letter in form and
substance reasonably satisfactory to the Administrative Agent, all Revolving
Borrowings and Term Loan Borrowings made on the Effective Date must be made as
ABR Borrowings but may be converted into Eurodollar Borrowings in accordance
with Section 2.08.  Each Swingline Loan shall be an ABR Loan.  Each Lender at
its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.
 
(c)           At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $2,500,000.  At the time that
each ABR Revolving Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $500,000 and not less than $1,000,000;
provided that an ABR Revolving Borrowing may be in an aggregate amount that is
equal to the entire unused balance of the aggregate Revolving Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e).  Each Swingline Loan shall be in an amount that
is an integral multiple of $50,000 and not less than $250,000.  Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of five (5) Eurodollar
Borrowings outstanding.
 
(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
 
SECTION 2.03.  Requests for Borrowings.  To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 11:00 a.m., New York City time,
three (3) Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 11:00 a.m., New York City time, one
(1) Business Day before the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request signed by the Borrower.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:
 
(i)           the Class of Borrowing, the aggregate amount of the requested
Borrowing;
 
(ii)           the date of such Borrowing, which shall be a Business Day;
 

30

 

 

 
(iii)           whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing and whether such Borrowing is a Revolving Borrowing or a Term Loan
Borrowing; and
 
(iv)           in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”; and
 
(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
 
SECTION 2.04.  [Intentionally Omitted]
 
SECTION 2.05.  Swingline Loans.
 
(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower, from time to
time during the Availability Period, in an aggregate principal amount at any
time outstanding that will not result in (i) the aggregate principal amount of
outstanding Swingline Loans exceeding $5,000,000 or (ii) the Aggregate Revolving
Exposure exceeding the aggregate Revolving Commitments; provided that the
Swingline Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan.  Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Swingline Loans.  To request a Swingline Loan, the Borrower shall
notify the Administrative Agent of such request by telephone (confirmed by fax),
not later than 12:00 noon, New York City time, on the day of a proposed
Swingline Loan.  Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day) and amount of the requested
Swingline Loan.  The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Borrower.  The Swingline Lender
shall make each Swingline Loan available to the Borrower by means of a credit to
the Funding Account(s) (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the relevant Issuing Bank, and in the case of repayment of another
Loan or fees or expenses as provided by Section 2.18(c), by remittance to the
Administrative Agent to be distributed to the Lenders) by 3:00 p.m., New York
City time, on the requested date of such Swingline Loan.
 

31

 

 

 
(b)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 11:00 a.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which the
Revolving Lenders will participate.  Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each  Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans.  Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.  Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Revolving Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Revolving
Lenders that shall have made their payments pursuant to this paragraph and to
the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.
 
SECTION 2.06.  Letters of Credit.
 
(a)           General.  Subject to the terms and conditions set forth herein,
the Borrower may request the issuance of Letters of Credit denominated in
dollars as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
relevant Issuing Bank, at any time and from time to time during the Availability
Period.  In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the relevant Issuing Bank relating to any Letter of Credit,
the terms and conditions of this Agreement shall control.  The letters of credit
identified on Schedule 2.06 (collectively, the “Existing Letters of Credit”)
shall be deemed to be “Letters of Credit” issued on the Effective Date by the
relevant Issuing Bank for all purposes of the Loan Documents.  The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12(b) to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
Subsidiary that is an account party in respect of any such Letter of Credit).
 
(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or fax (or transmit by electronic communication, if arrangements
for doing so have been approved by the relevant Issuing Bank) to the relevant
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension, but in any event no
less than three Business Days) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the name and address of the beneficiary thereof, and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by an Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $7,000,000, (ii) the
Standby LC Exposure shall not exceed $3,000,000 and (iii) the Aggregate
Revolving Exposure shall not exceed the aggregate Revolving Commitments.
 

32

 

 

 
(c)           Expiration Date.  Each Letter of Credit shall expire (or be
subject to termination or non-renewal by notice from the relevant Issuing Bank
to the beneficiary thereof) at or prior to the close of business on the earlier
of (i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, including, without
limitation, any automatic renewal provision, one year after such renewal or
extension) and (ii) the date that is five Business Days prior to the Maturity
Date.  Any Letter of Credit with a one-year tenor may contain customary
automatic renewal provisions agreed upon by the Borrower and the relevant
Issuing Bank that provide for the automatic renewal thereof for additional
one-year periods so long as the final expiry date of such Letter of Credit
occurs on or prior to the date that is five (5) Business Days prior to the
Maturity Date, subject to a right on the part of the relevant Issuing Bank to
prevent any such renewal from occurring by giving notice to the beneficiary in
advance of any such renewal.
 
(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the relevant Issuing Bank or the Revolving
Lenders, the relevant Issuing Bank hereby grants to each Revolving Lender, and
each Revolving Lender hereby acquires from the relevant Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the relevant Issuing Bank, such Lender’s Applicable
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Borrower for any
reason.  Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e)           Reimbursement.  If the relevant Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives notice of such LC Disbursement, if such notice is
received prior to 9:00 a.m., New York City time, on the day of receipt, or
(ii) 12:00 noon, New York City time, on the Business Day immediately following
the day that the Borrower receives such notice, if such notice is received after
9:00 a.m., New York City time, on the day of receipt; provided that, if such LC
Disbursement is greater than or equal to $1,000,000,  the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.03 or 2.05 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount of such LC Disbursement and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Revolving Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof, and such Lender’s
Applicable Percentage thereof.  Promptly following receipt of such notice, each
Revolving Lender shall pay to the Administrative Agent its Applicable Percentage
of the payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the relevant Issuing Bank the
amounts so received by it from the Revolving Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
relevant Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse the relevant Issuing Bank, then
to such Lenders and the relevant Issuing Bank, as their interests may
appear.  Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the relevant Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or a Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
 

33

 

 

 
(f)           Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the relevant Issuing Bank under
a Letter of Credit against presentation of a draft or other document that does
not comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder.  None of the Administrative Agent, the Revolving Lenders or the
Issuing Banks, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit, or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the relevant Issuing Bank; provided that the
foregoing shall not be construed to excuse the relevant Issuing Bank from
liability to the Borrower to the extent of any direct damages (as opposed to
special, indirect, consequential or punitive damages, claims in respect of which
are hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of any Issuing Bank (as finally determined by a court of competent
jurisdiction), such Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
(g)           Disbursement Procedures.  Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit.  Each Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by fax)
of such demand for payment and whether such Issuing Bank has made or will make
an LC Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Banks and the Revolving Lenders with respect to any such LC
Disbursement.
 

34

 

 

 
(h)           Interim Interest.  If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans and
such interest shall be due and payable on the date when such reimbursement is
due; provided that, if the Borrower fails to reimburse such LC Disbursement when
due pursuant to paragraph (e) of this Section, then Section 2.13(c) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the relevant Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment.
 
(i)           Replacement of any Issuing Bank.  Any Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Revolving Lenders of any such replacement of any Issuing
Bank.  At the time any such replacement shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.12(b).  From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued by such successor Issuing Bank thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous Issuing Bank, or to such successor and all
previous Issuing Banks, as the context shall require.  After the replacement of
an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party hereto
and shall continue to have all the rights and obligations of an Issuing Bank
under this Agreement with respect to Letters of Credit then outstanding and
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
 
(j)           Cash Collateralization.  If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required  Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing greater
than 50% of the aggregate LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrower shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the LC Exposure as of such date plus accrued
and unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (f) or (g) of Article VII.  The Borrower also shall deposit cash
collateral in accordance with this paragraph as and to the extent required by
Section 2.11(b) or 2.20.  Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the Secured
Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over the LC Collateral
Account and the Borrower hereby grants the Administrative Agent a security
interest in the LC Collateral Account and all moneys or other assets on deposit
therein or credited thereto.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse the relevant Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposure representing greater than 50% of the aggregate LC Exposure), be applied
to satisfy other Secured Obligations.  If the Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all such Events of Default
have been cured or waived as confirmed in writing by the Administrative Agent.
 

35

 

 

 
(k)           LC Exposure Determination.  For all purposes of this Agreement,
the amount of a Letter of Credit that, by its terms or the terms of any document
related thereto, provides for one or more automatic increases in the stated
amount thereof shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at the time of determination.
 
(l)           Issuing Bank Agreements. Each Issuing Bank agrees that, unless
otherwise requested by the Administrative Agent, such Issuing Bank shall report
in writing to the Administrative Agent (i) on the first Business Day of each
week, the daily activity (set forth by day) in respect of Letters of Credit
during the immediately preceding week, including all issuances, extensions,
amendments and renewals, all expirations and cancellations and all disbursements
and reimbursements, (ii) on or prior to each Business Day on which such Issuing
Bank expects to issue, amend, renew or extend any Letter of Credit, the date of
such issuance, amendment, renewal or extension, and the aggregate face amount of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank pays any amount in respect of one or more drawings under
Letters of Credit, the date of such payment(s) and the amount of such
payment(s), (iv) on any Business Day on which the Borrowers fail to reimburse
any amount required to be reimbursed to such Issuing Bank on such day, the date
of such failure and the amount and currency of such payment in respect of
Letters of Credit and (v) on any other Business Day, such other information as
the Administrative Agent shall reasonably request.
 
SECTION 2.07.  Funding of Borrowings.
 
(a)           Each Lender shall make each Loan to be made by such Lender
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders
in an amount equal to such Lender’s Applicable Percentage; provided that Term
Loans shall be made as provided in Sections 2.01(b) and 2.02(b) and Swingline
Loans shall be made as provided in Section 2.05.  The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to the Funding Account(s); provided that ABR Revolving
Loans made to finance the reimbursement of an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the relevant
Issuing Bank.
 

36

 

 

 
(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount.  In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to ABR Loans.  If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
SECTION 2.08.  Interest Elections.
 
(a)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.  This Section shall not apply to Swingline Borrowings, which may not
be converted or continued.
 
(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election.  Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
fax to the Administrative Agent of a written Interest Election Request signed by
the Borrower.  Notwithstanding any contrary provision herein, this Section shall
not be construed to permit the Borrower to (i) elect an Interest Period for
Eurodollar Loans that does not comply with Section 2.02(d) or (ii) convert any
Borrowing to a Borrowing of a Type not available under the Class of Commitments
pursuant to which such Borrowing was made.
 
(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:
 
(i)           the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);
 
(ii)          the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
 
(iii)         whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
 
(iv)         if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
 

37

 

 

 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.
 
(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
 
SECTION 2.09.  Termination and Reduction of Commitments.
 
(a)           Unless previously terminated, (i) the Term Commitments shall
terminate at 3:00 p.m., New York City time, on the Effective Date and (ii) all
the Revolving Commitments shall terminate on the Maturity Date.
 
(b)           The Borrower may at any time terminate the Revolving Commitments
upon (i) the payment in full of all outstanding Revolving Loans and LC
Disbursements, together with accrued and unpaid interest thereon, (ii) the
cancellation and return of all outstanding Letters of Credit (or alternatively,
with respect to each such Letter of Credit, the furnishing to the Administrative
Agent of a cash deposit (or at the discretion of the Administrative Agent a
backup standby letter of credit satisfactory to the Administrative Agent and the
relevant Issuing Banks) in an amount equal to 105% of the LC Exposure as of such
date), (iii) the payment in full of the accrued and unpaid fees and (iv) the
payment in full of all reimbursable expenses and other Obligations together with
accrued and unpaid interest thereon.
 
(c)           The Borrower may from time to time reduce the Revolving
Commitments; provided that (i) each reduction of the Revolving Commitments shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$1,000,000 and (ii) the Borrower shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.11, the Aggregate Revolving
Exposure would exceed the aggregate Revolving Commitments.
 
(d)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Revolving Commitments under paragraph (b) or (c) of
this Section at least three (3) Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof.  Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof.  Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities or other transactions specified therein, in which case such notice
may be revoked by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Revolving Commitments shall be permanent.  Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Revolving Commitments.
 

38

 

 

 
SECTION 2.10.  Repayment and Amortization of Loans; Evidence of Debt.
 
(a)           The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Revolving Lender the then unpaid
principal amount of each Revolving Loan on the Maturity Date, and (ii) to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the first date after such Swingline Loan is
made that is the 15th or last day of a calendar month and is at least two (2)
Business Days after such Swingline Loan is made; provided that on each date that
a Revolving Loan is made, the Borrower shall repay all Swingline Loans then
outstanding.
 
(b)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Term Lender on each date set forth
below the aggregate principal amount set forth opposite such date (as adjusted
from time to time pursuant to Section 2.11(e) or 2.18(b)):
 
Date
 
Amount
September 30, 2014
$2,000,000
December 31, 2014
$2,000,000
March 31, 2015
$2,000,000
June 30, 2015
$2,000,000
September 30, 2015
$2,500,000
December 31, 2015
$2,500,000
March 31, 2016
$2,500,000
June 30, 2016
$2,500,000
September 30, 2016
$3,000,000
December 31, 2016
$3,000,000
March 31, 2017
$3,000,000
June 30, 2017
$3,000,000
September 30, 2017
$4,000,000
December 31, 2017
$4,000,000
March 31, 2018
$4,000,000
June 30, 2018
$4,000,000
September 30, 2018
$6,000,000
December 31, 2018
$6,000,000
March 31, 2019
$6,000,000

 
To the extent not previously paid, all unpaid Term Loans shall be paid in full
in cash by the Borrower on the Maturity Date.
 
(c)           Prior to any repayment of any Term Loan Borrowings of any Class
under this Section, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent by
telephone (confirmed by fax) of such selection not later than 11:00 a.m., New
York City time, three (3) Business Days before the scheduled date of such
repayment.  Each repayment of a Term Loan Borrowing shall be applied ratably to
the Loans included in the repaid Term Loan Borrowing.  Repayments of Term Loan
Borrowings shall be accompanied by accrued interest on the amounts repaid.
 
(d)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the Indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 

39

 

 

 
(e)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, if any, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
 
(f)           The entries made in the accounts maintained pursuant to paragraph
(d) or (e)  of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the Obligations.
 
(g)           Any Lender may request that Loans made by it be evidenced by a
promissory note.  In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in the
form attached hereto as Exhibit J-1 or J-2, as applicable.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
 
SECTION 2.11.  Prepayment of Loans.
 
(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part, subject to prior notice in
accordance with paragraph (f) of this Section and, if applicable, payment of any
break funding expenses under Section 2.16.
 
(b)           In the event and on such occasion that the Aggregate Revolving
Exposure exceeds the aggregate Revolving Commitments, the Borrower shall prepay
the Revolving Loans, and/or LC Exposure and/or Swingline Loans (or, if no such
Borrowings are outstanding, deposit cash collateral in the LC Collateral Account
in an aggregate amount equal to such excess, in accordance with
Section 2.06(j)).
 
(c)           In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Loan Party or any Subsidiary in respect of any
Prepayment Event, the Borrower shall, immediately after such Net Proceeds are
received by any Loan Party or Subsidiary, prepay the Term Loans as set forth in
Section 2.11(e) below in an aggregate amount equal to 100% of such Net Proceeds;
provided that, in the case of any event that qualifies as a “Prepayment Event”
pursuant to clause (a) or (b) of the definition of the term “Prepayment Event”,
if the Borrower shall deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that the Loan Parties intend to apply the Net
Proceeds from such event (or a portion thereof specified in such certificate),
within 270 days after receipt of such Net Proceeds, to acquire (or replace or
rebuild) real property, equipment or other tangible assets (excluding inventory)
to be used in the business of the Loan Parties, and certifying that no Event of
Default has occurred and is continuing, then no prepayment shall be required
pursuant to this paragraph in respect of the Net Proceeds specified in such
certificate, provided that to the extent of any such Net Proceeds that have not
been so applied by the end of such 270 day period (or committed to be applied by
the end of such 270 day period and applied within 90 days after the end of such
270 day period), a prepayment shall be required at such time in an amount equal
to such Net Proceeds that have not been so applied.
 

40

 

 

 
(d)           The Borrower shall prepay the Term Loans on the date that is ten
days after the earlier of (i) the date on which the Borrower’s annual audited
financial statements for the immediately preceding fiscal year are delivered
pursuant to Section 5.03(a) or (ii) the date on which such annual audited
financial statements were required to be delivered pursuant to Section 5.03(a),
in an amount equal to the ECF Percentage of the Borrower’s Excess Cash Flow for
such immediately preceding fiscal year.  As used herein, “ECF Percentage” means
(x) fifty percent (50%) if the Senior Secured Net Leverage Ratio as of the last
day of the four consecutive fiscal quarter period ending on the last day of the
immediately preceding fiscal year of the Borrower was greater than 2.25 to 1.00
and (y) zero percent (0%) if the Senior Secured Net Leverage Ratio as of the
last day of such period was less than or equal to 2.25 to 1.00.  Each Excess
Cash Flow prepayment shall be accompanied by a certificate signed by a Financial
Officer certifying the manner in which Excess Cash Flow and the resulting
prepayment were calculated, which certificate shall be in form and substance
satisfactory to Administrative Agent.  Prepayment of the Term Loans pursuant to
this clause (d) shall not be required in respect of the fiscal year of the
Borrower ending on or about June 30, 2014 and such requirement shall be
applicable in respect of the fiscal year of the Borrower ending on or about June
30, 2015 and each fiscal year of the Borrower ending thereafter.
 
(e)           All prepayments required to be made pursuant to Sections 2.11(a),
2.11(c) and 2.11(d) shall be applied to the Term Loans on a pro rata basis to
all remaining amortization payments.
 
(f)           The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by fax) of any prepayment under this Section:  (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., New York City
time, three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New  York City time,
one (1) Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 12:00 noon, New York City time,
on the date of prepayment.  Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.09, then such notice of prepayment may
be revoked if such notice of termination is revoked in accordance with
Section 2.09.  Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof.   Each partial
prepayment of any Revolving Borrowing or Term Loan shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02, except as necessary to apply fully the required amount
of a mandatory prepayment.  Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing.  Prepayments shall be
accompanied by (i) accrued interest to the extent required by Section 2.13 and
(ii) break funding payments pursuant to Section 2.16.
 
SECTION 2.12.  Fees.
 
(a)           The Borrower agrees to pay to the Administrative Agent a
commitment fee for the account of each Revolving Lender, which shall accrue at
the Applicable Rate on the daily amount of the undrawn portion of the Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Lenders’ Revolving Commitments
terminate; it being understood that the LC Exposure of a Lender shall be
included in the drawn portion of the Revolving Commitment of such Lender for
purposes of calculating the commitment fee.  Accrued commitment fees shall be
payable in arrears on the last day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate,
commencing on the first such date to occur after the date hereof.  All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  It is understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Aggregate
Revolving Exposure for purposes of calculating the commitment fee.
 

41

 

 

 
(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Revolving Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the relevant Issuing Bank for
its own account a fronting fee, which shall accrue at the rate of 0.125% per
annum on the daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees and commissions with
respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand.  Any other fees payable to any Issuing
Bank pursuant to this paragraph shall be payable within ten (10) days after
demand.  All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
 
(c)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
 
(d)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to each Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto.  Fees
paid shall not be refundable under any circumstances.
 
SECTION 2.13.  Interest.
 
(a)           The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.
 
(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.
 
(c)           Notwithstanding the foregoing, during the occurrence and
continuance of an Event of Default, the Administrative Agent or the Required
Lenders may, at their option, by notice to the Borrower (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.02 requiring the consent of “each Lender directly affected thereby”
for reductions in interest rates), declare that (i) all Loans shall bear
interest at 2% plus the rate otherwise applicable to such Loans as provided in
the preceding paragraphs of this Section or (ii) in the case of any other amount
outstanding hereunder, such amount shall accrue at 2% plus the rate applicable
to such fee or other obligation as provided hereunder.
 

42

 

 

 
(d)           Accrued interest on each Loan (for ABR Loans, accrued through the
last day of the prior calendar month) shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.
 
(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year)], and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.
 
SECTION 2.14.  Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a)           the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the Adjusted LIBO Rate or the LIBO Rate, as applicable, for
such Interest Period; or
 
(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for the applicable
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by electronic communication as provided in Section 9.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective and any such Eurodollar Borrowing shall be repaid on the last day
of the then current Interest Period applicable thereto, and (ii) if any
Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be made
as an ABR Borrowing.
 
SECTION 2.15.  Increased Costs.  (a)  If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit,
liquidity or similar requirement (including any compulsory loan requirement,
insurance charge or other assessment) against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or any Issuing Bank; or
 
(ii)           impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or any Letter of Credit or participation
therein; or
 

43

 

 

 
(iii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered as reasonably
determined by such Lender, such Issuing Bank or other Recipient (which
determination shall be made in good faith (and not on an arbitrary or capricious
basis) and consistent with similarly situated customers of the applicable
Lender, applicable Issuing Bank or other Recipient under agreements having
provisions similar to this Section 2.15 after consideration of such factors as
such Lender, such Issuing Bank or other Recipient then reasonably determines to
be relevant).
 
(b)           If any Lender or any Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered as
reasonably determined by such Lender, such Issuing Bank or other Recipient
(which determination shall be made in good faith (and not on an arbitrary or
capricious basis) and consistent with similarly situated customers of the
applicable Lender, the applicable Issuing Bank or other Recipient under
agreements having provisions similar to this Section 2.15 after consideration of
such factors as such Lender, such Issuing Bank or other Recipient then
reasonably determines to be relevant).
 
(c)           A certificate of a Lender or a Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
 
(d)           Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or such Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or a Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 

44

 

 

 
SECTION 2.16.  Break Funding Payments.  In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or 9.02(d), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Eurodollar Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Eurodollar Loan, for the period from the date of such event to the last day of
the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Eurodollar Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.
 
SECTION 2.17.  Taxes.
 
(a)           Withholding Taxes; Gross-Up; Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17), the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
 
(b)           Payment of Other Taxes by Loan Parties.  The Loan Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for, Other
Taxes.
 
(c)           Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.17, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment, or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
 

45

 

 

 
(d)           Indemnification by the Loan Parties.  The Loan Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
 
(e)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 9.04(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
(f)           Status of Lenders.
 
(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
 
(ii)           Without limiting the generality of the foregoing, in the event
that the Borrower is a U.S. Person:
 
(A)           any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;
 

46

 

 

 
(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the U.S. is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN (or successor
form) establishing an exemption from, or reduction of, U.S. federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN (or
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
 
(2)           in the case of a Foreign Lender claiming that its extension of
credit will generate U.S. effectively connected income, executed originals of
IRS Form W-8ECI;
 
(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit B-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN (or successor form);
or
 
(4)           to the extent a Foreign Lender is not the Beneficial Owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN (or successor form), a U.S. Tax Compliance Certificate substantially
in the form of Exhibit B-2 or Exhibit B-3, IRS Form W-9, and/or other
certification documents from each Beneficial Owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit B-4 on behalf of each such direct and indirect partner;
 
(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 

47

 

 

 
(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(g)           Treatment of Certain Refunds.  If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.17
(including by the payment of additional amounts pursuant to this Section 2.17),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.17 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (g), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (g) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts giving rise to such refund had never been paid.  This
paragraph (g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
 
(h)           Survival.  Each party’s obligations under this Section 2.17 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
(i)           Defined Terms.  For purposes of this Section 2.17, the term
“Lender” includes each Issuing Bank and the term “applicable law” includes
FATCA.
 

48

 

 

 
SECTION 2.18.  Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
 
(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., New York City time, on the date when due, in
immediately available funds, without set off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603, except payments to be made directly to an
Issuing Bank or the Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.
 
(b)           Any proceeds of Collateral received by the Administrative Agent
(i) not constituting either (A) a specific payment of principal, interest, fees
or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrower), or (B) a mandatory prepayment (which shall be
applied in accordance with Section 2.11) or (ii) after an Event of Default has
occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, shall be applied ratably first, to pay any fees,
indemnities, or expense reimbursements including amounts then due to the
Administrative Agent, the Swingline Lender and the Issuing Banks from the
Borrower (other than in connection with Banking Services Obligations or Swap
Agreement Obligations), second, to pay any fees or expense reimbursements then
due to the Lenders from the Borrower (other than in connection with Banking
Services Obligations or Swap Agreement Obligations), third, to pay interest then
due and payable on the Loans ratably, fourth, to prepay principal on the Loans
and unreimbursed LC Disbursements and to pay any amounts owing with respect to
Swap Agreement Obligations up to and including the amount most recently provided
to the Administrative Agent pursuant to Section 2.22, ratably (with amounts
allocated to the Term Loans of any Class applied to reduce the subsequent
scheduled repayments of the Term Loans of such Class to be made pursuant to
Section 2.10 ratably based on the amount of such scheduled repayments), fifth,
to pay an amount to the Administrative Agent equal to one hundred five percent
(105%) of the aggregate LC Exposure, to be held as cash collateral for such
Obligations, and sixth, to the payment of any amounts owing in respect of
Banking Services Obligations up to and including the amount most recently
provided to the Administrative Agent pursuant to Section 2.22, and seventh, to
the payment of any other Secured Obligation due to the Administrative Agent or
any Lender from the Borrower or any other Loan Party. Notwithstanding anything
to the contrary contained in this Agreement, unless so directed by the Borrower,
or unless a Default is in existence, neither the Administrative Agent nor any
Lender shall apply any payment which it receives to any Eurodollar Loan of a
Class, except (i) on the expiration date of the Interest Period applicable
thereto, or (ii) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any such event, the Borrower
shall pay the break funding payment required in accordance with Section 2.16.
The Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.
 
Notwithstanding the foregoing, Secured Obligations arising under Banking
Services Obligations or Swap Agreement Obligations shall be excluded from the
application described above and paid in clause seventh if the Administrative
Agent has not received written notice thereof, together with such supporting
documentation as the Administrative Agent may have reasonably requested from the
applicable provider of such Banking Services or Swap Agreements.
 

49

 

 

 
(c)           At the election of the Administrative Agent, all payments of
principal, interest, LC Disbursements, fees, premiums, reimbursable expenses
(including, without limitation, all reimbursement for fees, costs and expenses
pursuant to Section 9.03), and other sums payable under the Loan Documents, may
be paid from the proceeds of Borrowings made hereunder, whether made following a
request by the Borrower pursuant to Section 2.03 or 2.05 or a deemed request as
provided in this Section or may be deducted from any deposit account of the
Borrower maintained with the Administrative Agent.  The Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans), and
that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03 or 2.05, as applicable, and (ii) the Administrative Agent to
charge any deposit account of the Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.
 
(d)           If, except as otherwise expressly provided herein, any Lender
shall, by exercising any right of set off or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other similarly situated Lender,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Loans and participations in LC Disbursements
and Swingline Loans of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by all such Lenders ratably in accordance
with the aggregate amount of principal of and accrued interest on their
respective Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall
apply).  The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
 
(e)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the relevant Lenders or the Issuing Banks hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the relevant
Lenders or the relevant Issuing Banks, as the case may be, the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
relevant Lenders or the relevant Issuing Banks, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
 

50

 

 

 
(f)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and application to, any future funding obligations of such Lender
hereunder.  Application of amounts pursuant to (i) and (ii) above shall be made
in such order as may be determined by the Administrative Agent in its
discretion.
 
(g)           The Administrative Agent may from time to time provide the
Borrower with account statements or invoices with respect to any of the Secured
Obligations (the “Statements”).  The Administrative Agent is under no duty or
obligation to provide Statements, which, if provided, will be solely for the
Borrower’s convenience.  Statements may contain estimates of the amounts owed
during the relevant billing period, whether of principal, interest, fees or
other Secured Obligations.  If the Borrower pays the full amount indicated on a
Statement on or before the due date indicated on such Statement, the Borrower
shall not be in default of payment with respect to the billing period indicated
on such Statement; provided, that acceptance by the Administrative Agent, on
behalf of the Lenders, of any payment that is less than the total amount
actually due at that time (including but not limited to any past due amounts)
shall not constitute a waiver of the Administrative Agent’s or the Lenders’
right to receive payment in full at another time.
 
SECTION 2.19.  Mitigation Obligations; Replacement of Lenders.
 
(a)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Sections 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
(b)           If any Lender requests compensation under Section 2.15, or if the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender) pursuant to
Section 2.17, or if any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under this Agreement
and other Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment);
provided that (i) the Borrower shall have received the prior written consent of
the Administrative Agent (and in circumstances where its consent would be
required under Section 9.04, the Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.
 

51

 

 

 
SECTION 2.20.  Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
 
(a)           fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a);
 
(b)          such Defaulting Lender shall not have the right to vote on any
issue on which voting is required (other than to the extent expressly provided
in Section 9.02(b)) and the Commitment and Revolving Exposure and, if
applicable, Term Commitment and Term Loans of such Defaulting Lender shall not
be included in determining whether the Required Lenders have taken or may take
any action hereunder or under any other Loan Document; provided that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;
 
(c)           if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:
 
(i)           all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (x) the conditions set forth in Section 4.02 are satisfied at the time of
such reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time) and
(y) the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments;
 
(ii)           if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of each Issuing
Bank only, the Borrower’s obligations corresponding to such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to
clause (i) above) in accordance with the procedures set forth in Section 2.06(j)
for so long as such LC Exposure is outstanding;
 
(iii)         if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
 

52

 

 

 
(iv)         if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
 
(v)          if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the relevant
Issuing Bank or any other Lender hereunder, all letter of credit fees payable
under Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall
be payable to such Issuing Bank until and to the extent that such LC Exposure is
reallocated and/or cash collateralized; and
 
(d)          so long as such Lender is a Defaulting Lender, the Swingline Lender
shall not be required to fund any Swingline Loan and the relevant Issuing Bank
shall not be required to issue, amend, renew, extend or increase any Letter of
Credit, unless it is satisfied that the related exposure and such Defaulting
Lender’s then outstanding LC Exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.20(c), and participating interests in any
such newly made Swingline Loan or newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or any Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and no Issuing Bank shall be required to
issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the relevant Issuing Bank, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swingline
Lender or such Issuing Bank, as the case may be, to defease any risk to it in
respect of such Lender hereunder.
 
In the event that each of the Administrative Agent, the Borrower, the Swingline
Lender and each Issuing Bank agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Revolving Commitment and on the date of such
readjustment such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline Loans) as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Loans in accordance with
its Applicable Percentage.
 
SECTION 2.21.  Returned Payments.  If, after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender.  The provisions of
this Section 2.21 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Administrative Agent or any Lender in
reliance upon such payment or application of proceeds.  The provisions of this
Section 2.21 shall survive the termination of this Agreement.
 

53

 

 

 
SECTION 2.22.  Banking Services and Swap Agreements.  Each Lender (other than
Chase) or Affiliate thereof providing Banking Services for, or having Swap
Agreements with, any Loan Party or any Subsidiary or Affiliate of a Loan Party
shall deliver to the Administrative Agent, promptly after entering into such
Banking Services or Swap Agreements, written notice setting forth the aggregate
amount of all Banking Services Obligations and Swap Agreement Obligations of
such Loan Party or Subsidiary or Affiliate thereof  to such Lender or Affiliate
(whether matured or unmatured, absolute or contingent).  In furtherance of that
requirement, each such Lender or Affiliate thereof shall furnish the
Administrative Agent, from time to time after a significant change therein or
upon a request therefor, a summary of the amounts due or to become due in
respect of such Banking Services Obligations and Swap Agreement
Obligations.  The most recent information provided to the Administrative Agent
(or, with respect to Banking Services Obligations and/or Swap Obligation
provided by Chase or an Affiliate thereof, the most recent information available
to the Administrative Agent) shall be used in determining which tier of the
waterfall, contained in Section 2.18(b), in which such Banking Services
Obligations and/or Swap Agreement Obligations will be placed.
 
SECTION 2.23.  Expansion Option.  The Borrower may from time to time elect, with
the consent of the Administrative Agent, to enter into one or more tranches of
term loans (each an “Incremental Term Loan”) in minimum increments of
$10,000,000 so long as, after giving effect thereto, the aggregate amount of all
such Incremental Term Loans does not exceed $30,000,000.  The proceeds of any
Incremental Term Loan may only be used by the Borrower and/or any of its
Subsidiaries to finance Permitted Acquisitions.  The Borrower may arrange for
any such tranche to be provided by one or more Lenders (each Lender so agreeing
to participate in such Incremental Term Loans, an “Increasing Lender”), or by
one or more new banks, financial institutions or other entities (each such new
bank, financial institution or other entity, an “Augmenting Lender”; provided
that no Ineligible Institution may be an Augmenting Lender), which agree to
participate in such Incremental Term Loans; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Borrower and the Administrative
Agent and (ii) (x) in the case of an Increasing Lender, the Borrower and such
Increasing Lender execute an agreement substantially in the form of Exhibit E
hereto, and (y) in the case of an Augmenting Lender, the Borrower and such
Augmenting Lender execute an agreement substantially in the form of Exhibit F
hereto.  No consent of any Lender (other than the Lenders participating in any
Incremental Term Loan) shall be required for any Incremental Term Loan pursuant
to this Section 2.23.  Incremental Term Loans created pursuant to this Section
2.23 shall become effective on the date agreed by the Borrower, the
Administrative Agent and the relevant Increasing Lenders or Augmenting Lenders,
and the Administrative Agent shall notify each Lender thereof.  Notwithstanding
the foregoing, no tranche of Incremental Term Loans shall become effective under
this paragraph unless, (i) on the proposed date of the effectiveness of such
Incremental Term Loans, (A) the conditions set forth in paragraphs (a) and
(b) of Section 4.02 shall be satisfied or waived by the Required Lenders and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Financial Officer of the Borrower, (B) the Borrower shall
be in compliance (on a pro forma basis) with the covenants contained in
Section 6.12 and (C) the Administrative Agent shall have received a certificate
dated such date and executed by a Financial Officer of the Borrower confirming
that the proceeds of such Incremental Term Loans will be used solely to finance
a Permitted Acquisition and (ii) the Administrative Agent shall have received
documents and opinions consistent with those delivered on the Effective Date as
to the organizational power and authority of the Borrower to borrow hereunder
after giving effect to such increase.  The Incremental Term Loans (a) shall rank
pari passu in right of payment with the Revolving Loans and the initial Term
Loans, (b) shall not mature earlier than the Maturity Date (but may have
amortization prior to such date as agreed to by the Required Lenders (determined
prior to giving effect to such Incremental Term Loans) and (c) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans and the initial Term Loans; provided that the terms and
conditions applicable to any tranche of Incremental Term Loans maturing after
the Maturity Date may provide for material additional or different financial or
other covenants or prepayment requirements applicable only during periods after
the Maturity Date.  Incremental Term Loans may be made hereunder pursuant to an
amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent.  The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.23.  Nothing contained in this
Section 2.23 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to provide Incremental Term Loans at any time.  At the time
of the effectiveness of any Incremental Term Loans, the Administrative Agent
shall have the right to make reallocations of the outstanding Revolving
Commitments and the outstanding Term Loans at such time, along with the
allocation of such Incremental Term Loans, in order to allocate exposures of the
Lenders on a pro rata basis in respect of the Revolving Commitments and the Term
Loans (including the outstanding Term Loans at such time and such Incremental
Term Loans).
 

54

 

 

 
ARTICLE III
 
Representations and Warranties
 
Each Loan Party represents and warrants to the Lenders that (and where
applicable, agrees):
 
SECTION 3.01.  Organization; Powers.  Each Loan Party and each Material
Subsidiary (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or formation, (b) has the
power and authority to own its properties and to carry on its business as now
being conducted, (c) is duly qualified to do business in every jurisdiction
wherein the conduct of its business or the ownership of its properties are such
as to require such qualification except those jurisdictions in which the failure
to be so qualified could not reasonably be expected to have a Material Adverse
Effect, and (d) has the power to execute, deliver and perform each of the Loan
Documents to which it is a party.
 
SECTION 3.02.  Authorization; Enforceable Obligations.  The execution, delivery
and performance by each Loan Party of this Agreement, and the other Loan
Documents to which it is a party and the borrowings and the other extensions of
credit to the Borrower hereunder, (a) have been duly authorized by all requisite
corporate or limited liability company action, (b) will not violate (i) any
provision of law applicable to any Loan Party, any rule or regulation of any
Governmental Authority applicable to any Loan Party or (ii) the certificate of
incorporation, by-laws, or other organizational documents, as applicable, of any
Loan Party or (iii) any order of any court or other Governmental Authority
binding on any Loan Party or any indenture, agreement or other instrument to
which any Loan Party is a party, or by which any Loan Party or any of their
respective properties are bound, and (c) will not be in conflict with, result in
a breach of or constitute (with due notice and/or lapse of time) a default
under, any such indenture, agreement or other instrument, or result in the
creation or imposition of any Lien, of any nature whatsoever upon any of the
property or assets of any Loan Party other than as contemplated by this
Agreement or the other Loan Documents.  This Agreement and each other Loan
Document to which each Loan Party is a party constitutes a legal, valid and
binding obligation of such Loan Party enforceable, as the case may be, against
such Loan Party in accordance with its terms except to the extent that
enforcement may be limited by applicable bankruptcy, reorganization, moratorium,
insolvency and similar laws affecting creditors’ rights generally or by
equitable principles of general application, regardless of whether considered in
a proceeding in equity or at law.
 

55

 

 

 
SECTION 3.03.  Financial Condition; Solvency.
 
(a)           (i) The Loan Parties have heretofore furnished to the
Administrative Agent and each Lender the audited consolidated balance sheet of
the Borrower and its Subsidiaries and the related audited consolidated
statements of income, retained earnings and cash flow of the Borrower and its
Subsidiaries audited by BDO Seidman LLP, independent certified public
accountants, for the fiscal year ended June 30, 2013.  Such financial statements
were prepared in conformity with GAAP, applied on a consistent basis, and fairly
present the financial condition and results of operations of the Borrower and
its Subsidiaries as of the date of such financial statements and for the periods
to which they relate and, since June 30, 2013, no event or condition has
occurred which could reasonably be expected to have a Material Adverse
Effect.  As of the Effective Date, other than obligations and liabilities
arising in the ordinary course of business, since June 30, 2013, there are no
material obligations or liabilities contingent or otherwise, of the Borrower or
its Subsidiaries which are not reflected or disclosed on such audited statements
(other than obligations of the Borrower and any of its Subsidiaries incurred in
the ordinary course of business (which shall be deemed to exclude acquisitions
by the Borrower or any of its Subsidiaries of the business or assets (including
without limitation stock or membership units) of any Person).  (ii) The Loan
Parties have heretofore furnished to the Administrative Agent and each Lender
the unaudited consolidated balance sheet of the Borrower and its Subsidiaries
and the related unaudited consolidated statements of income, retained earnings
and cash flow of the Borrower and its Subsidiaries as of and for the fiscal
quarter and the portion of the fiscal year ended December 31, 2013, certified by
its chief financial officer, and such financial statements present fairly, in
all material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such date and for
such period in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes.
 
(b)           Each of the Borrower and its Subsidiaries on a consolidated basis
is Solvent and immediately after giving effect to each Loan and each other
extension of credit contemplated by this Agreement will be Solvent.
 
SECTION 3.04.  Taxes.  All assessed deficiencies resulting from IRS examinations
of the federal income tax returns of the Borrower or any of its Subsidiaries
have been discharged or reserved against in accordance with GAAP.  Each Loan
Party has filed or caused to be filed all federal and material state and local
tax returns which are required to be filed and has paid or has caused to be paid
all taxes as shown on said returns or on any assessment received by them, to the
extent that such taxes have become due, except taxes which are being contested
in good faith and which are reserved against in accordance with GAAP.
 
SECTION 3.05.  Title to Properties; Intellectual Property.
 
(a)           The Borrower and each of its Subsidiaries has good title to their
respective properties and assets, except for such properties and assets as have
been disposed of in accordance with Sections 6.04 or 6.05.  Each of the Loan
Parties and each Subsidiary has good and indefeasible title to, or valid
leasehold interests in, all of its real and personal property, free and clear of
all Liens other than Permitted Liens.
 
(b)           Each Loan Party and each Subsidiary owns, or is licensed to use,
all Intellectual Property necessary to its business as currently conducted, a
correct and complete list of the owned Intellectual Property (described in
clause (i) of such definition), as of the date of this Agreement, is set forth
on Schedule 3.05. Such Intellectual Property is valid, subsisting, unexpired
(where registered) and enforceable and has not been abandoned or adjudged
invalid or unenforceable. There are no assertions or claims challenging the
validity of any of the foregoing, and the business of each Loan Party and each
Subsidiary as now conducted does not, to the Knowledge of these Parties,
infringe in any material respect the rights of any other Person.
 

56

 

 

 
SECTION 3.06.  Litigation.  Except as set forth on Schedule 3.06 hereto, there
are no actions, suits or proceedings (whether or not purportedly on behalf of
the Borrower or any of its Subsidiaries) pending or, to the knowledge of each
Loan Party, threatened against the Borrower or any of its Subsidiaries at law or
in equity or before or by any Governmental Authority, which involve any of the
transactions contemplated herein or which, if adversely determined against the
Borrower or any of its Subsidiaries, could reasonably be expected to have a
Material Adverse Effect; and (b) neither the Borrower nor any of its
Subsidiaries is in default with respect to any judgment, writ, injunction,
decree, rule or regulation of any Governmental Authority which default could
reasonably be expected to have a Material Adverse Effect.
 
SECTION 3.07.  Labor Matters.  As of the Effective Date, there are no strikes,
lockouts or slowdowns against any Loan Party or any Subsidiary pending or, to
the knowledge of any Loan Party, threatened.  Except for violations that could
not reasonably be expected to have a Material Adverse Effect, the hours worked
by and payments made to employees of the Loan Parties and their Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable federal, state, local or foreign law dealing with such
matters.  Except as could not reasonably be expected to have a Material Adverse
Effect, all payments due from any Loan Party or any Subsidiary, or for which any
claim may be made against any Loan Party or any Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of such Loan Party or such Subsidiary.
 
SECTION 3.08.  Compliance with ERISA.  Except as could not reasonably be
expected to have a Material Adverse Effect: (i) each Plan is in compliance with
ERISA; (ii) no Multiemployer Plan is insolvent or in reorganization; (iii) no
Plan has failed to satisfy the “minimum funding standard” (as defined in Section
412 of the Code or Section 302 of ERISA); (iv) neither the Borrower, any of its
Subsidiaries, nor any ERISA Affiliate has incurred any material liability to or
on account of a Plan or Multiemployer Plan pursuant to Section 515, 4062, 4063,
4064, 4201 or 4204 of ERISA or expects to incur any liability under any of the
foregoing sections on account of the prior termination of participation in, or
contributions to, any such Plan or Multiemployer Plan; (v) no proceedings have
been instituted to terminate any Plan; and (vi) no lien imposed under the Code
or ERISA on the assets of the Borrower, any of its Subsidiaries or any of its
ERISA Affiliates exists or is likely to arise on account of any Plan.
 
SECTION 3.09.  Federal Reserve Regulations; Use of Proceeds.
 
(a)           Neither the Borrower nor any of its Subsidiaries is engaged
principally in, nor has as one of its important activities, the business of
extending credit for the purpose of purchasing or carrying any “margin stock”
(within the meaning of Regulation U of the Board, as amended from time to time).
 
(b)           No part of the proceeds of any Loan and no other extension of
credit hereunder will be used, whether directly or indirectly, and whether
immediately, incidentally or ultimately, (i) to purchase or to carry margin
stock or to extend credit to others for the purpose of purchasing or carrying
margin stock, or to refund indebtedness originally incurred for such purposes,
or (ii) for any purpose which violates or is inconsistent with the provisions of
Regulation T, U, or X.
 
SECTION 3.10.  Approval.  No registration with or consent or approval of, or
other action by, any Governmental Authority or any other Person is required in
connection with the execution, delivery and performance of this Agreement by the
Loan Parties, or with the execution and delivery of other Loan Documents to
which it is a party or with respect to the Loan Parties, the Borrowings and each
other extension of credit hereunder, other than (a) registration, consents and
approvals received prior to the date hereof and disclosed to the Lenders and
which are in full force and effect and (b) filings to be made in connection with
the Liens contemplated by this Agreement or the Loan Documents.
 

57

 

 

 
SECTION 3.11.  Subsidiaries.  Attached hereto on Schedule 3.11 is the correct
and complete list of each of the Borrower’s Subsidiaries as of the Effective
Date identifying as to each such Subsidiary its name, the jurisdiction of
incorporation or formation, each member or shareholder or other owner of an
interest in such Subsidiary, the number of outstanding shares or other ownership
interest owned by each such shareholder, member or other owner, and indicating
those Subsidiaries which are Material Domestic Subsidiaries, which are Material
Foreign Subsidiaries and which are Immaterial Subsidiaries.
 
SECTION 3.12.  Hazardous Materials.  Except as set forth on Schedule 3.12
hereto, the Borrower and each of its Subsidiaries is in compliance in all
material respects with all applicable Environmental Laws and neither any Loan
Party nor any Subsidiary has used Hazardous Materials on, from, or affecting any
property now owned or occupied or previously owned or occupied by the Borrower
or any of its Subsidiaries, in any manner, which violates any applicable
Environmental Law.  To the knowledge of the Loan Party, no prior owner of any
such property or any tenant, subtenant, prior tenant or prior subtenant have
used Hazardous Materials on, from, or affecting such property in any manner
which violates any applicable Environmental Law.
 
SECTION 3.13.  Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
 
SECTION 3.14.  Collateral Documents; Liens.  Each Collateral Document executed
by each Loan Party shall constitute a valid and continuing lien on and security
interest in the collateral referred to in such Collateral Document in favor of
the Administrative Agent for the ratable benefit of the Secured Parties and,
upon completion of filing and recording of financing statements in the offices
in the applicable jurisdictions (to the extent filing of financing statements
under the UCC are permissible methods of perfection) or otherwise upon taking
all necessary action to perfect such Lien and security interest in the
collateral referred to in the Collateral Document, shall be prior to all other
Liens, claims and right of all other Persons, other than Permitted Liens, and
shall be enforceable as such against all other Persons; provided that on the
Effective Date, the foregoing representation shall be made only with respect to
the Effective Date Collateral.
 
SECTION 3.15.  No Default.  No Default or Event of Default has occurred and is
continuing.
 
SECTION 3.16.  Permits and Licenses.  The Borrower and each of its Subsidiaries
has all permits, licenses, certifications, authorizations and approvals required
for it lawfully to own and operate their respective businesses except those the
failure of which to have could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
SECTION 3.17.  Material Contracts.  All Material Contracts are identified on
Schedule 3.17 hereto.  To each Loan Party’s knowledge, all other parties thereto
in accordance with its terms and there exists no default under any Material
Contract by the Borrower or any of its Subsidiaries or by any other party
thereto which has not been fully cured or waived.
 
SECTION 3.18.  Compliance with Law.  The Borrower and each of its Subsidiaries
is in compliance, with all laws, rules, regulations, orders and decrees which
are applicable to the Borrower or such Subsidiary, or to any of their respective
properties, which the failure to comply with could, individually or in the
aggregate, have a Material Adverse Effect.
 

58

 

 

 
SECTION 3.19.  Full Disclosure.  Neither this Agreement, any other Loan
Document, nor any other document, certificate or written statement furnished to
the Administrative Agent and the Lenders by or on behalf of the Borrower or any
of its Subsidiaries for use in connection with the transactions contemplated by
this Agreement, when taken as a whole, contains any untrue statement of material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which they were made.
 
SECTION 3.20.  Insurance.  Schedule 3.20 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
as of the Effective Date.  As of the Effective Date, all premiums in respect of
such insurance have been paid.  The Loan Parties believe that the insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries is
adequate and is customary for companies engaged in the same or similar
businesses operating in the same or similar locations.
 
SECTION 3.21.  Anti-Corruption Laws and Sanctions.  Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and such Loan Party, its Subsidiaries and their respective officers
and employees and to the knowledge of such Loan Party its directors and agents,
are in compliance with Anti-Corruption Laws and applicable Sanctions in all
material respects.  None of (a) any Loan Party, any Subsidiary or, to the
knowledge of any such Loan Party or Subsidiary, any of their respective
directors, officers or employees, or (b) to the knowledge of any such Loan Party
or Subsidiary, any agent of such Loan Party or any Subsidiary that will act in
any capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person.   No Borrowing or Letter of Credit, use of
proceeds or other Transactions will violate Anti-Corruption Laws or applicable
Sanctions.
 
ARTICLE IV
 
Conditions
 
SECTION 4.01.  Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a)           The Administrative Agent (or its counsel) shall have received (i)
from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the Administrative
Agent (which may include telecopy or electronic transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other legal opinions, certificates, documents, instruments and agreements as the
Administrative Agent shall reasonably request in connection with the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit I.
 
(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of DLA Piper LLP, counsel for the Loan Parties, covering such
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request.  The Borrower hereby requests
such counsel to deliver such opinion.
 

59

 

 

 
(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the initial Loan
Parties, the authorization of the Transactions and any other legal matters
relating to such Loan Parties, the Loan Documents or the Transactions, all in
form and substance reasonably satisfactory to the Administrative Agent and its
counsel and as further described in the list of closing documents attached as
Exhibit I.
 
(d)           The Administrative Agent shall have received evidence reasonably
satisfactory to it that the ETC Acquisition shall be consummated pursuant to the
ETC Acquisition Agreement, substantially concurrently with the initial
Borrowings hereunder, and no provision thereof shall have been amended in any
material respect or waived (it being understood and agreed that changes to
purchase price (except for decreases to the purchase price of less than 15%
(cumulative for all such decreases) of the total consideration for the ETC
Acquisition; it being understood that any such reduction of less than 15% shall
be applied to reduce the aggregate principal amount of the Term Loan Facility on
a dollar for dollar basis) or the definitions of “Purchaser Material Adverse
Effect” or “Company Material Adverse Effect” or any modifications to, without
limitation, any of the provisions to the extent relating to the Administrative
Agent’s, any Lead Arranger’s or any Lender’s liability, jurisdiction or status
as a third party beneficiary under the ETC Acquisition Agreement shall in each
case be deemed to be a material amendment), and no consent shall have been given
thereunder without the prior written consent of the Lead Arrangers.
 
(e)           The Lenders shall have received (i) audited (or with respect to
the Target, reviewed) consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Borrower, the Target and
their respective subsidiaries for the three most recently completed fiscal years
ended at least ninety (90) days prior to the Effective Date (and, with respect
to the Target, audited for the period from January 1, 2013 to September 30,
2013), (ii) unaudited consolidated balance sheets and related statements of
income, stockholders’ equity and cash flows of the Borrower, the Target and
their respective subsidiaries for each subsequent fiscal quarter ended
subsequent to the date of the latest financial statements delivered pursuant to
clause (i) of this paragraph and at least forty-five (45) days prior to the
Effective Date and (iii) satisfactory financial statement projections through
and including the Borrower’s fiscal year ending on or about June 30, 2019,
together with such information as the Administrative Agent and the Lenders shall
reasonably request (including, without limitation, a detailed description of the
assumptions used in preparing such projections).  The Lenders confirm receipt of
the foregoing information.
 
(f)           The Lenders shall have received a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Borrower and
its Subsidiaries as of and for the twelve-month period ending on the last day of
the most recently completed four-fiscal quarter period ended at least 45 days
prior to the Effective Date, in each case adjusted to give effect to the
consummation of the ETC Acquisition and the other Transactions as if such
transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of such statement of income).
 
(g)           The Administrative Agent shall have received evidence reasonably
satisfactory to it that the ETC Acquisition Agreement Representations and the
Specified Representations shall be true and correct in all material respects
(and in all respects if qualified by materiality or material adverse effect)
giving effect to the Transactions.
 
(h)           The Administrative Agent shall have received a written
certification from an officer of the Borrower that no Event of Default described
in clauses (a), (e), (f) or (g) of Article VII shall exist as of the Effective
Date and after giving effect to the Credit Events to occur on the Effective
Date.
 

60

 

 

 
(i)            The Administrative Agent shall have received evidence reasonably
satisfactory to it that (i) no Borrower Material Adverse Effect shall have
occurred and (ii) no Target Material Adverse Effect shall have occurred.
 
(j)            The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
 
(k)           The Administrative Agent shall have received evidence reasonably
satisfactory to it that any material Indebtedness for borrowed money in effect
for the Borrower other than (i) the Loans, (ii) certain other de minimus
Indebtedness to the extent permitted under the ETC Acquisition Agreement and
limited to an aggregate amount of $750,000 and (iii) approximately $500,000 in
existing letters of credit that are to be backstopped with Letters of Credit on
or before the Effective Date shall have been terminated and cancelled and all
such Indebtedness shall have been fully repaid (except to the extent being so
repaid with the initial Loans) and any and all Liens thereunder shall have been
terminated.
 
(l)            The Administrative Agent shall have received a notice setting
forth the deposit account of the Borrower (the “Funding Account”) to which the
Lender is authorized by the Borrower to transfer the proceeds of any Borrowings
requested or authorized pursuant to this Agreement.
 
For purpose of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 4.01 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.  The Administrative Agent shall notify the Borrower, the
Lenders and the Issuing Banks of the Effective Date, and such notice shall be
conclusive and binding.  Notwithstanding the foregoing, the obligations of the
Lenders to make Loans and of the Issuing Banks to issue Letters of Credit
hereunder shall not become effective unless each of the foregoing conditions is
satisfied (or waived pursuant to Section 9.02).
 
SECTION 4.02.  Each Credit Event.  The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit (other than on the Effective Date), is
subject to the satisfaction of the following conditions:
 
(a)           The representations and warranties of the Loan Parties set forth
in the Loan Documents shall be true and correct in all material respects (or, in
the case of any representation or warranty qualified by materiality or Material
Adverse Effect, in all respects) with the same effect as though made on and as
of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable (it being understood and
agreed that any representation or warranty which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date).
 
(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
 
(c)           After giving effect to any Borrowing or the issuance, amendment,
renewal or extension of any Letter of Credit, the Aggregate Revolving Exposure
shall not exceed the aggregate Revolving Commitments.
 

61

 

 

 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit after the Effective Date shall be deemed to constitute a representation
and warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a), (b) and (c) of this Section.
 
Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a), (b) or (c) of this Section, unless otherwise directed by the
Required Lenders, the Administrative Agent may, but shall have no obligation to,
continue to make Loans and an Issuing Bank may, but shall have no obligation to,
issue, amend, renew or extend, or cause to be issued, amended, renewed or
extended, any Letter of Credit for the ratable account and risk of Lenders from
time to time if the Administrative Agent believes that making such Loans or
issuing, amending, renewing or extending, or causing the issuance, amendment,
renewal or extension of, any such Letter of Credit is in the best interests of
the Lenders.
 
ARTICLE V
 
Affirmative Covenants
 
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lenders that:
 
SECTION 5.01.  Existence; Properties; Insurance.  Each Loan Party will, and will
cause each Subsidiary to, do or cause to be done all things necessary to
preserve and keep in full force and effect its corporate, partnership or limited
liability existence as applicable, rights, qualifications, licenses, permits,
franchises, governmental authorizations, intellectual property rights, licenses
and permits material to the conduct of its business and comply in all material
respect with all laws applicable to; at all times maintain, preserve and protect
all franchises and trade names material to its business and preserve all of its
property used or useful in and material to the conduct of its business, and keep
the same in good repair, working order and condition, normal wear and tear
excepted, and from time to time make, or cause to be made, all needful and
proper repairs, renewals, replacements, betterments and improvements thereto so
that the business carried on in connection therewith may be properly and
advantageously conducted in the ordinary course at all times; and at all times
maintain insurance covering its assets and its businesses with financially sound
and reputable insurance companies or associations in such amounts and against
such risks (including, without limitation, hazard, business interruption, public
liability and product liability) as are usually carried by companies engaged in
the same or similar business.  Each such policy of insurance of the Loan Parties
shall name the Administrative Agent as loss payee and additional insured and
shall provide for at least thirty (30) days’ prior written notice to the
Administrative Agent of any modification or cancellation of such policies.  Each
Loan Party shall provide to the Administrative Agent promptly upon receipt
thereof evidence of the annual renewal of each such policy.
 
SECTION 5.02.  Payment of Obligations and Taxes.  Each Loan Party will, and will
cause each Subsidiary to, pay all Material Obligations, now existing or
hereafter arising, as and when due and payable in accordance with customary
trade practices, and pay and discharge or cause to be paid and discharged
promptly all taxes, assessments and government charges or levies imposed upon it
or upon its income and profits, or upon any of its property, real, personal or
mixed, or upon any part thereof, before the same shall become in default, as
well as all lawful claims for labor, materials and supplies or otherwise which,
if unpaid, might become a lien or charge upon such properties or any part
thereof; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay and discharge or cause to be paid and
discharged any such tax, assessment, charge, levy or claim so long as the
validity thereof shall be contested in good faith by appropriate proceedings,
and the Borrower or such Subsidiary, as the case may be, shall have set aside on
its books adequate reserves determined in accordance with GAAP with respect to
any such tax, assessment, charge, levy or claim so contested; further, provided
that, subject to the foregoing proviso, the Borrower and each of its
Subsidiaries shall pay or cause to be paid all such taxes, assessments, charges,
levies or claims upon the commencement of proceedings to foreclose any lien
which has attached as security therefor.
 

62

 

 

 
SECTION 5.03.  Financial Statements; Other Information.  The Borrower will
furnish to the Administrative Agent for distribution to each Lender:
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, the audited consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such year and the related
audited consolidated statements of income, shareholders equity and cash flow for
such year, setting forth in each case in comparative form the respective figures
as of the end of and for the previous fiscal year, and accompanied by a report
thereon of BDO Seidman LLP or other independent certified public accountants of
recognized national standing selected by the Borrower and acceptable to the
Required Lenders (the “Auditor”), which report shall be unqualified and which
statements shall be prepared in accordance with GAAP, applied on a consistent
basis and (ii) the corresponding consolidating balance sheets of the Borrower
and its Subsidiaries and the consolidating statements of income for the Borrower
and its Subsidiaries, all prepared under the supervision of the chief financial
officer of the Borrower in accordance with GAAP;
 
(b)          as soon as available, but in any event not later than 45 days after
the end of the first, second and third fiscal quarters of the Borrower, the
unaudited interim consolidated and consolidating balance sheet of the Borrower
and its Subsidiaries as of the end of each such quarter and the related
unaudited interim consolidated and consolidating statements of income for such
quarter and the portion of the fiscal year through such date and setting forth
in each case in comparative form the respective figures for the corresponding
date and period in the previous fiscal year, in each case prepared by the chief
financial officer of the Borrower in accordance with GAAP, applied on a
consistent basis;
 
(c)           certificates prepared and signed by the chief financial officer of
the Borrower, in each case substantially in the form of Exhibit C, with each
delivery required by clause (a) and clause (b), as to whether or not, as of the
close of such preceding period and all times during such preceding period, the
Borrower and its Subsidiaries were in compliance with all the provisions in this
Agreement, showing computation of financial covenants and quantitative negative
covenants, and if the chief financial officer of the Borrower shall have
obtained knowledge of any Default or Event of Default, it shall disclose in such
certificate such Default or Event of Default and the nature thereof;
 
(d)           at all times indicated in clauses (a) above a copy of the
management letter, if any, prepared by the Auditor;
 
(e)           within 75 days after the end of each fiscal year of the Borrower,
the Loan Parties’ annual operating/business plans for the upcoming fiscal year,
in form, substance and detail satisfactory to the Administrative Agent and the
Lenders;
 
(f)           within forty-five (45) days after the end of each fiscal year an
updated organization chart of the Borrower including information as to ownership
of all Subsidiaries;
 
(g)           within forty-five (45) days after the end of each fiscal quarter,
a calculation of Consolidated Adjusted EBITDA and Consolidated Total Assets of
the Immaterial Subsidiaries for such fiscal quarter ended;
 

63

 

 

 
(h)          promptly after submission to any government or regulatory agency,
all documents and information furnished to such government or regulatory agency
other than such documents and information prepared in the normal course of
business and which could not result in any adverse action to be taken by such
agency which action could reasonably be expected to have a Material Adverse
Effect; and
 
(i)            promptly, from time to time, such other information regarding the
operations, business affairs and condition (financial or otherwise) of the Loan
Parties or the Subsidiaries as any Lender may request.
 
SECTION 5.04.  Books and Records; Access to Premises.  Maintain financial
records in accordance with GAAP and permit representatives of any Lender, in
coordination with the Administrative Agent, to have access during normal
business hours to the premises of each Loan Party and the Subsidiaries upon
prior written request, and to examine and make excerpts from the minute books,
books of accounts, reports and other records and to discuss the affairs,
finances and accounts of each Loan Party and the Subsidiaries with their
respective principal officers or with their respective independent accountants,
and permit representatives of the Administrative Agent to conduct such audits
(including, without limitation, field audits of each Loan Party and each
Subsidiary’s accounts receivable and inventory) as the Administrative Agent
reasonably deems necessary.
 
SECTION 5.05.  Notices of Material Events.  The Borrower will furnish to the
Administrative Agent for distribution to each Lender:
 
(a)           Notice of Adverse Change.  (i) prompt written notice of any change
in the business or the operations of any Loan Party or any Subsidiary which
could reasonably be expected to have a Material Adverse Effect, and (ii) any
information which indicates that any financial statements which are the subject
of any representation contained in this Agreement, or which are furnished to the
Administrative Agent or the Lenders pursuant to this Agreement, fail, in any
material respect, to present fairly, the financial condition and results of
operations purported to be presented therein, disclosing the nature thereof;
 
(b)           Notice of Default. prompt written notice of any Default or Event
of Default which shall have occurred, which notice shall include a written
statement as to such occurrence, specifying the nature thereof and the action,
if any, which is proposed to be taken with respect thereto;
 
(c)           Notice of Litigation.  prompt written notice of any action, suit
or proceeding at law or in equity or by or before any governmental
instrumentality or other agency which, if adversely determined against any Loan
Party or any Subsidiary on the basis of the allegations and information set
forth in the complaint or other notice of such action, suit or proceeding, or in
the amendments thereof, if any, could reasonably be expected to have a Material
Adverse Effect;
 
(d)           Notice of Default in Other Agreements.  prompt written notice of
any default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any agreement or instrument to
which any Loan Party or any Subsidiary is a party which default could reasonably
be expected to have a Material Adverse Effect;
 

64

 

 

 
(e)           Notice of ERISA Event.  a certificate of the chief financial
officer of each Loan Party setting forth details as to such occurrence and such
action, if any, which a Loan Party, a Subsidiary or an ERISA Affiliate is
required or proposes to take, together with any notices received from any
Governmental Authority or required or proposed to be given to or filed with or
by such Loan Party, such Subsidiary, such ERISA Affiliate, the PBGC, a Plan
participant or the Plan administrator, with respect thereto:  that a Reportable
Event has occurred with respect to a Plan, that a failure to satisfy the
“minimum funding standard” has occurred or an application may be or has been
made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including any required installment payments) or an
extension of any amortization period under Section 412 of the Code with respect
to a Plan, that a Plan has been or may be terminated, reorganized, partitioned
or declared insolvent under Title IV of ERISA, that one or more Plans have a
funding failure giving rise to a Lien under ERISA, that the Loan Party has been
notified that proceedings may be or have been instituted to terminate a
Multi-Employer Plan, that a proceeding has been instituted pursuant to
Section 515 of ERISA against the Loan Party to collect a delinquent contribution
to a Plan, or that any Loan Party, any Subsidiary or any ERISA Affiliate will or
may incur any liability (including any contingent or secondary liability) to or
on account of the termination of or withdrawal from a Plan under Section 4062,
4063, 4064, or to a Multi-Employer Plan under Section 4201 or 4204 of
ERISA.  Upon reasonable request by the Administrative Agent, each Loan Party
will deliver to the Administrative Agent a complete copy of the annual report
(Form 5500) of each Plan required to be filed with the Internal Revenue
Service.  In addition to any certificates or notices delivered to the
Administrative Agent pursuant to the first sentence hereof, copies of annual
reports and any other notices received by each Loan Party or such Subsidiary
required to be delivered to the Administrative Agent hereunder shall be
delivered to the Administrative Agent no later than ten days after the later of
the date such report or notice has been filed with the Internal Revenue Service
or the PBGC, given to Plan participants or received by any Loan Party or any
Subsidiary;
 
(f)           Notice of Environmental Law Violations.  prompt written notice of
the receipt of (a) any notice of an action, suit, and proceeding before any
court or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, pending against any Loan Party or any
Subsidiary relating to any alleged violation of any Environmental Law which, if
adversely determined against such Loan Party or such Subsidiary (i) could
reasonably be expected to result in a fine, judgment or claim against, or cash
expenditures by, such Loan Party or Subsidiary of more than $500,000 or
(ii) could reasonably be expected to have a Material Adverse Effect; and
 
(g)          Notice regarding FDA Matters.  prompt written notice of any warning
letter (or letter of similar effect or import) from the U.S. Food and Drug
Administration received by any Person (to the knowledge of the Borrower in the
case of a Person that is not the Borrower or a Subsidiary) that provides any
product(s) that are part of the Borrower or any Subsidiary’s business and which
product(s), either individually or in the aggregate, account for equal to or
greater than 10% of Consolidated Adjusted EBITDA for the period of four
consecutive fiscal quarters then most recently ended and for which financial
statements have been delivered pursuant to Section 5.03(a) or (b) (or, if prior
to the date of the delivery of the first financial statements to be delivered
pursuant to Section 5.03(a) or (b), the most recent financial statements
referred to in Section 3.03(a)).
 
SECTION 5.06.  Compliance with Applicable Laws.  Each Loan Party will, and will
cause each Subsidiary to, comply with the requirements of all applicable laws,
rules, regulations and orders of any Governmental Authority, the breach of which
could reasonably be expected to have a Material Adverse Effect.  Each Loan Party
will maintain in effect and enforce policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
 
SECTION 5.07.  Environmental Laws.  Each Loan Party will, and will cause each
Subsidiary to, comply and use its best efforts to ensure compliance, in all
material respects, by all tenants and subtenants of their respective properties
with the requirements of all Environmental Laws; provide to the Lenders all
documentation in connection with such compliance that the Lenders may reasonably
request.
 

65

 

 

 
SECTION 5.08.  Use of Proceeds.  The proceeds of the Loans will be used only to
finance the working capital needs, for general corporate purposes, of the
Borrower and its Subsidiaries, to refinance the Existing Credit Agreement, to
finance Permitted Acquisitions and to finance all or a portion of the
consideration for the ETC Acquisition and fees and expenses related thereto
(provided that the proceeds of any Incremental Term Loans will be used only to
finance Permitted Acquisitions).  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.  The
Borrower will not request any Borrowing or Letter of Credit, and the Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (i) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country or
(iii) in any manner that would result in the violation of  any Sanctions
applicable to any party hereto.
 
SECTION 5.09.  Guarantors; Collateral; Further Assurances.
 
(a)           As promptly as possible but in any event within thirty (30) days
(or such later date as may be agreed upon by the Administrative Agent) after any
Person becomes a Material Domestic Subsidiary or any Subsidiary qualifies
independently as, or is designated by the Borrower or the Administrative Agent
as, a Loan Guarantor pursuant to the definition of “Material Subsidiary” and
related definitions, the Borrower shall provide the Administrative Agent with
written notice thereof setting forth information in reasonable detail describing
the material assets of such Person and shall cause each such Subsidiary which
also qualifies as a Material Domestic Subsidiary to execute and deliver to the
Administrative Agent a Joinder Agreement pursuant to which such Subsidiary
agrees to be bound by the terms and provisions of this Agreement and the other
Loan Documents, and upon execution and delivery thereof such Subsidiary shall
automatically become a Loan Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents, such Joinder Agreement to be accompanied by appropriate corporate
resolutions, other corporate documentation and legal opinions in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.
 
(b)           The Borrower will cause, and will cause each other Loan Party to
cause, all of its owned property (whether personal, tangible, intangible, or
mixed (other than Excluded Property)) to be subject at all times to first
priority, perfected Liens in favor of the Administrative Agent for the benefit
of the Secured Parties to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents, subject in any case to Liens
permitted by Section 6.01.  Without limiting the generality of the foregoing,
the Borrower will cause the Applicable Pledge Percentage of the issued and
outstanding Equity Interests (other than Excluded Property) of each Pledge
Subsidiary directly or indirectly owned by the Borrower or any other Loan Party
to be subject at all times to a first priority, perfected Lien in favor of the
Administrative Agent to secure the Secured Obligations in accordance with the
terms and conditions of the Collateral Documents or such other pledge and
security documents as the Administrative Agent shall reasonably request, such
pledge agreement or similar pledge document to be accompanied by appropriate
corporate resolutions, other corporate documentation and legal opinions in form
and substance reasonably satisfactory to the Administrative Agent and its
counsel.  Notwithstanding the foregoing, (i) no such pledge agreement in respect
of the Equity Interests of a Foreign Subsidiary shall be required hereunder
(A) until the date that occurs sixty (60) days after the Effective Date or such
later date as the Administrative Agent may agree in the exercise of its
reasonable discretion with respect thereto, (B) to the extent the Administrative
Agent or its counsel reasonably determines that such pledge would not provide
material credit support for the benefit of the Secured Parties pursuant to
legally valid, binding and enforceable pledge agreements or (C) in the case of
Aceto Pharmaceutical Shanghai Ltd., unless such pledge may be obtained pursuant
to applicable law and is requested by the Administrative Agent upon not less
than 30 days’ prior notice to the Borrower, (ii) no control or similar
arrangements shall be required with respect to deposit or securities accounts
unless so requested by the Administrative Agent and in such case the Loan
Parties shall only be required to use commercially reasonable efforts to obtain
such agreements, (iii) the Borrower and the Loan Parties shall not be required
to take any action with respect to the creation or perfection of Liens under
foreign law with respect to any Collateral other than foreign law governed
pledge agreements described in clause (i) above, (iv) no landlord lien waivers
and warehouse agreements, estoppels or collateral access letters shall be
required and (v) in respect of motor vehicles subject to certificates of title,
no steps other than filing of UCC financing statements shall be required.
 

66

 

 

 
(c)           Without limiting the foregoing, the Borrower will, and will cause
each Subsidiary to, execute and deliver, or cause to be executed and delivered,
to the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by any Requirement of Law or which the Administrative Agent may, from
time to time, reasonably request to carry out the terms and conditions of this
Agreement and the other Loan Documents and to ensure perfection and priority of
the Liens created or intended to be created by the Collateral Documents, all at
the expense of the Borrower.
 
(d)           If any assets (other than Excluded Property) are acquired by a
Loan Party after the Effective Date (other than assets constituting Collateral
under the Security Agreement that become subject to the Lien under the Security
Agreement upon acquisition thereof), the Borrower will notify the Administrative
Agent thereof, and, if requested by the Administrative Agent, the Borrower will
cause such assets to be subjected to a Lien securing the Secured Obligations and
will take, and cause the other Loan Parties to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect such Liens, including actions described in paragraph (c) of this
Section, all at the expense of the Borrower.
 
ARTICLE VI
 
Negative Covenants
 
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit shall
have expired or terminated, in each case without any pending draw, and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that:
 
SECTION 6.01.  Liens.  No Loan Party will, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues or
rights in respect of any thereof, except:
 

67

 

 

 
(a)           Liens existing on the date hereof as set forth on Schedule 6.01
attached hereto including any renewals or extensions thereof; provided that no
such Lien is extended to cover any additional property after the Effective Date
and that the amount of Indebtedness secured thereby is not increased;
 
(b)          Liens for taxes, assessments or other governmental charges or
levies not yet delinquent or which are being contested in good faith by
appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the Loan Parties or the Subsidiaries in
accordance with GAAP;
 
(c)           carriers’, warehousemens’, mechanics’, suppliers’ or other like
Liens arising in the ordinary course of business and, to the extent the
aggregate of such Liens secure obligations in excess of $600,000 in the
aggregate, such Liens are not overdue for a period of more than 60 days or which
are being contested in good faith by appropriate proceedings in a manner which
will not jeopardize or diminish the interest of the Administrative Agent in any
of the Collateral subject to the Collateral Documents;
 
(d)          Liens incurred or deposits to secure the performance of tenders,
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety, performance and appeal bonds, and other obligations of
similar nature incurred in the ordinary course of business or consistent with
past practices prior to the Effective Date;
 
(e)           easements, rights of way, restrictions and other similar charges
or encumbrances which in the aggregate do not interfere in any material respect
with the occupation, use and enjoyment by any Loan Party or any Subsidiary of
the property or assets encumbered thereby in the normal course of their
respective business or materially impair the value of the property subject
thereto;
 
(f)           deposits under workmen’s compensation, unemployment insurance and
social security laws;
 
(g)           Liens granted to the Administrative Agent, for the ratable benefit
of the Secured Parties, under this Agreement or any other Loan Document;
 
(h)          purchase money liens for fixed or capital assets acquired in the
ordinary course of business, including obligations with respect to Capital
Leases; provided in each case (i) no Default or Event of Default shall have
occurred and be continuing or shall occur after giving effect to such lien,
(ii) such purchase money lien does not exceed 100% of the purchase price of and
encumbers only, the asset acquired and (iii) such purchase money Lien does not
secure any Indebtedness other than in respect of the purchase price of the asset
acquired;
 
(i)            Liens granted to a Lender to secure the Loan Parties obligations
under such Related Swap Agreements permitted pursuant to Section 6.02(n);
provided the priority of such liens are pari passu with the priority of the
liens referred to in clause (g) above;
 
(j)            Liens granted to JPMorgan Chase Bank, N.A. on the real property
acquired with the proceeds of the mortgage indebtedness permitted pursuant to
Section 6.02(j);
 
(k)           Liens granted to a Lender to secure the Loan Parties obligations
under such Related Swap Agreements permitted pursuant to Section 6.02(o);
provided that the priority of such liens are subordinate to the priority of the
liens referred to in clause (i) above;
 
(l)           the Pilot Mortgage;
 
(m)           Liens on Equity Interests in joint ventures arising solely under
the organizational documents for such joint ventures and not debt for borrowed
money;
 

68

 

 

 
(n)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;
 
(o)          any Lien existing on any property or asset (other than Accounts and
Inventory (each as defined in the Security Agreement)) prior to the acquisition
thereof by the Borrower or any Subsidiary or existing on any property or asset
(other than Accounts and Inventory (each as defined in the Security Agreement))
of any Person that becomes a Loan Party after the date hereof prior to the time
such Person becomes a Loan Party; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisi­tion or such Person becoming
a Loan Party, as the case may be, (ii) such Lien shall not apply to any other
property or assets of the Loan Party and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Loan Party, as the case may be; and
 
(p)           mechanics, suppliers and other like Liens in connection with the
renovations of the premises at 4 Tri Harbor Court, Port Washington, New York,
provided that such Liens secure amounts not overdue for a period of more than
30 days and such Liens do not materially impair the use of such premises.
 
SECTION 6.02.  Indebtedness.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:
 
(a)           Indebtedness incurred prior to the date hereof as described in
Schedule 6.02 attached hereto including any renewals, refinancings or extensions
thereof; provided such renewals, refinancings or extensions do not result in an
increase in the aggregate principal amount of such Indebtedness;
 
(b)           the Secured Obligations;
 
(c)           Indebtedness for trade payables incurred in the ordinary course of
business provided such payables shall be paid or discharged when due;
 
(d)           Indebtedness consisting of guarantees permitted pursuant to
Section 6.03;
 
(e)           Subordinated Indebtedness approved in writing by the Required
Lenders; provided that no Default or Event of Default shall have occurred and be
continuing or would occur after giving effect to the incurrence of such
Subordinated Indebtedness;
 
(f)            Indebtedness secured by purchase money liens as permitted under
Section 6.01(h); provided that such Indebtedness incurred in any fiscal year of
the Borrower shall not exceed $2,000,000;
 
(g)           unsecured Indebtedness of Foreign Subsidiaries to (i) Deutsche
Bank, in an amount not to exceed 14,000,000 Euros, in the aggregate, at any
time, and (ii) ING Bank, in an amount not to exceed 500,000 Euros, in the
aggregate, at any time;
 
(h)           Indebtedness assumed in connection with any Permitted Acquisition,
provided that such Indebtedness shall be unsecured (or secured solely to the
extent permitted by Section 6.01(o)) and shall not exceed $5,000,000, in the
aggregate, with respect to all Permitted Acquisitions;
 

69

 

 

 
(i)            Indebtedness arising under Capital Leases; provided that the
aggregate amount of such Indebtedness incurred in any fiscal year of the
Borrower shall not exceed $2,000,000;
 
(j)            commercial mortgage indebtedness owing to JPMorgan Chase Bank,
N.A. in an amount not to exceed $4,000,000 secured by the premises located at 4
Tri Harbor Court, Port Washington, New York;
 
(k)           Indebtedness owing from one Loan Party to another Loan Party and
other Indebtedness to the extent the corresponding Investment is permitted under
Section 6.06;
 
(l)            Indebtedness consisting of loans and advances permitted pursuant
to Sections 6.06(d) and 6.06(f);
 
(m)          unsecured Indebtedness, not to exceed $6,000,000 in the aggregate
(exclusive of the portion thereof for which Arsynco is entitled to reimbursement
from BASF Corporation pursuant to the terms of the Settlement Agreement dated
July 19, 2009 by and between Arsynco and BASF Corporation), with respect to
performance bonds or surety bonds required under the “ISRA Remediation Approval”
under Industrial Site Recovery Act Case No. E93024 and the U.S. Environmental
Protection Agency approval of a Risk Based Clean Up/Disposal of Polychlorinated
Biphenyl Remediation Waste.  Both approvals are in reference to Asrynco Inc.’s
property at 511 13th Street, Carlstadt, New Jersey also being known and
designated as Block 91, Lot 1 on the Tax Map of the borough of Carlstadt, New
Jersey;
 
(n)          Indebtedness under Related Swap Agreements entered into with a
Lender incurred for the purpose of fixing or hedging interest rate risk with
respect to the Obligations arising in connection with this Agreement;
 
(o)          Indebtedness under Related Swap Agreements entered into with a
Lender incurred for the purpose of hedging currency values in the normal course
of business, consistent with past practices, and not for speculative purposes;
 
(p)          Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, custom bonds, surety bonds and completion guarantees and similar
obligations, in each case outstanding on the Effective Date or otherwise
provided in the ordinary course of business of the Loan Parties or consistent
with past practices prior to the Effective Date, including those incurred to
secure health, safety, insurance and environmental obligations in the ordinary
course of business or consistent with past practices prior to the Effective
Date; and
 
(q)          unsecured Indebtedness of the Borrower (including unsecured
Subordinated Indebtedness to the extent subordinated to the Secured Obligations
on terms reasonably acceptable to the Administrative Agent), to the extent not
otherwise permitted under this Section 6.02; provided that (i) both immediately
prior to and after giving effect (including pro forma effect) thereto, no
Default or Event of Default shall exist or would result therefrom (and the
Borrower shall have delivered to the Administrative Agent a certificate of a
Financial Officer of the Borrower to such effect, together with all relevant
financial information and calculations requested by the Administrative Agent in
respect thereof), (ii) such Indebtedness matures after, and does not require any
scheduled amortization or other scheduled payments of principal prior to, the
date that is 181 days after the Maturity Date (it being understood that any
provision requiring an offer to purchase such Indebtedness as a result of change
of control or asset sale or other fundamental change shall not violate the
foregoing restriction), (iii) such Indebtedness is not guaranteed by any
Subsidiary of the Borrower other than the Loan Guarantors (which guarantees, if
such Indebtedness is subordinated, shall be expressly subordinated to the
Secured Obligations on terms not less favorable to the Lenders than the
subordination terms of such Subordinated Indebtedness), (iv) the covenants
applicable to such Indebtedness are not more onerous or more restrictive in any
material respect (taken as a whole) than the applicable covenants set forth in
this Agreement and (v) the aggregate outstanding principal amount of
Indebtedness permitted by this clause (q) shall not exceed $100,000,000 at any
time.
 

70

 

 

 
SECTION 6.03.  Guarantees.  No Loan Party will, nor will it permit any
Subsidiary to, make any Guarantee, except:
 
(a)           Guarantees executed on or prior to the date hereof as described on
Schedule 6.03 attached hereto but not including any renewals or extension
thereof;
 
(b)           endorsements of negotiable instruments for collection or deposit
in the ordinary course of business;
 
(c)           Guarantees of any Indebtedness under this Agreement or any other
Loan Document;
 
(d)           Guarantees by any Loan Party of any Indebtedness permitted
pursuant to clauses (e), (f), (g), (h), (i), (j), (m), (n), (o), (p) and (q) of
Section 6.02 hereof;
 
(e)           Guarantees of the obligations of Aceto Realty LLC under the Lease
and the Pilot Mortgage; and
 
(f)           other Guarantees not to exceed $1,500,000 at any one time
outstanding.
 
SECTION 6.04.  Sale of Assets.  No Loan Party will, nor will it permit any
Subsidiary to, sell, assign, lease, transfer or otherwise dispose of any of
their now owned or hereafter acquired respective properties and assets, whether
or not pursuant to an order of a federal agency or commission, except for
(a) the sale of inventory disposed of in the ordinary course of business, (b) 
the sale or other disposition of used, obsolete, worn out or surplus equipment
or property in the ordinary course of their business, (c) the sale (including
any option for purchase) or lease of Arsynco Inc.’s real property and
improvements located at Carlstadt, New Jersey, (d) dispositions of Investments
in joint ventures to the extent required by, or made pursuant to buy/sell
arrangements between the joint venture parties set forth in joint venture
arrangements and similar binding arrangements. and (e) sales, transfers and
other dispositions of assets (other than Equity Interests in a Subsidiary unless
all Equity Interests in such Subsidiary are sold) that are not permitted by any
other clause of this Section 6.04, provided that the aggregate fair market value
of all assets sold, transferred or otherwise disposed of in reliance upon this
clause (e) shall not exceed $10,000,000 during any fiscal year of the Borrower.
 
SECTION 6.05.  Sale of Receivables.  No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, discount or otherwise dispose of notes, accounts
receivable or other obligations owing to the Borrower or any of its
Subsidiaries, with or without recourse, except for sales, transfers and
dispositions of accounts (excluding sales or dispositions in a factoring
arrangement) in connection with the compromise, settlement or collection
thereof, in each case in the ordinary course of business.
 

71

 

 

 
SECTION 6.06.  Loans; Investments and Acquisitions.  No Loan Party will, nor
will it permit any Subsidiary to, make or commit to make any advance, loan,
extension of credit, or capital contribution to, or purchase or hold
beneficially any stock or other securities, or evidence of Indebtedness of,
purchase or acquire all or a substantial part of the assets of, make or permit
to exist any interest whatsoever in, any other Person except for (a) the
ownership of stock of any Subsidiaries existing as of the Effective Date or
acquired or created after the date hereof, provided the Loan Parties has
complied with its obligations under Section 5.09 with respect to such
Subsidiary, (b) Eligible Investments, (c) Permitted Acquisitions,
(d) investments, loans or advances made on or after the Effective Date by the
Loan Parties in Subsidiaries that are not Loan Parties in an aggregate amount
not to exceed $7,500,000 at any time outstanding, (e) loans and advances to
customers, suppliers and/or vendors of any Loan Party, provided the aggregate
principal amount of all such loans and advances shall not exceed $3,000,000 at
any time outstanding, (f) investments, loans and advances by Subsidiaries that
are not Loan Parties to other Subsidiaries that are not Loan Parties, (g) the
ETC Acquisition, (h) investments in joint ventures not in excess of $10,000,000
million in the aggregate at any time outstanding; provided that if any
Investment pursuant to this clause (h) is made in any person that is not a
Subsidiary of Borrower at the date of the making of such Investment and such
person becomes a Subsidiary Guarantor after such date, such Investment shall
thereafter be deemed to cease to have been made pursuant to this clause (h) and
(i) other investments, loans and advances in an aggregate amount not to exceed
$2,500,000 at any time outstanding.
 
SECTION 6.07.  Nature of Business.  No Loan Party will, nor will it permit any
Subsidiary to, change or alter, in any material respect, the nature of its
business from the nature of the business engaged in by it on the date hereof,
and businesses ancillary or reasonably related thereto.
 
SECTION 6.08.  Sale and Leaseback Transactions.  No Loan Party will, nor will it
permit any Subsidiary to, except as contemplated by the IDA Transaction, enter
into any arrangement, directly or indirectly, with any Person whereby it shall
sell or transfer any property, whether real or personal, used or useful in its
business, whether now owned or hereafter acquired, of it or any of its
Subsidiaries, if the aggregate sales price of all such assets sold or
transferred during the term of this Agreement exceeds $250,000, and at the time
of such sale or disposition it intends to lease or otherwise acquire the right
to use or possess (except by purchase) such property or like property for a
substantially similar purpose.
 
SECTION 6.09.  Federal Reserve Regulations.  No Loan Party will, nor will it
permit any Subsidiary to, permit any Loan or the proceeds of any Loan to be used
for any purpose which violates or is inconsistent with the provisions of
Regulation T, U or X of the Board.
 
SECTION 6.10.  Accounting Policies and Procedures.  No Loan Party will, nor will
it permit any Subsidiary to, except as required by applicable law, rule or
regulation, permit any change in the accounting policies and procedures of the
Borrower or any of its Subsidiaries, including a change in fiscal year; provided
that any Foreign Subsidiary may change its fiscal year to reflect a fiscal year
ending on June 30th of each year; provided, further, that any policy or
procedure required to be changed by the Financial Accounting Standards Board (or
other board or committee thereof) in order to comply with GAAP may be so
changed.
 
SECTION 6.11.  Limitations on Fundamental Changes.  No Loan Party will, nor will
it permit any Subsidiary to, merge or consolidate with, or sell, assign, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now or hereafter
acquired) to, any Person, acquire all of the stock or all or substantially all
of the assets or the business of any Person (except pursuant to the ETC
Acquisition or a Permitted Acquisition) or liquidate, wind up or dissolve or
suffer any liquidation or dissolution, except if at the time thereof and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing or would result therefrom, (i) the merger,
consolidation or amalgamation of any Subsidiary into or with any Loan Party in a
transaction in which the surviving or resulting entity is or becomes a Loan
Party, (ii) the merger, consolidation or amalgamation of any Subsidiary that is
not a Loan Party into or with any other Subsidiary that is not a Loan Party, and
(iii) the liquidation or dissolution or change in form of entity of any
Subsidiary, if the Borrower determines in good faith that such liquidation,
dissolution or change in form is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders and the assets of such Subsidiary,
if a Loan Party, are distributed solely to one or more Loan Parties.
 

72

 

 

 
SECTION 6.12.  Financial Covenants.
 
(a)           Maximum Total Net Leverage Ratio.  The Borrower will not permit
the ratio (the “Total Net Leverage Ratio”), determined as of the end of each of
its fiscal quarters ending on and after June 30, 2014, of (i) (a) Consolidated
Total Funded Indebtedness, minus (b) the Cash Deduction Amount to (ii)
Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Borrower and its Subsidiaries on a consolidated basis, to be greater than 3.50
to 1.00; provided that if (x) any Permitted Acquisition (for the avoidance of
doubt, other than the ETC Acquisition) is consummated in accordance with the
terms of this Agreement prior to June 30, 2015 and (y) the aggregate
consideration paid in respect of such acquisition exceeds $20,000,000 (such
acquisition, the “Trigger Acquisition”), then the maximum Total Net Leverage
Ratio permitted under this Section 6.12(a) shall (x) increase to 4.00 to 1.00
for any fiscal quarter (ending on or prior to March 31, 2015) in which such
acquisition is consummated and each fiscal quarter thereafter through and
including the fiscal quarter ending on or about March 31, 2015, (y) step down to
3.75 to 1.00 for the fiscal quarters ending on or about June 30, 2015 and
September 30, 2015 and (z) revert to 3.50 to 1.00 for the fiscal quarter ending
on or about December 31, 2015 and shall remain in effect for each fiscal quarter
of the Borrower thereafter.
 
(b)           Maximum Senior Secured Net Leverage Ratio.  The Borrower will not
permit the ratio (the “Senior Secured Net Leverage Ratio”), determined as of the
end of each of its fiscal quarters ending on and after June 30, 2014, of (i) (a)
Consolidated Total Funded Senior Secured Indebtedness, minus (b) the Cash
Deduction Amount to (ii) Consolidated Adjusted EBITDA for the period of four (4)
consecutive fiscal quarters ending with the end of such fiscal quarter, all
calculated for the Borrower and its Subsidiaries on a consolidated basis, to be
greater than 3.00 to 1.00; provided that if any Trigger Acquisition is
consummated, then the maximum Senior Secured Net Leverage Ratio permitted under
this Section 6.12(b) shall (x) increase to 3.25 to 1.00 for any fiscal quarter
(ending on or prior to March 31, 2015) in which such acquisition is consummated
and each fiscal quarter thereafter through and including the fiscal quarter
ending on or about March 31, 2015 and (y) revert to 3.00 to 1.00 for the fiscal
quarter ending on or about June 30, 2015 and shall remain in effect for each
fiscal quarter of the Borrower thereafter.
 
(c)           Minimum Debt Service Coverage Ratio.  The Borrower will not permit
the ratio (the “Debt Service Coverage Ratio”), determined as of the end of each
of its fiscal quarters ending on and after June 30, 2014, of (i) (a)
Consolidated Adjusted EBITDA, plus, without duplication, non-cash unrealized
losses in connection with Swap Agreements, minus (b) the sum of (1) Unfinanced
Capital Expenditures, plus (2) dividends, distributions, stock repurchases and
redemptions, in each case paid in cash, plus (3) cash taxes paid with respect to
income or profit for such period, including state, federal, franchise, gross
receipts and margins and similar taxes, plus (4) non-cash unrealized gains in
connection with Swap Agreements, in each case for the period of four (4)
consecutive fiscal quarters ending with the end of such fiscal quarter, to (ii)
the sum of (a) Consolidated Interest Expense for the period of four (4)
consecutive fiscal quarters ending with the end of such fiscal quarter, plus (b)
the scheduled installments of principal on all Indebtedness (including Capital
Leases) having a final maturity of one year or more from the date of incurrence
thereof, plus (c) earn-outs and deferred acquisition consideration and payments
in respect thereof, in the case of each of the foregoing clauses (b) and (c) of
this clause (ii), for the period of the immediately succeeding four (4)
consecutive fiscal quarters, all calculated for the Borrower and its
Subsidiaries on a consolidated basis, to be less than 1.25 to 1.00.
 

73

 

 

 
SECTION 6.13.  Subordinated Indebtedness.  No Loan Party will, nor will it
permit any Subsidiary to, directly or indirectly prepay, defease, purchase,
redeem, or otherwise acquire any Subordinated Indebtedness or amend, supplement
or otherwise modify any of the terms thereof without the prior written consent
of the Required Lenders.
 
SECTION 6.14.  Restricted Payments.  No Loan Party will, nor will it permit any
Subsidiary to, declare any dividend on, or make any payment on account of, or
set apart assets for a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of, any shares of any
class of stock of the Borrower or any of its Subsidiaries or any warrant to
purchase any class of stock of the Borrower or any of its Subsidiaries, whether
now or hereafter outstanding, or make any other distribution in respect thereof,
either directly or indirectly, whether in cash, securities or property or in
obligations of the Borrower or any of its Subsidiaries or in any combination
thereof, or permit any Affiliate to make any payment on account of, or purchase
or otherwise acquire, any shares of any class of the stock of the Borrower or
any of its Subsidiaries or any warrant to purchase any class of stock of the
Borrower or any of its Subsidiaries from any Person; provided (a) if (i) no
Default or Event of Default has occurred and is continuing or would arise after
giving effect (including giving effect on a pro forma basis) thereto, and (ii)
at the time of and immediately after giving effect (including giving effect on a
pro forma basis) thereto the Borrower is in compliance with the financial
covenants set forth in Section 6.12(a), (b) and (c), the Borrower may make
quarterly dividends and distributions to its shareholders which have been
approved by the Board of Directors of the Borrower, consistent with past
practices of the Borrower prior to the Effective Date, (b) any wholly-owned
Domestic Subsidiary of the Borrower may make dividends or distributions to its
shareholders or members, and (c) any Foreign Subsidiary at least 70% of the
outstanding Equity Interests of which is owned by the Borrower and/or its
Subsidiaries may make dividends or distributions to its shareholders or members.
 
SECTION 6.15.  Transactions with Affiliates.  No Loan Party will, nor will it
permit any Subsidiary to, enter into any transaction, including, without
limitation, the purchase, sale, or exchange of property or the rendering of any
service, with any Affiliate (other than any Loan Party), except in the ordinary
course of and pursuant to the reasonable requirements of the Borrower or any of
its Subsidiaries’ business and upon fair and reasonable terms no less favorable
to the Borrower or such Subsidiary than they would obtain in a comparable
arms-length transaction with a Person not an Affiliate (other than any Loan
Party).
 
SECTION 6.16.  Governmental Regulation.  No Loan Party will, nor will it permit
any Subsidiary to, (i) be or become subject at any time to any law, regulation,
or list of any government agency (including, without limitation, the U.S. Office
of Foreign Asset Control list) that prohibits or limits any Lender from making
any advance or extension of credit to the Borrower or from otherwise conducting
business with the Loan Parties, or (ii) fail to provide documentary and other
evidence of the Loan Parties’ identity as may be requested by Lender at any time
to enable Lender to verify any Loan Party’s identity or to comply with any
applicable law or regulation, including, without limitation, the USA PATRIOT
Act.
 
SECTION 6.17.  Hazardous Materials.  No Loan Party will, nor will it permit any
Subsidiary to, cause or permit any of its properties or assets to be used to
generate, manufacture, refine, transport, treat, store, handle, dispose of,
transfer, produce or process Hazardous Materials, except in compliance with all
applicable federal, state and local laws or regulations, or cause or permit, a
release of Hazardous Materials onto such property or asset or onto any other
property in violation of any such local laws or regulations.
 

74

 

 

 
SECTION 6.18.  Restrictive Agreements.  No Loan Party will, nor will it permit
any Subsidiary to,  directly or indirectly enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by any Requirement of Law or by any Loan Document, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.18 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder
and customary provisions in joint venture agreements, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof.
 
SECTION 6.19.  Amendments to ETC Acquisition Agreement.  No Loan Party will, nor
will it permit any Subsidiary to, consent to any amendment, modification or
waiver to the ETC Acquisition Agreement and the related transaction documents
that could reasonably be expected to have a material adverse effect on the
Lenders.
 
ARTICLE VII
 
Events of Default
 
If any of the following events (“Events of Default”) shall occur:
 
(a)           the Borrower shall fail to pay the principal of, or interest on,
any Loan, any reimbursement obligations with respect to any LC Disbursement, or
any fee or other amount due under this Agreement, as and when due and payable;
 
(b)          any Loan Party shall fail to observe or perform (i) any covenant,
condition or agreement of the Borrower or any of its Subsidiaries to be
performed pursuant to Section 5.01 (with respect to a Loan Party’s existence),
5.05(b), 5.08, 5.09 or Article VI of this Agreement or (ii) any other covenant,
condition or agreement of the Borrower or any of its Subsidiaries to be
performed pursuant to this Agreement or any other Loan Document (other than
those specified in clause (a) of this Article VII) and, in the case of this
clause (b)(ii), such default, if capable of cure, shall continue unremedied for
a period of thirty (30) days from the date of such default;
 
(c)           any representation or warranty made or deemed made in this
Agreement or any other Loan Document shall prove to be false or misleading in
any material respect when made or given or when deemed made or given;
 
(d)          any Loan Party or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable;
 

75

 

 

 
(e)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice but after the expiration of any
applicable grace or cure periods provided for in the applicable agreement or
instrument under which such Indebtedness was created) the holder or holders of
any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (e) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
 
(f)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of a Loan Party or Material Subsidiary or its debts, or of a
substantial part of its assets, under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Loan Party or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;
 
(g)          any Loan Party or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar offi­cial for such Loan Party or Material Subsidiary of
any Loan Party or for a substan­tial part of its assets, (iv) file an answer
admit­ting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) take any action for the purpose of effecting any of the fore­going clauses
(i) through (v), or (vii) become unable or admit in writing its inability or
fail generally to pay its debts as they become due;
 
(h)          one or more orders, judgments or decrees for the payment of money
in excess of $3,000,000 in the aggregate (not fully covered, but subject to
customary deductibles, by insurance coverage provided by a creditworthy
unaffiliated insurer that has not denied coverage) shall be rendered against the
Borrower or any of its Subsidiaries and the same shall not have been paid in
accordance with such judgment, order or decree or settlement and either (i) an
enforcement proceeding shall have been commenced by any creditor upon such
judgment, order or decree, or (ii) there shall have been a period of forty-five
(45) consecutive days with respect to the Borrower or any Domestic Subsidiary or
ninety (90) consecutive days with respect to any Foreign Subsidiary during which
a stay of enforcement of such judgment, order or decree, by reason of pending
appeal or otherwise, was not in effect;
 
(i)            (I) any Plan shall fail to maintain the minimum funding standard
required for any Plan year or part thereof or a waiver of such standard or
extension of any amortization period is applied for or granted under Section 412
of the Code, (II) any Plan is terminated by the Borrower or any ERISA Affiliate
or the subject of termination proceedings under ERISA, (III) a Reportable Event
shall have occurred with respect to a Plan, or (IV) the Borrower, any of its
Subsidiaries or any ERISA Affiliate shall have incurred a liability to or on
account of a Plan under Section 515, 4062, 4063, 4201 or 4204 of ERISA; and the
occurrence of any such event described in the foregoing clauses (I) through
(IV), when taken together with all other events described in the foregoing
clauses (I) through (IV) that have occurred, could reasonably be expected to
result in a Material Adverse Effect;
 

76

 

 

 
(j)            any material provision of any Loan Document shall for any reason
cease to be in full force and effect in accordance with its terms or the
Borrower or any of its Subsidiaries shall so assert in writing;
 
(k)           a Change of Control shall have occurred;
 
(l)           any of the Liens purported to be granted pursuant to any
Collateral Document shall fail or cease for any reason to be legal, valid and
enforceable liens on the Collateral purported to be covered thereby or shall
fail or cease to have the priority purported to be created thereby; or
 
(m)          the occurrence or existence of any default or other similar
condition or event (however described) with respect to any Related Swap
Agreement;
 
then, and in every such event (other than an event with respect to any Loan
Party described in clause (f) or (g) of this Article), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, whereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, but ratably as among the Classes of Loans and the Loans of
each Class at the time outstanding, in which case any principal not so declared
to be due and payable may thereafter be declared to be due and payable),
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and all fees and other obligations of the Borrower
accrued hereunder, shall become due and payable immediately, in each case
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in the case of any event with respect to
any Loan Party described in clause (f) or (g) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.  Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement and exercise
any rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC.
 
ARTICLE VIII
 
The Administrative Agent
 
SECTION 8.01.  Appointment.  Each of the Lenders, on behalf of itself and any of
its Affiliates that are Secured Parties and each Issuing Bank hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.  In addition, to the extent required under
the laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Banks hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or such Issuing Bank’s behalf.  The provisions of
this Article are solely for the benefit of the Administrative Agent and the
Lenders (including the Swingline Lender and the Issuing Banks), and the Loan
Parties shall not have rights as a third party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” as
used herein or in any other Loan Documents (or any similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law.  Instead, such term is used as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
 

77

 

 

 
SECTION 8.02.  Rights as a Lender.  The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with any Loan Party
or any Subsidiary or any Affiliate thereof as if it were not the Administrative
Agent hereunder.
 
SECTION 8.03.  Duties and Obligations.  The Administrative Agent shall not have
any duties or obligations except those expressly set forth in the Loan
Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and, (c) except as expressly set
forth in the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any Loan Party or any Subsidiary that is communicated to or obtained
by the bank serving as Administrative Agent or any of its Affiliates in any
capacity.  The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by a final nonappealable judgment
of a court of competent jurisdiction.  The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
 
SECTION 8.04.  Reliance.  The Administrative Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 

78

 

 

 
SECTION 8.05.  Actions through Sub-Agents.  The Administrative Agent may perform
any and all of its duties and exercise its rights and powers by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers through their respective Related
Parties.  The exculpatory provisions of the preceding paragraphs shall apply to
any such sub-agent and to the Related Parties of the Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.
 
SECTION 8.06.  Resignation.  Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by its successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor, unless otherwise agreed
by the Borrower and such successor.  Notwithstanding the foregoing, in the event
no successor Administrative Agent shall have been so appointed and shall have
accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders, the Issuing Banks and the Borrower, whereupon, on the date of
effectiveness of such resignation stated in such notice, (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, provided that, solely for purposes
of maintaining any security interest granted to the Administrative Agent under
any Collateral Document for the benefit of the Secured Parties, the retiring
Administrative Agent shall continue to be vested with such security interest as
collateral agent for the benefit of the Secured Parties and, in the case of any
Collateral in the possession of the Administrative Agent, shall continue to hold
such Collateral, in each case until such time as a successor Administrative
Agent is appointed and accepts such appointment in accordance with this
paragraph (it being understood and agreed that the retiring Administrative Agent
shall have no duly or obligation to take any further action under any Collateral
Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and each Issuing Bank.  Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article, Section 2.17(d) and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.
 

79

 

 

 
SECTION 8.07.  Non-Reliance.
 
(a)           Each Lender acknowledges and agrees that the extensions of credit
made hereunder are commercial loans and letters of credit and not investments in
a business enterprise or securities.  Each Lender further represents that it is
engaged in making, acquiring or holding commercial loans in the ordinary course
of its business and has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder.  Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, non-public information within the
meaning of the U.S. securities laws concerning the Borrower and its Affiliates)
as it shall from time to time deem appropriate, continue to make its own
decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document, any related agreement or any document furnished hereunder
or thereunder and in deciding whether or to the extent to which it will continue
as a Lender or assign or otherwise transfer its rights, interests and
obligations hereunder.
 
(b)          Each Lender hereby agrees that (i) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent; (ii) the
Administrative Agent (A) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (B) shall not be liable for any information contained
in any Report; (iii) the Reports are not comprehensive audits or examinations,
and that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (iv) it will keep all Reports confidential
and strictly for its internal use, not share the Report with any Loan Party or
any other Person except as otherwise permitted pursuant to this Agreement; and
(v) without limiting the generality of any other indemnification provision
contained in this Agreement, (A) it will hold the Administrative Agent and any
such other Person preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any extension of credit that the indemnifying Lender
has made or may make to the Borrower, or the indemnifying Lender’s participation
in, or the indemnifying Lender’s purchase of, a Loan or Loans; and (B) it will
pay and protect, and indemnify, defend, and hold the Administrative Agent and
any such other Person preparing a Report harmless from and against, the claims,
actions, proceedings, damages, costs, expenses, and other amounts (including
reasonable attorneys’ fees) incurred by the Administrative Agent or any such
other Person as the direct or indirect result of any third parties who might
obtain all or part of any Report through the indemnifying Lender.
 
SECTION 8.08.  Other Agency Titles.  None of the Lenders, if any, identified in
this Agreement as a Syndication Agent shall have any right, power, obligation,
liability, responsibility or duty under this Agreement other than those
applicable to all Lenders as such.  Without limiting the foregoing, none of such
Lenders shall have or be deemed to have a fiduciary relationship with any
Lender.  Each Lender hereby makes the same acknowledgments with respect to the
relevant Lenders in their respective capacities as Syndication Agent as it makes
with respect to the Administrative Agent in the preceding paragraph.
 

80

 

 

 
SECTION 8.09.  Not Partners or Co-Venturers; Administrative Agent as
Representative of the Secured Parties.
 
(a)           The Lenders are not partners or co-venturers, and no Lender shall
be liable for the acts or omissions of, or (except as otherwise set forth herein
in case of the Administrative Agent) authorized to act for, any other
Lender.  The Administrative Agent shall have the exclusive right on behalf of
the Lenders to enforce the payment of the principal of and interest on any Loan
after the date such principal or interest has become due and payable pursuant to
the terms of this Agreement.
 
(b)          In its capacity, the Administrative Agent is a “representative” of
the Secured Parties within the meaning of the term “secured party” as defined in
the UCC.  Each Lender authorizes the Administrative Agent to enter into each of
the Collateral Documents to which it is a party and to take all action
contemplated by such documents.  Each Lender agrees that no Secured Party (other
than the Administrative Agent) shall have the right individually to seek to
realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents.  In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.
 
ARTICLE IX
 
Miscellaneous
 
SECTION 9.01.  Notices.
 
(a)           Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject in each
case to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by fax, as follows:
 
(i)           if to the Borrower, to it at 4 Tri Harbor Court, Port Washington,
New York 11050, Attention of Douglas Roth, Chief Financial Officer (Telecopy
No. (516) 627-6093; Telephone No. (516) 627-6000);
 
(ii)          if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10
S. Dearborn St., Floor 7, Chicago, IL 60603, Attention of Duyanna Goodlet
(Telecopy No. (888) 303-9732; Email: JPM.Agency.Servicing.1@jpmchase.com), with
a copy to JPMorgan Chase Bank, N.A., 395 Service Road, Melville, New York 11747,
Attention of Eileen Van der Waag (Telecopy No. (631) 755-0136);
 
(iii)         if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing
Bank, to it at JPMorgan Chase Bank, N.A., Sarjapur Outer Ring Rd., Vathur Hobli,
Floor 04, Bangalore, 560 087, India, Attention of Sudeep Kalakkar (Email:
sudeep.kalakkar@jpmorgan.com);
 
(iv)         if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10
S. Dearborn St., Floor 7, Chicago, IL 60603, Attention of Duyanna Goodlet
(Telecopy No. (888) 303-9732; Email: JPM.Agency.Servicing.1@jpmchase.com); and
 

81

 

 

 
(v)          if to any other Lender or Issuing Bank, to it at its address (or
telecopy number) set forth in its Administrative Questionnaire.
 
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received, (ii) sent by fax shall be deemed to have been given when
sent, provided that if not given during normal business hours for the recipient,
such notice or communication shall be deemed to have been given at the opening
of business on the next Business Day of the recipient, or (iii) delivered
through Electronic Systems to the extent provided in paragraph (b) below shall
be effective as provided in such paragraph.
 
(b)          Notices and other communications to the Lenders hereunder may be
delivered or furnished by Electronic Systems pursuant to procedures approved by
the Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  Each of the Administrative Agent and the Borrower (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by Electronic Systems pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.  Unless the Administrative
Agent otherwise proscribes, all such notices and other communications (i) sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), provided that if not given during the normal business hours of
the recipient, shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next Business Day
of the recipient.
 
(c)           Any party hereto may change its address, facsimile number or
e-mail address for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.
 
(d)           Electronic Systems.
 
(i)           Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make Communications (as defined below) available to
the Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.
 
(ii)          Any Electronic System used by the Administrative Agent is provided
“as is” and “as available.”  The Agent Parties (as defined below) do not warrant
the adequacy of such Electronic Systems and expressly disclaim liability for
errors or omissions in the Communications.  No warranty of any kind, express,
implied or statutory, including any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or any Electronic System.  In no event shall the Administrative
Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower or the other Loan Parties, any Lender, any Issuing
Bank or any other Person or entity for damages of any kind, including direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s, any Loan
Party’s or the Administrative Agent’s transmission of communications through an
Electronic System.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.
 

82

 

 

 
SECTION 9.02.  Waivers; Amendments.
 
(a)           No failure or delay by the Administrative Agent, any Issuing Bank
or any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
 
(b)          Except as provided in Section 2.23 with respect to an Incremental
Term Loan Amendment, neither this Agreement nor any provision hereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders; provided that no
such agreement shall (A) increase the Commitment of any Lender without the
written consent of such Lender (including any such Lender that is a Defaulting
Lender), (B) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby (except that any amendment or modification of the financial covenants in
this Agreement (or defined terms used in the financial covenants in this
Agreement) shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (B)), (C) postpone any scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any date for the payment of
any interest, fees or other Obligations payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
(including any such Lender that is a Defaulting Lender) directly affected
thereby, (D) change Section 2.18(b) or (d) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender
(other than any Defaulting Lender), (E) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision of any
Loan Document specifying the number or percentage of Lenders (or Lenders of any
Class) required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender (other than any Defaulting Lender) directly affected thereby, (F)
change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), (G) release any Loan Guarantor from its obligation under its
Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender (other than any
Defaulting Lender), or (H) except as provided in clause (c) of this Section or
in any Collateral Document, release all or substantially all of the Collateral
without the written consent of each Lender (other than any Defaulting Lender);
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Swingline Lender or any
Issuing Bank hereunder without the prior written consent of the Administrative
Agent, the Swingline Lender or such Issuing Bank, as the case may be (it being
understood that any amendment to Section 2.20 shall require the consent of the
Administrative Agent, the Swingline Lender and the Issuing Banks).  The
Administrative Agent may also amend Schedule 2.01 to reflect assignments entered
into pursuant to Section 9.04. Any amendment, waiver or other modification of
this Agreement or any other Loan Document that by its terms affects the rights
or duties under this Agreement of the Lenders of one or more Classes (but not
the Lenders of any other Class), may be effected by an agreement or agreements
in writing entered into by the Borrower and the requisite number or percentage
in interest of each affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time.  Notwithstanding the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (A), (B) or (C) of the first
proviso of this paragraph and then only in the event such Defaulting Lender
shall be directly affected by such amendment, waiver or other modification.
 

83

 

 

 
(c)           The Lenders and the Issuing Banks hereby irrevocably authorize the
Administrative Agent, at its option and in its sole discretion, to release any
Liens granted to the Administrative Agent by the Loan Parties on any Collateral
(i) upon the termination of all of the Commitments, payment and satisfaction in
full in cash of all Secured Obligations (other than Unliquidated Obligations),
and the cash collateralization of all Unliquidated Obligations in a manner
satisfactory to each affected Lender, (ii) constituting property being sold or
disposed of if the Loan Party disposing of such property certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), and to the extent that the
property being sold or disposed of constitutes 100% of the Equity Interests of a
Subsidiary, the Administrative Agent is hereby authorized to release any Loan
Guaranty provided by such Subsidiary, (iii) constituting property leased to a
Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII.  Except as
provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral without the prior written authorization of the Required
Lenders.  Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.  Any execution and delivery by the
Administrative Agent of documents in connection with any such release shall be
without recourse to or warranty by the Administrative Agent.
 
(d)           If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but has not been obtained being referred to herein as a
“Non-Consenting Lender”), then the Borrower may elect to replace a
Non-Consenting Lender as a Lender party to this Agreement, provided that,
concurrently with such replacement, (i) another bank or other entity which is
reasonably satisfactory to the Borrower, the Administrative Agent and the
Issuing Banks shall agree, as of such date, to purchase for cash the Loans and
other Obligations due to the Non-Consenting Lender pursuant to an Assignment and
Assumption and to become a Lender for all purposes under this Agreement and to
assume all obligations of the Non-Consenting Lender to be terminated as of such
date and to comply with the requirements of clause (b) of Section 9.04, and
(ii) the Borrower shall pay to such Non-Consenting Lender in same day funds on
the day of such replacement (1) all interest, fees and other amounts then
accrued but unpaid to such Non-Consenting Lender by the Borrower hereunder to
and including the date of termination, including without limitation payments due
to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.
 

84

 

 

 
(e)           Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (x) to add one
or more credit facilities (in addition to the Incremental Term Loans pursuant to
an Incremental Term Loan Amendment) to this Agreement and to permit extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, the initial Term Loans,
Incremental Term Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.
 
(f)            Notwithstanding anything to the contrary herein the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.
 
SECTION 9.03.  Expenses; Indemnity; Damage Waiver.
 
(a)           The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Agents and their Affiliates (limited, in the case of counsel, to
the reasonable fees, charges and disbursements of one primary counsel and one
additional local counsel in each applicable jurisdiction for the Administrative
Agent and its Affiliates) in connection with the syndication and distribution
(including, without limitation, via the internet or through a service such as
Intralinks) of the credit facilities provided for herein, the preparation and
administration of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Banks in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Agents, the Issuing Banks or any Lender (limited, in the case of counsel,
to the fees, charges and disbursements of one primary counsel and one additional
local counsel in each applicable jurisdiction for the Administrative Agent and
the Issuing Banks and one additional counsel for all of the Lenders and
additional counsel in light of actual or potential conflicts of interest or the
availability of different claims or defenses) in connection with the enforcement
or protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.  Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, fees, costs and expenses incurred in connection
with:
 
(A)          appraisals and insurance reviews;
 
(B)           field examinations and the preparation of Reports based on the
fees charged by a third party retained by the Administrative Agent or the
internally allocated fees for each Person employed by the Administrative Agent
with respect to each field examination;
 
(C)           background checks regarding senior management and/or key
investors, as deemed necessary or appropriate in the sole discretion of the
Administrative Agent;
 

85

 

 

 
(D)          Taxes, fees and other charges for (i) lien and title searches and
title insurance and (ii)  filing financing statements and continuations, and
other actions to perfect, protect, and continue the Administrative Agent’s
Liens;
 
(E)           sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take; and
 
(F)           forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.
 
All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).
 
(b)           The Borrower shall indemnify the Administrative Agent, the Issuing
Banks and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses, including the fees, charges and disbursements of any counsel
for any Indemnitee, incurred by or asserted against any Indemnitee arising out
of, in connection with, or as a result of (i) the execution or delivery of any
Loan Document or any agreement or instrument contemplated thereby, the
performance by the parties hereto of their respective obligations thereunder or
the consummation of the Transactions or any other transactions contemplated
hereby, (ii) any Loan or Letter of Credit or the use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, (iv) the failure of a Loan Party to deliver to the Administrative
Agent the required receipts or other required documentary evidence with respect
to a payment made by such Loan Party for Taxes pursuant to Section 2.17 or (v)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any of its
Subsidiaries, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (x) the gross negligence or willful misconduct of
such Indemnitee or (y) a material breach in bad faith by such Indemnitee of its
express obligations under the Loan Documents pursuant to a claim initiated by
the Borrower.  This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.
 
(c)           To the extent that any Loan Party fails to pay any amount required
to be paid by it to the Administrative Agent (or any sub-agent thereof), the
Swingline Lender or any Issuing Bank (or any Related Party of any of the
foregoing) under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, the Swingline Lender or such Issuing
Bank (or any Related Party of any of the foregoing), as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Borrower’s failure to pay any such amount shall not
relieve the Borrower of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Swingline Lender or such Issuing Bank in its capacity
as such.
 

86

 

 

 
(d)           To the extent permitted by applicable law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against any Indemnitee,
(i) for any damages arising from the use by others of information or other
materials obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
 
(e)           All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.
 
SECTION 9.04.  Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Issuing Banks and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
(b)           (i)           Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:
 
(A)          the Borrower; provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof, and provided, further that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee;
 
(B)           the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(C)           the Swingline Lender; provided that no consent of the Swingline
Lender shall be required for an assignment of all or any portion of a Term Loan.
 
(ii)           Assignments shall be subject to the following additional
conditions:
 
(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent; provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
 

87

 

 

 
(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
 
(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(D)           the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the other
Loan Parties and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including federal and
state securities laws.
 
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
“Ineligible Institution” means a (a) natural person, (b) a Defaulting Lender,
(c) company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof; provided that, such
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business; provided that upon the occurrence of an Event
of Default, any Person (other than a Lender) shall be an Ineligible Institution
if after giving effect to any proposed assignment to such Person, such Person
would hold more than 25% of the then outstanding Aggregate Credit Exposure or
Commitments, as the case may be or (d) a Loan Party or a Subsidiary or other
Affiliate of a Loan Party.
 
(iii)         Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 

88

 

 

 
(iv)         The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive, and the Borrower,
the Administrative Agent, the Issuing Banks and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by the Borrower,
any Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.
 
(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
(c)           Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Swingline Lender or the Issuing Banks, sell
participations to one or more banks or other entities (a “Participant”) other
than an Ineligible Institution in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged; (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (iii) the Borrower, the Administrative Agent, the Issuing Banks and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Sections 2.17(f) and (g) (it being understood that the documentation
required under Section 2.17(f) shall be delivered to the participating Lender
and the information and documentation required under Section 2.17(g) will be
delivered to the Borrower and the Administrative Agent)) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.18 and 2.19 as if it were an assignee
under paragraph (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 2.15 or 2.17 with respect to any
participation than its participating Lender would have been entitled to receive,
except to the extent such entitlement to receive a greater payment results from
a Change in Law that occurs after the Participant acquired the applicable
participation.
 

89

 

 

 
Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.19(b) with respect to any Participant.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.08 as though it were a Lender, provided such Participant agrees to
be subject to Section 2.18(d) as though it were a Lender.  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrower, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement or
any other Loan Document (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
 
(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
SECTION 9.05.  Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated.  The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any other Loan Document or any provision hereof or thereof.
 
SECTION 9.06.  Counterparts; Integration; Effectiveness; Electronic
Execution.  (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
 

90

 

 

 
(b)           Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf.  or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby or thereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
 
SECTION 9.07.  Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
SECTION 9.08.  Right of Setoff.  If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of any Loan
Party against any of and all the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured.  The applicable
Lender shall notify the Borrower and the Administrative Agent of such set-off or
application, provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section.  The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have.
 
SECTION 9.09.  Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)           The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the internal laws (and not the law of conflicts) of the State of New York.
 
(b)          Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court for the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Loan Party or its proper­ties in the courts
of any jurisdiction.
 
 

91

 

 

 
(c)           Each Loan Party hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section.  Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
 
SECTION 9.10.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OR OTHER AGENT (INCLUDING ANY
ATTORNEY) OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 9.11.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
SECTION 9.12.  Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by any Requirement of Law or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Loan Parties and their obligations, (g) with the
consent of the Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower.  For
the purposes of this Section, “Information” means all information received from
the Borrower relating to the Borrower or its business, other than any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
date hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 

92

 

 

 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND  ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
 
SECTION 9.13.  Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock (as defined in Regulation U of the Board) for the repayment
of the Borrowings provided for herein.  Anything contained in this Agreement to
the contrary notwithstanding, neither any Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrower in violation of any Requirement of
Law.
 
SECTION 9.14.  USA PATRIOT Act.  Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies each Loan Party that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the USA PATRIOT Act.
 
SECTION 9.15.  Disclosure.  Each Loan Party, each Lender and each Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with, any of the Loan Parties and their respective
Affiliates.
 

93

 

 

 
SECTION 9.16.  Appointment for Perfection.  Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
 
SECTION 9.17.  Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
SECTION 9.18.  No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that:  (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
 
SECTION 9.19.  Termination of Commitments under Existing Credit Agreement.  Each
of the signatories hereto that is also a party to the Existing Credit Agreement
hereby agrees that, as of the Effective Date, all of the commitments to extend
credit under the Existing Credit Agreement will be terminated
automatically.  This Agreement constitutes notice thereof and pursuant hereto
the requirement contained in Section 2.01(c) of the Existing Credit Agreement
that three Business Days’ (as defined therein) notice of the termination of such
commitments be given to the administrative agent thereunder is waived.
 

94

 

 

ARTICLE X
 
Loan Guaranty
 
SECTION 10.01.  Guaranty.  Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and reasonable
attorneys’ and paralegals’ fees (including allocated costs of in-house counsel
and paralegals) and expenses paid or incurred by the Administrative Agent, the
Issuing Banks and the Lenders in endeavoring to collect all or any part of the
Secured Obligations from, or in prosecuting any action against, the Borrower,
any Loan Guarantor or any other guarantor of all or any part of the Secured
Obligations (such costs and expenses, together with the Secured Obligations,
collectively the “Guaranteed Obligations”); provided, however, that the
definition of “Guaranteed Obligations” shall not create any guarantee by any
Loan Guarantor of (or grant of security interest by any Loan Guarantor to
support, as applicable) any Excluded Swap Obligations of such Loan Guarantor for
purposes of determining any obligations of any Loan Guarantor).  Each Loan
Guarantor further agrees that the Guaranteed Obligations may be extended or
renewed in whole or in part without notice to or further assent from it, and
that it remains bound upon its guarantee notwithstanding any such extension or
renewal.  All terms of this Loan Guaranty apply to and may be enforced by or on
behalf of any domestic or foreign branch or Affiliate of any Lender that
extended any portion of the Guaranteed Obligations.
 
SECTION 10.02.  Guaranty of Payment.  This Loan Guaranty is a guaranty of
payment and not of collection.  Each Loan Guarantor waives any right to require
the Administrative Agent, any Issuing Bank or any Lender to sue the Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
 
SECTION 10.03.  No Discharge or Diminishment of Loan Guaranty.
 
(a)           Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations),
including:  (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of the Borrower or any other Obligated Party liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Loan Guarantor may have at any time against any Obligated Party, the
Administrative Agent, any Issuing Bank, any Lender, or any other Person, whether
in connection herewith or in any unrelated transactions.
 
(b)           The obligations of each Loan Guarantor hereunder are not subject
to any defense or setoff, counterclaim, recoupment, or termination whatsoever by
reason of the invalidity, illegality, or unenforceability of any of the
Guaranteed Obligations or otherwise, or any provision of applicable law or
regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.
 

95

 

 

 
(c)           Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by:  (i) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of the Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other Obligated Party liable for any of
the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).
 
SECTION 10.04.  Defenses Waived.  To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations.  Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party, or any other Person.  Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder.  The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty, except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash.  To
the fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.
 
SECTION 10.05.  Rights of Subrogation.  No Loan Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Loan Guarantors have fully performed
all their obligations to the Administrative Agent, the Issuing Banks and the
Lenders.
 
SECTION 10.06.  Reinstatement; Stay of Acceleration.  If at any time any payment
of any portion of the Guaranteed Obligations (including a payment effected
through exercise of a right of setoff) is rescinded, or must otherwise be
restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Banks and the Lenders are in possession of this Loan
Guaranty.  If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Administrative Agent.
 

96

 

 

 
SECTION 10.07.  Information.  Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, any Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.
 
SECTION 10.08.  Termination.  Each of the Lenders and the Issuing Banks may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor.  Notwithstanding receipt of any such notice, each Loan
Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations.  Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under clause (k) of
Article VII hereof as a result of any such notice of
termination.  Notwithstanding anything to the contrary contained in the Loan
Documents, this Loan Guaranty and the provisions of this Section 10.08 shall
terminate with respect to each Loan Guarantor on the date such Loan Guarantor is
released from its obligations in respect of this Loan Guaranty in accordance
with Section 9.02 or upon (i) the indefeasible payment in full in cash of the
Guarantor Payment and the Guaranteed Obligations, (ii) the cash
collateralization of all Unliquidated Obligations (other than Unliquidated
Obligations that have not yet arisen), (iii) the termination (or expiration) of
all Commitments and Letters of Credit have terminated or expired and (iv) all
Letters of Credit are cash collateralized on terms reasonably acceptable to the
Administrative Agent and the relevant Issuing Banks.
 
SECTION 10.09.  Taxes.  Each payment of the Guaranteed Obligations will be made
by each Loan Guarantor without withholding for any Taxes, unless such
withholding is required by law.  If any Loan Guarantor determines, in its sole
discretion exercised in good faith, that it is so required to withhold Taxes,
then such Loan Guarantor may so withhold and shall timely pay the full amount of
withheld Taxes to the relevant Governmental Authority in accordance with
applicable law.  If such Taxes are Indemnified Taxes, then the amount payable by
such Loan Guarantor shall be increased as necessary so that, net of such
withholding (including such withholding applicable to additional amounts payable
under this Section), the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives the amount it would have received had no such withholding
been made.
 
SECTION 10.10.  Maximum Liability.  Notwithstanding any other provision of this
Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall be
limited to the extent, if any, required so that its obligations hereunder shall
not be subject to avoidance under Section 548 of the Bankruptcy Code or under
any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law.  In determining the
limitations, if any, on the amount of any Loan Guarantor’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or contribution which such Loan
Guarantor may have under this Loan Guaranty, any other agreement or applicable
law shall be taken into account.
 

97

 

 

 
SECTION 10.11.  Contribution.
 
(a)           To the extent that any Loan Guarantor shall make a payment under
this Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are collateralized on terms reasonably acceptable to the Administrative
Agent and the relevant Issuing Banks, and this Agreement, the Swap Agreement
Obligations and the Banking Services Obligations have terminated, such Loan
Guarantor shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other Loan Guarantor for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.
 
(b)           As of any date of determination, the “Allocable Amount” of any
Loan Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
 
(c)           This Section 10.11 is intended only to define the relative rights
of the Loan Guarantors, and nothing set forth in this Section 10.11 is intended
to or shall impair the obligations of the Loan Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Loan Guaranty.
 
(d)           The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
 
(e)           The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the relevant Issuing
Banks, of the Commitments and all Letters of Credit issued hereunder and the
termination of this Agreement, the Swap Agreement Obligations and the Banking
Services Obligations.
 
SECTION 10.12.  Liability Cumulative.  The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
 

98

 

 

 
SECTION 10.13.  Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this
Section 10.13 or otherwise under this Loan Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations.  Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
 
[Signature Page Follows]
 

99

 

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

       
ACETO CORPORATION
         
 
By:
/s/ Salvatore Guccione     Name:  Salvatore Guccione     Title: Chief Executive
Officer             ACETO AGRICULTURAL CHEMICALS CORPORATION             By: 
/s/ Douglas Roth     Name: Douglas Roth     Title: Secretary             RISING
PHARMACEUTICALS, INC.             By:  /s/ Douglas Roth     Name: Douglas Roth  
  Title: Secretary             PACK PHARMACEUTICALS, LLC             By:  /s/
Douglas Roth     Name: Douglas Roth     Title: Secretary             JPMORGAN
CHASE BANK, N.A., individually as  a Lender, and as Administrative Agent,
Swingline Lender and an Issuing Bank           By: /s/ Lisa Gomez     Name: Lisa
Gomez     Title: Authorized Officer             WELLS FARGO BANK, NATIONAL
ASSOCIATION, individually as a Lender, as Syndication Agent and as an Issuing
Bank           By: /s/ Michael Zick     Name: Michael Zick     Title: Vice
President             CITIBANK, N.A., as a Lender           By: /s/ Stuart R.
Berman     Name:

Stuart R. Berman

    Title: Vice President  

 

100

 

 

 
SCHEDULE 2.01
 
Commitments
 
LENDER
REVOLVING
COMMITMENT
TERM
COMMITMENT
     
JPMORGAN CHASE BANK, N.A.
$25,384,615.39
$29,615,384.61
     
WELLS FARGO BANK, NATIONAL ASSOCIATION
$25,384,615.38
$29,615,384.62
     
CITIBANK, N.A.
$9,230,769.23
$10,769,230.77
     
AGGREGATE COMMITMENTS
$60,000,000.00
$70,000,000.00

 

 

 

 

 
EXHIBIT A
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.
 
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees [and swingline
loans] included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and other
rights of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
 

 
1.
Assignor:
               
2.
Assignee:
         
[and is an Affiliate/Approved Fund of [identify Lender]1]
           
3.
Borrower:
               
4.
Administrative Agent:
______________________, as the administrative agent under the Credit Agreement
           
5.
Credit Agreement:
[The [amount] Credit Agreement dated as of April 30, 2014 among [name of
Borrower], the Lenders party thereto, [name of Administrative Agent], as
Administrative Agent, and the other parties thereto]

 

--------------------------------------------------------------------------------

1 Select as applicable.
 

1

 

 

 

 
6.
Assigned Interest:
   

 
Facility Assigned2
Aggregate Amount of
Commitment/Loans for
all Lenders
Amount of
Commitment/Loans
Assigned
Percentage Assigned of
Commitment/Loans3
 
     $
     $
%             
 
     $
     $
%             
 
     $
     $
%             

 
Effective Date:   _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
 
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Related
Parties or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws.
 
The terms set forth in this Assignment and Assumption are hereby agreed to:
 

 
ASSIGNOR
           
[NAME OF ASSIGNOR]
            By:        Name:        Title:               
ASSIGNEE
           
[NAME OF ASSIGNEE]
            By:        Name:        Title:     

 

--------------------------------------------------------------------------------

2 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loan Commitment,” etc.) 
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 

2

 

 

 
[Consented to and]4 Accepted:
 
JPMORGAN CHASE BANK, N.A., as
Administrative Agent and Swingline Lender
 

By:      Name:      Title:           
[Consented to:]5
       
ACETO CORPORATION
        By:      Name:      Title:     

 

--------------------------------------------------------------------------------

4 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement. 
5 To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.
 

3

 

 

 
ANNEX 1
ASSIGNMENT AND ASSUMPTION
 
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
 
1.           Representations and Warranties.
 
1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any Subsidiary or Affiliate or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any Subsidiary or Affiliate, or any other Person of any of their
respective obligations under any Loan Document.
 
1.2.           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.03 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
 
2.           Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
 

1

 

 

 
3.           General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Acceptance of the terms of this Assignment and Assumption by the
Assignee and the Assignor by Electronic Signature (as defined in the Credit
Agreement) or delivery of an executed counterpart of a signature page of this
Assignment and Assumption by any Electronic System (as defined in the Credit
Agreement) shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.
 

2

 

 

 
EXHIBIT B-1
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 30, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Aceto Corporation (the “Borrower”), the other Loan
Parties party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and Beneficial Owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or successor
form).  By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
        By:       Name:     Title:             Date:   ___________________ __,
20[    ]  

 

 

 

 

 
EXHIBIT B-2
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 30, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Aceto Corporation (the “Borrower”), the other Loan
Parties party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and Beneficial Owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
 
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or successor form).  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]

      By:       Name:     Title:           Date:  ___________________ __, 20[  ]
 

 

 

 

 

 
EXHIBIT B-3
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 30, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Aceto Corporation (the “Borrower”), the other Loan
Parties party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole Beneficial Owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN (or
successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN (or
successor form) from each of such partner’s/member’s Beneficial Owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF PARTICIPANT]

      By:     Name:     Title:           Date: __________________ __, 20[  ]  

 

 

 

 

 
EXHIBIT B-4
 
[FORM OF]
 
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
 
Reference is hereby made to the Credit Agreement dated as of April 30, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Aceto Corporation (the “Borrower”), the other Loan
Parties party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
 
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole Beneficial Owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
 
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN (or successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN (or successor form) from each of such partner’s/member’s Beneficial
Owners that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
 
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
 
[NAME OF LENDER]
 

By:     Name:     Title:           Date: ____________________ __, 20[  ]  

 

 

 

 

EXHIBIT C
 
COMPLIANCE CERTIFICATE
 
To:
The Lenders party to the

 
Credit Agreement described below

 
This Compliance Certificate (“Certificate”), for the period ended _______ __,
201_,  is furnished pursuant to that certain Credit Agreement dated as of April
30, 2014 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Aceto Corporation (the “Borrower”), the
other Loan Parties party thereto, the Lenders from time to time party thereto
and JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).  Unless otherwise defined herein, capitalized terms
used in this Certificate have the meanings ascribed thereto in the Credit
Agreement.
 
THE UNDERSIGNED HEREBY CERTIFIES THAT:
 
1.
I am the                        of the Borrower and I am authorized to deliver
this Certificate on behalf of the Borrower and its Subsidiaries;

 
2.
I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the compliance of
the Borrower and its Subsidiaries with the Credit Agreement during the
accounting period covered by the attached financial statements (the “Relevant
Period”);

 
3.
The attached financial statements of the Borrower and, as applicable, its
Subsidiaries and/or Affiliates for the Relevant Period: (a) have been prepared
on an accounting basis (the “Accounting Method”) consistent with the
requirements of the Credit Agreement and, except as may have been otherwise
expressly agreed to in the Credit Agreement, in accordance with GAAP
consistently applied, and (b) to the extent that the attached are not the
Borrower’s annual fiscal year end statements, are subject to normal year-end
audit adjustments and the absence of footnotes;

 
4.
The examinations described in paragraph 2 did not disclose and I have no
knowledge of, except as set forth below, (a) the existence of any condition or
event which constitutes a Default or an Event of Default under the Credit
Agreement or any other Loan Document during or at the end of the Relevant Period
or as of the date of this Certificate or (b) any change in the Accounting Method
or in the application thereof that has occurred since the date of the annual
financial statements delivered to the Administrative Agent in connection with
the closing of the Credit Agreement or subsequently delivered as required in the
Credit Agreement;

 
1.
I hereby certify that, except as set forth below, no Loan Party has changed (i)
its name, (ii) its chief executive office, (iii) its principal place of
business, (iv) the type of entity it is or (v) its state of incorporation or
organization without having given the Administrative Agent the notice required
by Section ___ of the Security Agreement;

 
2.
Schedule I attached hereto sets forth financial data and computations evidencing
the Borrower’s compliance with certain covenants of the Credit Agreement, all of
which data and computations are true, complete and correct; and

 

1

 

 

 
3.
Schedule II hereto sets forth the computations necessary to determine the
Applicable Rate commencing on the Business Day this Certificate is delivered.

 
Described below are the exceptions, if any, referred to in paragraph 4 hereof by
listing, in detail, the (i) nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event or (ii) change in
the Accounting Method or the application thereof and the effect of such change
on the attached financial statements:

           

 
The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this      day of
                 ,        .

                        By:           Name:    

      Title:    

 

2

 

 

 
Schedule I to Compliance Certificate
 
Compliance as of _________, ____ with
Provisions of          and          of the Credit Agreement
 

 

 

 



Schedule II to Compliance Certificate
 
Borrower’s Applicable Rate Calculation
 

 

 

 

 
EXHIBIT D
 
JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT (this “Agreement”), dated as of [__________], is entered
into between [__________], a [__________] (the “New Subsidiary”) and JPMORGAN
CHASE BANK, N.A., in its capacity as administrative agent (the “Administrative
Agent”) under that certain Credit Agreement dated as of April 30, 2014 (as the
same may be amended, modified, extended or restated from time to time, the
“Credit Agreement”) among Aceto Corporation (the “Borrower”), the other Loan
Parties party thereto, the Lenders party thereto and the Administrative Agent
for the Lenders.  All capitalized terms used herein and not otherwise defined
herein shall have the meanings set forth in the Credit Agreement.
 
The New Subsidiary and the Administrative Agent, for the benefit of the Secured
Parties, hereby agree as follows:
 
1.           The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
Loan Party under the Credit Agreement and a “Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement and (c) all
of the guaranty obligations set forth in Article X of the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Section 10.10 and 10.13 of the Credit Agreement, hereby guarantees, jointly and
severally with the other Loan Guarantors, to the Administrative Agent and the
Lenders, as provided in Article X of the Credit Agreement, the prompt payment
and performance of the Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly and severally together with the other Loan
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.
 
2.           If required, the New Subsidiary is, simultaneously with the
execution of this Agreement, executing and delivering such Collateral Documents
(and such other documents and instruments) as requested by the Administrative
Agent in accordance with the Credit Agreement.
 
3.           The address of the New Subsidiary for purposes of Section 9.01 of
the Credit Agreement is as follows:

     

                 

 

 

 

 

 
4.           The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary upon the execution
of this Agreement by the New Subsidiary.
 
5.           This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
together shall constitute one and the same instrument.
 
6.           THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
 
IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

         
[NEW SUBSIDIARY]
         
 
By:
   

  Name:    

  Title:    

                Acknowledged and accepted:          
JPMORGAN CHASE BANK, N.A., as Administrative Agent
         
 
By:
   

  Name:    

  Title:    

 

2

 

 

 
EXHIBIT E
 
FORM OF INCREASING LENDER SUPPLEMENT
 
INCREASING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement dated as of
April 30, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Aceto Corporation (the “Borrower”),
the other Loan Parties party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
 
W I T N E S S E T H
 
WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time one or more tranches of Incremental Term Loans under the Credit Agreement
by requesting one or more Lenders to participate in such a tranche;
 
WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to enter into a tranche of Incremental Term Loans pursuant to such
Section 2.23; and
 
WHEREAS, pursuant to Section 2.23 of the Credit Agreement, the undersigned
Increasing Lender now desires to participate in a tranche of Incremental Term
Loans under the Credit Agreement by executing and delivering to the Borrower and
the Administrative Agent this Supplement;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.           The undersigned Increasing Lender agrees, subject to the terms and
conditions of the Credit Agreement, that on the date of this Supplement it shall
participate in a tranche of Incremental Term Loans with a commitment amount
equal to $[__________] with respect thereto.
 
2.           The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.
 
3.           Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
 
4.           This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
5.           This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 

 

 

 



IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

         
[INSERT NAME OF INCREASING LENDER]
         
 
By:
     
Name:
   
Title:
 

 
Accepted and agreed to as of the date first written above:
 
ACETO CORPORATION

    By:    
Name:
 
Title:
 

 
Acknowledged as of the date first written above:
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent

    By:    
Name:
 
Title:
 

 

2

 

 



EXHIBIT F
 
FORM OF AUGMENTING LENDER SUPPLEMENT
 
AUGMENTING LENDER SUPPLEMENT, dated __________, 20___ (this “Supplement”), by
and among each of the signatories hereto, to the Credit Agreement dated as of
April 30, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Aceto Corporation (the “Borrower”),
the other Loan Parties party thereto, the Lenders from time to time party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).
 
W I T N E S S E T H
 
WHEREAS, the Credit Agreement provides in Section 2.23 thereof that any bank,
financial institution or other entity may participate in tranches of Incremental
Term Loans under the Credit Agreement subject to the approval of the Borrower
and the Administrative Agent, by executing and delivering to the Borrower and
the Administrative Agent a supplement to the Credit Agreement in substantially
the form of this Supplement; and
 
WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;
 
NOW, THEREFORE, each of the parties hereto hereby agrees as follows:
 
1.           The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a commitment with respect to
Incremental Term Loans of $[__________].
 
2.           The undersigned Augmenting Lender (a) represents and warrants that
it is legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.
 
3.           The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:
 
[___________]
 
4.           The Borrower hereby represents and warrants that no Default or
Event of Default has occurred and is continuing on and as of the date hereof.
 

 

 

 

 
5.           Terms defined in the Credit Agreement shall have their defined
meanings when used herein.
 
6.           This Supplement shall be governed by, and construed in accordance
with, the laws of the State of New York.
 
7.           This Supplement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.
 
[remainder of this page intentionally left blank]
 

 

 

 

 
IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

         
[INSERT NAME OF AUGMENTING LENDER]
         
 
By:
     
Name:
   
Title:
 

 
Accepted and agreed to as of the date first written above:
 
ACETO CORPORATION

    By:    
Name:
 
Title:
 

 
Acknowledged as of the date first written above:
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent

    By:    
Name:
 
Title:
 

 

 

 

 

 
EXHIBIT G-1
 
FORM OF BORROWING REQUEST
 
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
 
[10 South Dearborn
Chicago, Illinois 60603
Attention: [__________]
Facsimile: [__________]]
 
With a copy to:
 
[__________]
[__________]
Attention: [__________]
Facsimile: [__________]
 
Re:  Aceto Corporation
 
[Date]
 
Ladies and Gentlemen:
 
Reference is hereby made to the Credit Agreement dated as of April 30, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Aceto Corporation (the “Borrower”), the other Loan
Parties party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The Borrower hereby gives you
notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing requested
hereby:
 
1.
The requested Borrowing is in respect of [the Revolving Commitment][the Term
Commitment]

 
2.
Aggregate principal amount of Borrowing:1  __________

 
3.
Date of Borrowing (which shall be a Business Day):  __________

 
4.
Type of Borrowing (ABR or Eurodollar):  __________

 
5.
Interest Period and the last day thereof (if a Eurodollar
Borrowing):2  __________

 
6.
Location and number of the Borrower’s account or any other account agreed upon
by the Administrative Agent and the Borrower to which proceeds of Borrowing are
to be disbursed:  __________

 
[Signature Page Follows]
 

--------------------------------------------------------------------------------

1 Not less than applicable amounts specified in Section 2.02(c).
2 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.
 

 

 

 

 
[Signature Page Follows]
 
 
 
 
 
 
 
 
 
 

 

 

 

 
The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof.

         
Very truly yours,
         
ACETO CORPORATION,
   
as the Borrower
         
 
By:
     
Name:
   
Title:
 

 

--------------------------------------------------------------------------------

1 To be included only for Borrowings on the Effective Date.



 

 

 

 
EXHIBIT G-2
 
FORM OF INTEREST ELECTION REQUEST
 
JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below
 
[10 South Dearborn
Chicago, Illinois 60603
Attention: [_______]
Facsimile: ([__]) [__]-[_____]]
 
Re:  Aceto Corporation
 
[Date]
 
Ladies and Gentlemen:
 
Reference is hereby made to the Credit Agreement dated as of April 30, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Aceto Corporation (the “Borrower”), the other Loan
Parties party thereto, the Lenders from time to time party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The Borrower hereby gives you
notice pursuant to Section 2.08 of the Credit Agreement that it requests to
[convert][continue] an existing Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such [conversion][continuation] requested hereby:
 
1.
List date, Type, Class, principal amount and Interest Period (if applicable) of
existing Borrowing:  __________

 
2.
Aggregate principal amount of resulting Borrowing:  __________

 
3.
Effective date of interest election (which shall be a Business Day):  __________

 
4.
Type of Borrowing (ABR or Eurodollar):  __________

 
5.
Interest Period and the last day thereof (if a Eurodollar
Borrowing):1  __________

 
[Signature Page Follows]
 



--------------------------------------------------------------------------------

 1 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.
 

 

 

 

 

         
Very truly yours,
         
ACETO CORPORATION,
   
as Borrower
         
 
By:
     
Name:
   
Title:
 

 

1

 

 

 
EXHIBIT H
 
FORM OF
 
SOLVENCY CERTIFICATE
 
 [___________], 2014
 
This Solvency Certificate (this “Certificate”) is furnished to the
Administrative Agent and the Lenders pursuant to Section 4.01([__]) of the
Credit Agreement dated as of April 30, 2014 (as amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), among Aceto
Corporation (the “Borrower”), the other Loan Parties party thereto, the Lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).  Unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set
forth in the Credit Agreement.
 
I, [___________], the Chief Financial Officer of the Borrower (after giving
effect to the Transactions), in that capacity only and not in my individual
capacity (and without personal liability), DO HEREBY CERTIFY on behalf of the
Borrower that as of the date hereof, after giving effect to the consummation of
the Transactions (including the execution and delivery of the Purchase Agreement
and the Credit Agreement, the making of the Loans and the use of proceeds of
such Loans on the date hereof):
 
1.           The sum of the liabilities (including contingent liabilities) of
the Borrower and its Subsidiaries, on a consolidated basis, does not exceed the
fair value of the present assets of the Borrower and its Subsidiaries, on a
consolidated basis.
 
2.           The present fair saleable value of the assets of the Borrower and
its Subsidiaries, on a consolidated basis, is greater than the total amount that
will be required to pay the probable liabilities (including contingent
liabilities) of the Borrower and its Subsidiaries as they become absolute and
matured.
 
3.           The capital of the Borrower and its Subsidiaries, on a consolidated
basis, is not unreasonably small in relation to their business as contemplated
on the date hereof.
 
4.           The Borrower and its Subsidiaries, on a consolidated basis, have
not incurred and do not intend to incur, or believe that they will incur, debts
or other liabilities, including current obligations, beyond their ability to pay
such debts or other liabilities as they become due (whether at maturity or
otherwise).
 
5.           The Borrower and its Subsidiaries, on a consolidated basis, are
“solvent” within the meaning given to that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances.
 
6.           For purposes of this Certificate, the amount of any contingent
liability has been computed as the amount that, in light of all of the facts and
circumstances existing as of the date hereof, represents the amount that can
reasonably be expected to become an actual or matured liability.
 

1

 

 

 
7.           In reaching the conclusions set forth in this Certificate, the
undersigned has (i) reviewed the Credit Agreement and other Loan Documents
referred to therein and such other documents deemed relevant, (ii) reviewed the
financial statements (including the pro forma financial statements) referred to
in Section [__] of the Credit Agreement (the “Financial Statements”) and (iii)
made such other investigations and inquiries as the undersigned has deemed
appropriate.  The undersigned is familiar with the financial performance and
prospects of the Borrower and its Subsidiaries and hereby confirms that the
Financial Statements were prepared in good faith and fairly present, in all
material respects, on a pro forma basis as of [_________] (after giving effect
to the Transactions), the Borrower’s and its Subsidiaries’ consolidated
financial condition.
 
8.           The financial information and assumptions which underlie and form
the basis for the representations made in this Certificate were fair and
reasonable when made and were made in good faith and continue to be fair and
reasonable as of the date hereof.
 
9.           The undersigned confirms and acknowledges that the Administrative
Agent and the Lenders are relying on the truth and accuracy of this Certificate
in connection with the Commitments and Loans under the Credit Agreement.
 
IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

         
ACETO CORPORATION
         
 
By:
     
Name:
   
Title: Chief Financial Officer
 

 

2

 

 

 
EXHIBIT I
 
LIST OF CLOSING DOCUMENTS
 
ACETO CORPORATION
 
CREDIT FACILITIES
 
April 30, 2014
 
LIST OF CLOSING DOCUMENTS1
 
A.           LOAN DOCUMENTS
 
1.
Credit Agreement (the “Credit Agreement”) by and among Aceto Corporation, a New
York corporation (the “Borrower”), the other Loan Parties party thereto, the
institutions from time to time party thereto as Lenders (the “Lenders”) and
JPMorgan Chase Bank, N.A., in its capacity as Administrative Agent for itself
and the other Lenders (the “Administrative Agent”), evidencing a revolving
credit facility to the Borrower from the Revolving Lenders in an initial
aggregate principal amount of $60,000,000 and a term loan facility to the
Borrower from the Term Lenders in an initial aggregate principal amount of up to
$70,000,000.

 
SCHEDULES

     
Schedule 2.01
–
Commitments
Schedule 2.06
–
Existing Letters of Credit
Schedule 3.05
–
Intellectual Property
Schedule 3.06
–
Litigation
Schedule 3.11
–
Subsidiaries
Schedule 3.12
–
Hazardous Materials
Schedule 3.17
–
Material Contracts
Schedule 3.20
–
Insurance
Schedule 6.01
–
Existing Liens
Schedule 6.02
–
Existing Indebtedness
Schedule 6.03
–
Existing Guarantees
Schedule 6.18
–
Existing Restrictive Agreements

 
EXHIBITS

     
Exhibit A
–
Form of Assignment and Assumption
Exhibit B-1
–
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)
Exhibit B-2
–
Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)
Exhibit B-3
–
Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

 

--------------------------------------------------------------------------------

1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.
 

1

 

 

 

     
Exhibit B-4
–
Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)
Exhibit C
–
Form of Compliance Certificate
Exhibit D
–
Form of Joinder Agreement
Exhibit E
–
Form of Increasing Lender Supplement
Exhibit F
–
Form of Augmenting Lender Supplement
Exhibit G-1
–
Form of Borrowing Request
Exhibit G-2
–
Form of Interest Election Request
Exhibit H
–
Form of Solvency Certificate
Exhibit I
–
List of Closing Documents
Exhibit J-1
–
Form of Revolving Loan Note
Exhibit J-2
–
Form of Term Loan Note


2.
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(e) of the Credit Agreement.

 
3.             Security Agreement executed by the Loan Parties.
 
Schedule A
–
State of Incorporation; Type of Organization; Organizational Number; Patents,
Trademarks, Trade Names, Copyrights and applications for the foregoing; Chief
Executive Office or Principal Place of Business; Other offices at which books or
records with respect to Accounts are maintained; Inventory Locations; Equipment
Locations; Trade Names; Non-Ordinary Course Collateral Acquisitions; Collateral
in the possession of third parties; Commercial Tort Claims; Address for Notices

 
4.
Pledge Agreement executed by the applicable Loan Parties, together with pledged
instruments and allonges, stock certificates, stock powers executed in blank,
pledge instructions and acknowledgments, as appropriate.

 
Schedule 1
–
Pledged Subsidiaries
Exhibit A
–
Form of Pledge Supplement
Exhibit B
–
Form of Pledge Agreement

 
5.
Confirmatory Grant of Security Interest in United States Patents made by certain
of the Loan Parties in favor of the Administrative Agent for the benefit of the
Secured Parties.

 
Schedule A
–
Registered Patents; Patent Applications; Other Patents

 
6.
Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 
Schedule A
–
Registered Trademarks; Trademark and Service Mark Applications; Other Trademarks

 
7.
Confirmatory Grant of Security Interest in United States Copyrights made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

 
Schedule A
–
Registered Copyrights; Copyright Applications; Other Copyrights

 

2

 

 

 
8.
Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property casualty insurance policies of the Loan Parties, together
with separate lender loss payable endorsements, as appropriate, and
(y) additional insured with respect to the liability insurance policies of the
Loan Parties, together with separate additional insured endorsements.

 
B.           UCC DOCUMENTS
 
9.
UCC, tax lien and name variation search reports naming each Loan Party from the
appropriate offices in relevant jurisdictions.

 
10.
UCC financing statements naming each Loan Party as debtor and the Administrative
Agent as secured party as filed with the appropriate offices in applicable
jurisdictions.

 
C.           CORPORATE DOCUMENTS
 
11.
Certificate of the Secretary or an Assistant Secretary of each Loan Party
certifying (i) that there have been no changes in the Certificate of
Incorporation or other charter document of such Loan Party, as attached thereto
and as certified as of a recent date by the Secretary of State (or analogous
governmental entity) of the jurisdiction of its organization, since the date of
the certification thereof by such governmental entity, (ii) the By-Laws or other
applicable organizational document, as attached thereto, of such Loan Party as
in effect on the date of such certification, (iii) resolutions of the Board of
Directors or other governing body of such Loan Party authorizing the execution,
delivery and performance of each Loan Document to which it is a party, and
(iv) the names and true signatures of the incumbent officers of each Loan Party
authorized to sign the Loan Documents to which it is a party, and (in the case
of the Borrower) authorized to request a Borrowing or the issuance of a Letter
of Credit  under the Credit Agreement.

 
12.
Good Standing Certificate (or analogous documentation if applicable) for each
Loan Party from the Secretary of State (or analogous governmental entity) of the
jurisdiction of its organization, to the extent generally available in such
jurisdiction.

 
D.           OPINIONS
 
13.
Opinion of DLA Piper LLP, counsel for the Loan Parties.

 
14.
Opinion of Conyers Dill & Pearman Limited, special Bermuda counsel for the Loan
Parties.

 
E.           CLOSING CERTIFICATES AND MISCELLANEOUS
 
15.
A Certificate signed by a Financial Officer of the Borrower certifying the
following:  (i) the Specified Representations are true and correct in all
material respects (except to the extent such Specified Representation is
qualified by materiality or Material Adverse Effect, in which case such
Specified Representation is true and correct in all respects) giving effect to
the Transactions, (ii) the ETC Acquisition Agreement Representations are true
and correct in all material respects (except to the extent such ETC Acquisition
Agreement Representation is qualified by materiality or Material Adverse Effect,
in which case such ETC Acquisition Agreement Representation is true and correct
in all respects), (iii) no Default or Event of Default described in clauses (a),
(e) or (f) of Article VII of the Credit Agreement has occurred and is then
continuing giving effect to the Credit Events to occur on the Effective Date,
(iv) no Borrower Material Adverse Effect has occurred, (v) no Target Material
Adverse Effect has occurred, (vi) the ETC Acquisition shall be consummated
substantially concurrently with the initial Borrowings in accordance with
Section 4.01(d) of the Credit Agreement and (vii) after giving effect to the ETC
Acquisition, the Borrower and its Subsidiaries have no material Indebtedness for
borrowed money other than (x) the credit facilities evidenced by the Credit
Agreement, (y) Indebtedness permitted under the ETC Acquisition Agreement in an
aggregate amount not to exceed $750,000 and (z) approximately $500,000 in
existing letters of credit that are to be backstopped with Letters of Credit on
or before the Effective Date.

 

3

 

 

 
16.
A Certificate of the chief financial officer of the Borrower in the form of
Exhibit H to the Credit Agreement.

 
17.
Payoff documentation providing evidence satisfactory to the Administrative Agent
that (i) the commitments under the Existing Credit Agreement has been terminated
and cancelled (along with all of the agreements, documents and instruments
delivered in connection therewith) and all Indebtedness owing thereunder has
been repaid and any and all liens thereunder have been terminated and (ii) the
commitments under the Target’s existing financing with MB Bank has been
terminated and cancelled (along with all of the agreements, documents and
instruments delivered in connection therewith) and all Indebtedness owing
thereunder has been repaid and any and all liens thereunder have been
terminated.

 

4

 

 

 
EXHIBIT J-1
 
FORM OF
 
REVOLVING LOAN NOTE
 
[__________], 2014
 
FOR VALUE RECEIVED, the undersigned, ACETO CORPORATION, a New York corporation
(the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of [LENDER
NAME] (the “Lender”) the aggregate unpaid amount of all Revolving Loans made by
the Lender to the Borrower pursuant to the “Credit Agreement” (as defined below)
on the Maturity Date or on such earlier date as may be required by the terms of
the Credit Agreement.  Capitalized terms used herein and not otherwise defined
herein are as defined in the Credit Agreement.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan made to it from the date of such Revolving Loan until such
principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement.  Interest hereunder is due
and payable at such times and on such dates as set forth in the Credit
Agreement.
 
At the time of each Revolving Loan, and upon each payment or prepayment of
principal of each Revolving Loan, the Lender shall make a notation either on the
schedule attached hereto and made a part hereof, or in such Lender’s own books
and records, in each case specifying the amount of such Revolving Loan, the
respective Interest Period thereof (in the case of Eurodollar Loans) or the
amount of principal paid or prepaid with respect to such Revolving Loan, as
applicable; provided that the failure of the Lender to make any such recordation
or notation shall not affect the Secured Obligations of the Borrower hereunder
or under the Credit Agreement.
 
This Revolving Loan Note (this “Note”) is one of the notes referred to in, and
is entitled to the benefits of, that certain Credit Agreement dated as of April
30, 2014 by and among the Borrower, the other Loan Parties from time to time
parties thereto, the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Revolving Loans by the Lender to the Borrower from time to time in
an aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment, the indebtedness of the Borrower resulting from
each such Revolving Loan to it being evidenced by this Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for prepayments of the principal hereof prior to the
maturity hereof upon the terms and conditions therein specified.
 
This Note is secured by the Collateral Documents. Reference is hereby made to
the Collateral Documents for a description of the collateral thereby mortgaged,
warranted, bargained, sold, released, conveyed, assigned, transferred, pledged
and hypothecated, the nature and extent of the security for this Note, the
rights of the holder of this Note, the Administrative Agent in respect of such
security and otherwise.
 

1

 

 

 
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.  Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns.  The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns.  The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.
 
This Note shall be construed in accordance with and governed by the law of the
State of New York.
 
*****
 

2

 

 

         
ACETO CORPORATION
           
By:
    Name:     Title:  

 

1

 

 

 
SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

           
Date
Amount of
Loan
Interest
Period/Rate
Amount of
Principal
Paid or
Prepaid
Unpaid
Principal
Balance
Notation
Made By
                                                                               
                                                                               
                   

 

1

 

 

 
EXHIBIT J-2
 
FORM OF
 
TERM LOAN NOTE
[__________], 2014
 
FOR VALUE RECEIVED, the undersigned, ACETO CORPORATION, a New York corporation
(the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of [LENDER
NAME] (the “Lender”) the aggregate unpaid amount of all Term Loans made by the
Lender to the Borrower pursuant to the “Credit Agreement” (as defined below) on
the Maturity Date or on such earlier date as may be required by the terms of the
Credit Agreement.  Capitalized terms used herein and not otherwise defined
herein are as defined in the Credit Agreement.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan made to it from the date of such Term Loan until such principal amount
is paid in full at a rate or rates per annum determined in accordance with the
terms of the Credit Agreement.  Interest hereunder is due and payable at such
times and on such dates as set forth in the Credit Agreement.
 
At the time of each Term Loan, and upon each payment or prepayment of principal
of each Term Loan, the Lender shall make a notation either on the schedule
attached hereto and made a part hereof, or in such Lender’s own books and
records, in each case specifying the amount of such Term Loan, the respective
Interest Period thereof (in the case of Eurocurrency Loans) or the amount of
principal paid or prepaid with respect to such Term Loan, as applicable;
provided that the failure of the Lender to make any such recordation or notation
shall not affect the Secured Obligations of the Borrower hereunder or under the
Credit Agreement.
 
This Term Loan Note (this “Note”) is one of the notes referred to in, and is
entitled to the benefits of, that certain Credit Agreement dated as of April 30,
2014 by and among the Borrower, the other Loan Parties from time to time parties
thereto, the financial institutions from time to time parties thereto as Lenders
and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Term Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Term Commitment, the indebtedness of the Borrower resulting from each
such Term Loan to it being evidenced by this Note, and (ii) contains provisions
for acceleration of the maturity hereof upon the happening of certain stated
events and also for prepayments of the principal hereof prior to the maturity
hereof upon the terms and conditions therein specified.
 
This Note is secured by the Collateral Documents. Reference is hereby made to
the Collateral Documents for a description of the collateral thereby mortgaged,
warranted, bargained, sold, released, conveyed, assigned, transferred, pledged
and hypothecated, the nature and extent of the security for this Note, the
rights of the holder of this Note, the Administrative Agent in respect of such
security and otherwise.
 

1

 

 

 
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.  Whenever in this Note reference is made to the
Administrative Agent, the Lender or the Borrower, such reference shall be deemed
to include, as applicable, a reference to their respective successors and
assigns.  The provisions of this Note shall be binding upon and shall inure to
the benefit of said successors and assigns.  The Borrower’s successors and
assigns shall include, without limitation, a receiver, trustee or debtor in
possession of or for the Borrower.
 
This Note shall be construed in accordance with and governed by the law of the
State of New York.
 
*****
 

2

 

 

 

       
ACETO CORPORATION
         
 
By:
     
Name:
   
Title:
 

 

1

 

 



SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS
 
Date
Amount of
Loan
Interest
Period/Rate
Amount of
Principal
Paid or
Prepaid
Unpaid
Principal
Balance
Notation
Made By
                                                                               
                                                                               
                   

 

1

 